                                  Exhibit D




Case 20-81688-CRJ11 Doc 821-4 Filed 09/27/20 Entered 09/27/20 08:34:20   Desc
              Exhibit Ex. D - Huntsman Holdings LLC Page 1 of 143
                                                                EXECUTION




                       ASSET PURCHASE AGREEMENT

                              BY AND AMONG

                         HUNTSMAN HOLDINGS, LLC

                                 AS BUYER,

                    REMINGTON OUTDOOR COMPANY, INC.

    AND EACH OF THE OTHER SELLERS SET FORTH ON THE SIGNATURE PAGES
                               HERETO,

                    EFFECTIVE AS OF SEPTEMBER 26, 2020




Case 20-81688-CRJ11 Doc 821-4 Filed 09/27/20 Entered 09/27/20 08:34:20   Desc
              Exhibit Ex. D - Huntsman Holdings LLC Page 2 of 143
                                                 TABLE OF CONTENTS

                                                                                                                                       Page

ARTICLE 1. PURCHASE AND SALE OF THE ACQUIRED ASSETS .................................... 6
          Section 1.1               Transfer of Acquired Assets ................................................................ 6
          Section 1.2               Excluded Assets ................................................................................... 7
          Section 1.3               Assumption of Liabilities................................................................... 10
          Section 1.4               Retention of Liabilities ...................................................................... 10
          Section 1.5               Assumed License Agreements. .......................................................... 12
          Section 1.6               Non-Assignment of Acquired Assets................................................. 13
          Section 1.7               Further Conveyances and Assumptions ............................................. 13
          Section 1.8               Conflicts with Other Bidders ............................................................. 14
ARTICLE 2. CONSIDERATION ............................................................................................... 14
          Section 2.1               Consideration ..................................................................................... 14
          Section 2.2               Good Faith Deposit ............................................................................ 14
ARTICLE 3. CLOSING AND DELIVERIES............................................................................. 15
          Section 3.1               Closing ............................................................................................... 15
          Section 3.2               Sellers’ Deliveries .............................................................................. 15
          Section 3.3               Buyer’s Deliveries ............................................................................. 16
ARTICLE 4. REPRESENTATIONS AND WARRANTIES ...................................................... 17
          Section 4.1               Representations and Warranties of Sellers ........................................ 17
          Section 4.2               Representations and Warranties of Buyer.......................................... 18
          Section 4.3               Warranties Exclusive; Schedules ....................................................... 20
          Section 4.4               Survival of Representations and Warranties ...................................... 20
ARTICLE 5. COVENANTS OF THE PARTIES ....................................................................... 21
          Section 5.1               Covenants of Sellers .......................................................................... 21
          Section 5.2               Covenants of Buyer............................................................................ 22
ARTICLE 6. ADDITIONAL AGREEMENTS ........................................................................... 23
          Section 6.1               Bankruptcy Matters............................................................................ 23
          Section 6.2               Transitional Arrangements................................................................. 24
          Section 6.3               Further Assurances............................................................................. 24
ARTICLE 7. TAXES ................................................................................................................... 24
          Section 7.1               Taxes Related to Purchase of Assets ................................................. 24
          Section 7.2               Cooperation on Tax Matters .............................................................. 25
          Section 7.3               Allocation of Purchase Price.............................................................. 25
ARTICLE 8. CONDITIONS PRECEDENT TO PERFORMANCE BY PARTIES .................. 26
          Section 8.1               Conditions Precedent to Performance by Sellers ............................... 26
          Section 8.2               Conditions Precedent to Performance by Buyer ................................ 26
ARTICLE 9. TERMINATION .................................................................................................... 27
          Section 9.1               Conditions of Termination ................................................................. 27
          Section 9.2               Effect of Termination; Remedies. ...................................................... 28



Case 20-81688-CRJ11 Doc 821-4 Filed 09/27/20 Entered 09/27/20 08:34:20                                                                 Desc
              Exhibit Ex. D - Huntsman Holdings LLC Page 3 of 143
                                               TABLE OF CONTENTS
                                                    (continued)
                                                                                                                                     Page

ARTICLE 10. MISCELLANEOUS ............................................................................................ 29
         Section 10.1             Successors and Assigns...................................................................... 29
         Section 10.2             Governing Law; Jurisdiction.............................................................. 29
         Section 10.3             WAIVER OF JURY TRIAL.............................................................. 30
         Section 10.4             Expenses ............................................................................................ 30
         Section 10.5             Broker’s and Finder’s Fees ................................................................ 30
         Section 10.6             Severability ........................................................................................ 30
         Section 10.7             Notices ............................................................................................... 31
         Section 10.8             Amendments; Waivers ....................................................................... 31
         Section 10.9             Time of Essence ................................................................................. 32
         Section 10.10            Public Announcements ...................................................................... 32
         Section 10.11            Entire Agreement ............................................................................... 32
         Section 10.12            Parties in Interest................................................................................ 32
         Section 10.13            Bulk Sales Laws ................................................................................. 32
         Section 10.14            Construction ....................................................................................... 32
         Section 10.15            Counterparts and Facsimile................................................................ 33
ARTICLE 11. DEFINITIONS ..................................................................................................... 33
         Section 11.1             Certain Terms Defined ....................................................................... 33
         Section 11.2             All Terms Cross-Referenced.............................................................. 40




Case 20-81688-CRJ11 Doc 821-4 Filed 09/27/20 Entered 09/27/20 08:34:20                                                               Desc
              Exhibit Ex. D - Huntsman Holdings LLC Page 4 of 143
                                       SCHEDULES

Section 1.1(b)    -   Owned Trademarks
Section 1.1(c)    -   Owned Intellectual Property
Section 1.5(a)    -   Executory Contracts
Section 1.5(b)    -   Estimated Cure Amount
Section 4.1(g)    -   Intellectual Property
Section 11.1(a)   -   Business Names / Tradenames

                                         EXHIBIT

Exhibit 1         -   Bidding Procedures Order




                                             4
Case 20-81688-CRJ11 Doc 821-4 Filed 09/27/20 Entered 09/27/20 08:34:20   Desc
              Exhibit Ex. D - Huntsman Holdings LLC Page 5 of 143
                              ASSET PURCHASE AGREEMENT

        THIS ASSET PURCHASE AGREEMENT (this “Agreement”), effective as of September
26, 2020 (the “Effective Date”), is entered into by and among Remington Outdoor Company, Inc.,
a Delaware corporation and debtor-in-possession (“ROC”), each of the subsidiaries of ROC set
forth on the signature pages to this Agreement (with ROC, each a “Seller” and, collectively, the
“Sellers”) and Huntsman Holdings, LLC, a Delaware limited liability company (“Buyer”). Buyer
and the Sellers are sometimes referred to herein, individually, as a “Party” and, collectively, as the
“Parties”.

                                            RECITALS

       A.     On July 27, 2020 (the “Petition Date”), Sellers filed a voluntary petition for relief
under Chapter 11 of Title 11, United States Code, 11 U.S.C. §§ 101, et seq. (the “Bankruptcy
Code”) in the United States Bankruptcy Court for the Northern District of Alabama (the
“Bankruptcy Court” and the case arising under such petition, the “Bankruptcy Case”).

        B.     Pursuant to the Sellers’ Bankruptcy Case, Buyer desires to purchase from Sellers
certain Trademarks and certain other Intellectual Property, in each case, related to or associated
with Sellers’ Remington brand, logos, Business Names, Copyrights and Trademarks (collectively,
the “Remington Brand”), described in greater detail herein as the Acquired Assets, free and clear
of any and all Liens, Claims and Interests (other than Permitted Liens), except for assumption of
the Assumed Liabilities, and Sellers desire to sell, convey, assign and transfer to Buyer, the
Acquired Assets together with the Assumed Liabilities, all in the manner and subject to the terms
and conditions set forth in this Agreement and in accordance with Sections 105, 363 and 365 and
other applicable provisions of the Bankruptcy Code.

       C.      Buyer does not desire to purchase from Sellers any other assets or liabilities, which
are described in greater detail herein as the Excluded Assets and Excluded Liabilities, and Sellers
do not desire to sell, convey, assign or transfer any such Excluded Assets or Excluded Liabilities
to Buyer.

       D.      Buyer, in exchange for the transfer to Buyer of the Acquired Assets, desires to
provide certain consideration (as set forth below) to Sellers.

         E.      The Acquired Assets and Assumed Liabilities are assets and liabilities of Sellers to
be sold to and assumed by Buyer pursuant to an order of the Bankruptcy Court, in form and
substance acceptable to Buyer, approving such sale pursuant to Sections 105, 363 and 365 of the
Bankruptcy Code (the “Sale Order”), which order will include the authorization for the assumption
by Sellers and assignment to Buyer of certain executory contracts and unexpired leases and
liabilities thereunder under Section 365 of the Bankruptcy Code, all in the manner and subject to
the terms and conditions set forth in this Agreement and the Sale Order and in accordance with the
applicable provisions of the Bankruptcy Code. The consummation of the transactions set forth in
this Agreement is subject, among other things, to the entry of the Sale Order.

                                 STATEMENT OF AGREEMENT

       NOW, THEREFORE, in consideration of the foregoing and their respective


                                                 5
Case 20-81688-CRJ11 Doc 821-4 Filed 09/27/20 Entered 09/27/20 08:34:20                          Desc
              Exhibit Ex. D - Huntsman Holdings LLC Page 6 of 143
representations, warranties, covenants and agreements herein contained, and other good and
valuable consideration the receipt and sufficiency of which are hereby acknowledged, the Parties
agree as follows:

               ARTICLE 1. PURCHASE AND SALE OF THE ACQUIRED ASSETS.

                Section 1.1 Transfer of Acquired Assets. At the Closing, upon and subject to
the terms and conditions set forth in this Agreement, Sellers shall sell to Buyer, and Buyer shall
acquire from Sellers, all of Sellers’ right, title and interest in and to the following assets, free and
clear of all Liens, Claims and Interests (other than Permitted Liens and the Assumed Liabilities)
(the “Acquired Assets”):

              (a)     an agreement, in form and substance reasonably satisfactory to Buyer and
SIG Sauer, pursuant to which Buyer will receive from SIG Sauer a license for the use of certain
Remington Brand-related Trademarks, which are not Owned Trademarks, for Buyer’s continued
use in segments of the Business outside of the Ammunitions Business following the Closing (the
“SIG Sauer License”);

            (b)    the Trademarks set forth on Section 1.1(b) of the Disclosure Schedules (the
“Owned Trademarks”);

                (c)    all other Intellectual Property, not used primarily in the Ammunitions
Business, which is set forth on Section 1.1(c) of the Disclosure Schedules, owned or purported to
be owned by any Sellers or any of their respective Subsidiaries constituting or associated with the
Remington Brand, primarily used or primarily held for use in the operation of the Business, and
any and all corresponding rights, including in any Contracts related to the development or creation
of such Intellectual Property provided herein, in respect thereof that, now or hereafter, may be
secured throughout the world, including, in each case, all moral rights and goodwill associated
therewith (the Intellectual Property described in this clause (c), together with the Owned
Trademarks, the “Owned Intellectual Property”);

               (d)     all licenses, sublicenses, or similar rights, permissions or franchises to use
any Owned Intellectual Property, including all licenses, sublicenses, contract rights, permits or
franchises with respect thereto (the “Assumed License Agreements”), and any and all
corresponding rights in respect thereof that, now or hereafter, may be secured throughout the
world, including, in each case, all moral rights and goodwill associated therewith (the “Licensed
Intellectual Property” and, together with the Owned Intellectual Property, collectively, the
“Acquired Intellectual Property”);

                (e)     all proceeds and recoveries from policies (but not, for the avoidance of
doubt, any Insurance Policies themselves) to the extent attributable to any of the Acquired Assets
only to the extent in respect of period on or after the Effective Date (“Assumed Policy Rights”);

                (f)    Claims held by Sellers that relate to the Acquired Assets and/or Assumed
Liabilities;

              (g)     to the extent permitted by applicable Law (and other than all Books and
Records of Sellers held by Sellers or their counsel related to litigation or Claims for the Excluded


                                                   6
Case 20-81688-CRJ11 Doc 821-4 Filed 09/27/20 Entered 09/27/20 08:34:20                            Desc
              Exhibit Ex. D - Huntsman Holdings LLC Page 7 of 143
Liabilities), all Books and Records that are used in, held for use in or intended to be used in, or
that reasonably relate to, the Acquired Assets or the Assumed Liabilities; provided, that Buyer
shall provide Sellers with reasonable access (during business hours with reasonable prior notice
and without cost to Sellers) to the same following the Closing to the extent reasonably necessary
to permit Sellers to wind-down and liquidate their estate after the Closing; provided, further, that
Buyer shall provide any other buyer of Sellers’ lines of business or assets pursuant to the auction
contemplated by the Bidding Procedures Order (an “Other Buyer”) with reasonable access at such
Other Buyer’s sole cost and expense, including the ability to make copies (during business hours
with reasonable prior notice and subject to then-applicable COVID Restrictions) to the same to the
extent reasonably related to the assets of Sellers purchased by such Other Buyer; and provided,
further, that Sellers and each such Other Buyer shall keep such information confidential in
accordance with this Agreement and all requirements of applicable Law (or in the case of any such
Other Buyer, a confidentiality agreement reasonably acceptable to Buyer);

                (h)     all rights and title to the shares of capital stock (and any other equity
interests or rights convertible into equity interests) (the “RLC Shares”) of Remington Licensing
Corporation, a Delaware corporation, that are owned by RA Brands, L.L.C., a Delaware limited
liability company (provided, that, Buyer reserves the right, in its sole discretion to assign to a third
party or classify the assets described in this subsection (h) as an Excluded Asset at any time prior
to the Closing Date; provided, however, that such assignment or classification of such assets as
Excluded Assets shall not result in a reduction to the Purchase Price contained herein);

                (i)    all goodwill and other intangible assets associated with the Acquired
Intellectual Property;

                (j)    all contents of the Ilion, NY Remington Arms Museum including all
artwork and firearms of every nature which are owned by Sellers, including but not limited to all
antique, collectible, and historic firearms owned by Sellers whether located at the Ilion, NY
Remington Arms Museum or at any other location or on loan or display elsewhere or located at
any other location including firearms on loan to Bass Pro Outdoor World, LLC, Buffalo Bill Center
of the West, and elsewhere; and

                (k)    all antiques, collectibles, and historic firearms, including all artwork or
firearms of every nature, owned by Sellers whether or not considered part of the Ilion, NY
Remington Arms Museum or at any other location or on loan or display elsewhere or located at
any other location including firearms on loan to Bass Pro Outdoor World, LLC, Buffalo Bill Center
of the West, and elsewhere.

                 Section 1.2 Excluded Assets. Notwithstanding any provision to the contrary in
Section 1.1, the Acquired Assets shall not include the following properties, Contracts, Leases, and
other assets, interests and rights of Sellers (all such items not being acquired by Buyer being
referred to in this Agreement as the “Excluded Assets”):

               (a)    the Marlin brand, and all Intellectual Property (i) owned or used by Sellers
in connection with the ownership, operation and/or management of the Business, other than the
Acquired Intellectual Property, however used or held for use in the operation of the Business
(including, for example, Trademarks related solely to a Non-Core Brand) and (ii) licensed to


                                                   7
Case 20-81688-CRJ11 Doc 821-4 Filed 09/27/20 Entered 09/27/20 08:34:20                            Desc
              Exhibit Ex. D - Huntsman Holdings LLC Page 8 of 143
Sellers in connection with the ownership, operation and/or management of the Business, other than
the Acquired Intellectual Property, however used or held for use in the operation of the Business,
including, in each case, all moral rights and goodwill associated therewith;

                 (b)    all Owned Real Property;

                 (c)    all Leases and all Leasehold Improvements of Sellers located on Leased
Real Property;

             (d)      all Contracts of the Business, except to the extent an Assumed License
Agreement or if the transfer of a Contract would otherwise be required to transfer the Acquired
Assets;

               (e)    all of Sellers’ owned or leased equipment, machinery, furniture, fixtures and
improvements, tooling and spare parts and any other tangible personal property and any rights to
any warranties and licenses received from manufacturers and sellers related thereto;

                (f)     all of Sellers’ leased or owned cars, trucks and other motor vehicles and all
rights to the warranties and licenses received from manufacturers and sellers related thereto;

                (g)     all right, title and interest in and to all inventory, raw materials, works in
process, parts (including spare and replacement parts), subassemblies, supplies and finished goods;

               (h)   all servers, computers, hardware, networks, data communication lines,
routers, hubs, switches and all other information technology equipment, and all associated
documentation owned, leased, or used (or held for use) by Sellers;

               (i)      all trade and non-trade accounts receivable, notes receivable and negotiable
instruments of Sellers;

               (j)     all sales orders or other commitments of Sellers to purchasers of goods,
services or products produced, marketed or sold by the Business;

              (k)     all outstanding purchase orders or other commitments of Sellers to suppliers
of goods and services for materials, supplies or other items;

                 (l)    all Employee Liabilities;

                (m)     all Employee Benefit Plans, together with all funding arrangements relating
thereto (including, but not limited to, all assets, trusts, insurance policies and administration service
contracts related thereto);

               (n)    that certain Remington Arms Company, LLC Pension and Retirement Plan,
(f/k/a Remington Arms Company, Inc. Pension and Retirement Plan, as amended from time to
time the “Pension Plan”);

                (o)   subject to Section 1.6, any asset that requires the consent of a third party to
be transferred, assumed or assigned hereunder as to which, by the Closing Date (and after giving


                                                    8
Case 20-81688-CRJ11 Doc 821-4 Filed 09/27/20 Entered 09/27/20 08:34:20                             Desc
              Exhibit Ex. D - Huntsman Holdings LLC Page 9 of 143
effect to the entry of the Sale Order and any other Final Order of the Bankruptcy Court eliminating
any contractual right of third parties to withhold such consent), such consent to transfer,
assumption or assignment has not been effected or excused (for clarity, all liabilities associated
with each such asset are excluded from Assumed Liabilities pursuant to Section 1.4(a));

                (p)     all cash and cash equivalents held by Sellers, including all petty cash,
register cash, undeposited checks, cash in transit and marketable securities, in each case as of
immediately prior to the Closing (and including without limitation (i) the Good Faith Deposit, (ii)
the Net Closing Cash Payment, (iii) any fee reserves or escrows established by Sellers, and (iv)
any cash in the Dominion Account (as defined in the Priority Term Loan)), in each case other than
to the extent constituting an Acquired Asset;

                 (q)     all rights of every nature and description (other than Assumed Policy
Rights) under or arising out of all insurance policies of Seller (the “Insurance Policies”), including
without limitation (i) with respect to Claims arising prior to the Effective Date (ii) to the extent of
coverage of any Excluded Liabilities, (iii) under those Insurance Policies covering any tort
liabilities that are not Assumed Liabilities, (iv) under the D&O Insurance, and (v) under those
Insurance Policies covering liabilities and Claims against Seller and its affiliates relating to the
Excluded Employee Liabilities;

                (r)    all rights to or claims for refunds, overpayments or rebates of Pre-Closing
Taxes, including any refunds, overpayments or rebates of Pre-Closing Taxes for any Straddle
Period, other than, in any of the foregoing cases, any such refunds, overpayments or rebates that
are attributable to Taxes actually paid by Buyer;

                (s)     except for the RLC Shares, all shares of capital stock (and any other equity
interests or rights convertible into equity interests) issued by any Seller;

                (t)     all Books and Records (i) which Sellers are required by Law to retain and
all Tax Returns, financial statements and corporate or other entity filings; provided that Sellers
shall provide Buyer with access to the same following the Closing to the extent relating to the
Acquired Assets and when requested by Buyer (at no cost to Buyer); (ii) exclusively relating to
any Excluded Asset or Excluded Liability; and (iii) held by Sellers or Sellers’ counsel relating to
any litigation against any Seller or the Employee Liabilities;

               (u)      any rights of Sellers under this Agreement or any Ancillary Agreement to
which a Seller is a party, including, without limitation, any rights relating to the Purchase Price;

                (v)   all rights of recovery, rights of set-off, rights of indemnity, contribution or
recoupment, warranties, guarantees, rights, remedies, counter-claims, cross-claims and defenses
related to any Excluded Liability;

              (w)    all claims and remedies of Sellers under Sections 510 and 542 through 553
of the Bankruptcy Code or under similar state laws including, without limitation, fraudulent
conveyance claims, and all other causes of action of a trustee and debtor-in-possession under the
Bankruptcy Code (each, an “Avoidance Action”); and




                                                  9
Case 20-81688-CRJ11 Doc 821-4 Filed 09/27/20 Entered 09/27/20 08:34:20                           Desc
             Exhibit Ex. D - Huntsman Holdings LLC Page 10 of 143
              (x)    Claims held by Sellers against any party that are covered by, relate to or are
based upon any Insurance Policies (including the D&O Insurance).

                  Section 1.3 Assumption of Liabilities. At the Closing, Buyer shall assume, and
Buyer agrees to thereafter pay, perform and discharge when due, and indemnify, defend and hold
harmless Sellers, their Affiliates and all of their respective Related Persons from and against, (a)
all liabilities arising out of ownership of the Acquired Assets by Buyer after the Closing to the
extent such liabilities arise solely out of any matter, occurrence, action, omission or circumstance
that first occurred or existed after the Closing and (b) all pre-petition cure costs required to be paid
pursuant to Section 365 of the Bankruptcy Code solely in connection with the assumption and
assignment of the Assumed License Agreements including the cost of obtaining consents in respect
thereof (the “Cure Amount”).

                Section 1.4 Retention of Liabilities. Buyer is assuming only the Assumed
Liabilities and is not assuming any other liability or obligation of whatever nature, whether
presently in existence or arising hereafter. All such other liabilities and obligations shall be
retained by and remain liabilities and obligations of Sellers (all such liabilities and obligations not
being assumed being herein referred to as the “Excluded Liabilities”). Sellers and their Affiliates
shall pay, perform and discharge when due each of the Excluded Liabilities, and indemnify, defend
and hold harmless Buyer, its Affiliates and all of its Related Persons from and against, any and all
liabilities, Claims and obligations arising out of or relating to the ownership, operation or
management of the Excluded Assets and the Excluded Liabilities. The Excluded Liabilities
include, without limitation, the following:

                (a)   all liabilities and obligations arising out of, relating to or otherwise in
respect of the Acquired Assets arising prior to the Closing;

              (b)     all liabilities and obligations under or relating to or otherwise arising,
whether before, on or after Closing, out of, or in connection with, any of the Excluded Assets;

             (c)    all liabilities and obligations under that certain Collective Bargaining
Agreement between Remington Arms Company, LLC and International Union, United Mine
Workers of America (2016-2022) (the “UMWA”), as amended or otherwise modified from time
to time;

               (d)     all liabilities and obligations under the Pension Plan;

             (e)     all liabilities and obligations relating to any withdrawal from a
“multiemployer plan”, as defined in Section 3(37) of ERISA;

                (f)    all liabilities and obligations related to the Worker Adjustment and
Retraining Notification Act of 1988, and similar state, local and foreign laws related to plant
closings, relocations, mass layoffs and employment losses, to the extent applicable, for any action
resulting from Employees’ separation of employment prior to or on the Closing Date;

               (g)    all liabilities arising under (i) that certain Project Development Agreement
dated as of February 27, 2014, by and among the City of Huntsville, Alabama, Madison County,
Alabama, The Industrial Development Board of the City of Huntsville, and Sellers, as amended or


                                                  10
Case 20-81688-CRJ11 Doc 821-4 Filed 09/27/20 Entered 09/27/20 08:34:20                            Desc
             Exhibit Ex. D - Huntsman Holdings LLC Page 11 of 143
otherwise modified from time to time, (ii) that certain note issued by Sellers to the City of
Huntsville on February 27, 2014 in the original principal amount of $12,500,000 and (iii) that
certain Mortgage and Security Agreement dated as of February 27, 2014, by Sellers in favor of the
City of Huntsville;

              (h)   all liabilities under that certain Project Agreement dated as of February 17,
2014, by and between the State of Alabama and ROC, as amended or otherwise modified from
time to time;

                 (i)     all liabilities and obligations of Sellers under or relating to the DIP Facility,
Priority Term Loan, the FILO Facility, the Exit Term Loan, the Intercompany Note or any other
indebtedness (including all intercompany indebtedness among the Sellers and all guarantees of
third party obligations and reimbursement obligations to guarantors of Sellers’ obligations or under
letters of credit), except to the extent expressly included as an Assumed Liability;

                 (j)      all liabilities and obligations with respect to employment or other provision
of services, compensation, severance, benefits or payments of any nature owed to any current or
former employee, officer, director, member, partner or independent contractor of any Seller (or
any beneficiary or dependent of any such individual), whether or not employed by Buyer or any
of its Affiliates after the Closing, that (i) arises out of or relates to the employment, service provider
or other relationship between any Seller and any such individual, including but not limited to the
termination of such relationship; (ii) arises out of or relates to any Employee Benefit Plan; or (iii)
arises out of or relates to events or conditions occurring on or before the Closing Date;

                (k)     all liabilities and obligations for Pre-Closing Taxes;

                (l)     all liabilities and obligations in respect of drafts or checks outstanding at the
Closing;

             (m)     all liabilities and obligations under any futures contracts, options on futures,
swap agreements or forward sale agreements;

               (n)    all liabilities and obligations arising out of or relating to any business, asset
or property formerly owned or operated by Sellers, any Affiliate or predecessor thereof, but not
presently owned and operated by Sellers;

               (o)    all liabilities and obligations of Sellers arising under or incurred in
connection with the negotiation, preparation, execution and performance of this Agreement, the
Ancillary Agreements to which any Seller is a party and the transactions contemplated hereby and
thereby, including, without limitation, fees and expenses of counsel, accountants, consultants,
advisers and others;

               (p)    all liabilities and obligations of, and Claims against, Sellers arising from
and in connection with grants of restricted common unit/share awards and stock options by Sellers;
and

              (q)    any liabilities and obligations of Sellers under this Agreement, or under any
Ancillary Agreement to which a Seller is a party.


                                                   11
Case 20-81688-CRJ11 Doc 821-4 Filed 09/27/20 Entered 09/27/20 08:34:20                              Desc
             Exhibit Ex. D - Huntsman Holdings LLC Page 12 of 143
               Section 1.5     Assumed License Agreements.

                (a)    Section 1.5(a) of the Disclosure Schedules sets forth a list of all executory
Contracts to which, to Sellers’ Knowledge, one or more Seller is party and which are to be included
in the Assumed License Agreements. From and after the Effective Date until two (2) Business
Days prior to Closing, subject to the limitations set forth in Section 1.5(e), Sellers shall make such
deletions to Section 1.5(a) of the Disclosure Schedules as Buyer shall, in its sole discretion, request
in writing. Any such deleted Contract shall be deemed to no longer be an Assumed License
Agreement. From and after the Effective Date until two (2) Business Days prior to Closing, Sellers
shall make such additions to Section 1.5(a) of the Disclosure Schedules as Buyer shall reasonably
request in writing. All Contracts of Sellers that are not listed on Section 1.5(a) of the Disclosure
Schedules shall not be considered an Acquired Asset and shall instead be deemed “Rejected
Contracts.”

                 (b)     Buyer may request certain modifications and amendments to any Contract
as a condition to such Contract becoming an Assumed License Agreement, and Sellers shall use
their commercially reasonable efforts to obtain such modifications or amendments. If Sellers are
unable to obtain such modifications or amendments, Buyer may, in its sole discretion, subject to
the limitations set forth in Section 1.5(e), designate the Contract as a Rejected Contract. At such
time as is specified in the Sale Order, pursuant to Section 365 of the Bankruptcy Code, Sellers
shall take all actions required to assume and assign to Buyer (other than payment of Cure Amounts,
which Cure Amounts shall be Assumed Liabilities) and Buyer shall assume from Sellers, the
Assumed License Agreement. The Cure Amount shall be paid by Buyer, in each case as and when
finally determined by the Bankruptcy Court pursuant to the procedures set forth in the Sale Order
and this Agreement. Section 1.5(b) of the Disclosure Schedules contains Sellers’ good faith
estimate of the Cure Amount as of the Closing Date. Notwithstanding anything to the contrary in
this Agreement or any Ancillary Agreement, if at the time of the Closing there is a pending dispute
over the Cure Amount associated with any Assumed License Agreement, Buyer may, in its sole
discretion and at any time whether before or after the Closing, deem any such Contract subject to
the dispute a Rejected Contracts and, will not be responsible for any costs associated with the
applicable Rejected Contract.

                (c)     As of the date hereof, Sellers have timely served the motion seeking entry
of the Sale Order to all parties to Contracts. Subject to Section 1.6 and the performance of Buyer’s
obligations in Section 5.2, Sellers shall use commercially reasonable efforts to cause the Assumed
License Agreement to be assumed by Sellers and assigned to Buyer pursuant to Section 365 of the
Bankruptcy Code, and Sellers shall comply with all requirements under Section 365 of the
Bankruptcy Code necessary to assign and delegate to Buyer all of Sellers’ rights and obligations
under the Assumed License Agreement.

                (d)     Notwithstanding any provision in this Agreement to the contrary, if for any
reason Buyer fails to pay the Cure Amount in respect of any Assumed License Agreement when
due and payable pursuant to this Agreement, the Sale Order or any other Order of the Bankruptcy
Court, (i) Sellers shall be under no obligation whatsoever to pay or otherwise satisfy such Cure
Amount or any other liability or obligation under such Assumed License Agreement, (ii) Buyer
shall indemnify and hold harmless Sellers in respect of such Cure Amount, liability or obligation
as well as any expenses (including legal fees and expenses) reasonably incurred by Sellers in


                                                  12
Case 20-81688-CRJ11 Doc 821-4 Filed 09/27/20 Entered 09/27/20 08:34:20                           Desc
             Exhibit Ex. D - Huntsman Holdings LLC Page 13 of 143
defending any claim for payment of the Cure Amount or any other liability or obligation arising
under such Contract asserted by the counterparty thereto and (iii) Sellers may reject, and nothing
in this Agreement shall prohibit Sellers from rejecting, such Contract.

               (e)     Notwithstanding any provision in this Agreement to the contrary, at any
time prior to the date of a final hearing to approve the sale of the Acquired Assets, Buyer may
designate in writing to Seller any Contract or Lease as an Excluded Liability, only if the rejection
of such Contract or Lease would not give rise to a Claim in favor of the counterparty thereto having
administrative priority or any other priority senior to a general unsecured Claim against the
bankruptcy estate of Sellers (the “Qualifying Excluded Contracts and Leases”); provided, that, for
the avoidance of doubt, a Contract or Lease shall be considered a Qualifying Excluded Contract
and Lease, and Buyer may reject such a Contract or Lease, if Buyer agrees to pay the entire amount
of such Claim giving rise to an administrative priority or other priority senior to a general
unsecured Claim against the bankruptcy estate of Sellers. Sellers may reject, and nothing in this
Agreement shall prohibit Seller from rejecting, the Qualifying Excluded Contracts and Leases.

                Section 1.6 Non-Assignment of Acquired Assets.               Notwithstanding any
provision of this Agreement to the contrary, this Agreement shall not constitute an agreement to
assign or transfer, and shall not effect the assignment or transfer of any Acquired Asset, if (a) an
attempted assignment thereof, without the approval, authorization or consent of, or granting or
issuance of any license or permit by, any party thereto other than Sellers (each such action, a
“Necessary Consent”), would constitute a breach thereof (after giving effect to any elimination of
such approval, authorization or consent requirement by operation of the Sale Order) or in any way
adversely affect the rights or obligations of Buyer thereunder and such Necessary Consent is not
obtained and (b) the Bankruptcy Court shall not have entered an Order providing that such
Necessary Consent is not required because the transfer thereof shall be deemed by the Bankruptcy
Court to be (x) effective and (y) not a breach thereof, notwithstanding the failure to obtain such
Necessary Consent. In such event, the Parties will use their commercially reasonable efforts to
obtain the Necessary Consents with respect to any such Acquired Asset or any claim or right or
any benefit arising thereunder for the assignment thereof to Buyer as Buyer may reasonably
request; provided, however, that Sellers shall not be obligated to pay any consideration therefor to
any third party from whom consent or approval is requested (other than the applicable Cure
Amount) or to initiate any litigation or legal proceedings to obtain any such consent or approval.
If such Necessary Consent is not obtained, or if such Acquired Asset or an attempted assignment
thereof would otherwise be ineffective or would adversely affect the rights of Sellers thereunder
so that Buyer would not in fact receive all such rights, the Parties will cooperate in a mutually
agreeable arrangement, to the extent feasible and at no out-of-pocket expense to Sellers or Buyer,
under which Buyer would obtain the benefits and assume the obligations (to the extent otherwise
constituting Assumed Liabilities hereunder) thereunder in accordance with this Agreement,
including subcontracting, sublicensing or subleasing to Buyer, or under which Sellers would
enforce for the benefit of, and at the direction of, Buyer, with Buyer assuming Sellers’ obligations
(to the extent otherwise constituting Assumed Liabilities hereunder), any and all rights of Sellers
thereunder.

               Section 1.7 Further Conveyances and Assumptions. At the Closing, and from
time to time thereafter, the Parties shall, and shall cause their respective Affiliates to, execute,
acknowledge and deliver all such further actions, as may be reasonably necessary or appropriate


                                                13
Case 20-81688-CRJ11 Doc 821-4 Filed 09/27/20 Entered 09/27/20 08:34:20                         Desc
             Exhibit Ex. D - Huntsman Holdings LLC Page 14 of 143
to sell, transfer, convey, assign and deliver fully to Buyer and its respective successors or permitted
assigns, all of the properties, rights, titles, interests, estates, remedies, powers and privileges
intended to be conveyed to Buyer under this Agreement and to assure fully to Sellers and their
successors and permitted assigns, the assumption of the liabilities and obligations intended to be
assumed by Buyer under this Agreement, and to otherwise make effective or evidence the
transactions contemplated by this Agreement.

               Section 1.8 Conflicts with Other Bidders. In the event of any conflict between
this Agreement and any other bidder or bidders for Sellers’ assets relating to the Acquired Assets
or the Assumed Liabilities as defined herein or in the applicable asset purchase agreement or
agreements by and between Sellers and such other bidder or bidders (an “Other APA”), Buyer
shall cooperate in good faith with any such other bidder or bidders, whether before or after the
Closing Date, to ensure that all assets or liabilities are appropriately apportioned between Buyer
and such bidder or bidders in order to reflect the intent of Buyer and any such other bidder or
bidders under this Agreement and each applicable Other APA.

                                 ARTICLE 2. CONSIDERATION

               Section 2.1 Consideration. The aggregate consideration for the sale and transfer
to Buyer of the Acquired Assets (the “Purchase Price”) shall be:

               (a)    Thirty Five Million United States Dollars (US $35,000,000) (such amount,
the “Gross Closing Cash Payment”), to be adjusted pursuant to Section 2.2(b), and paid and
delivered in accordance with Section 3.3(a), which shall be allocated as follows:

                         (i)    (A) Ten Million Five Hundred Thousand United States Dollars (US
$10,500,000), if there is a “going concern” buyer, as shall be determined by Sellers in their sole
discretion, of the Sellers’ Ilion, New York facility that assumes the CBA (the “Going Concern
Buyer”), in order for such Going Concern Buyer to fund modernization costs of the Ilion, New
York facility; or (B) Fifteen Million United States Dollars (US $15,000,000) in the event there is
no Going Concern Buyer, as shall be determined by Seller in its sole discretion, of the Sellers’
Ilion, New York facility, eligible employees of Sellers under the CBA, for the payment of all
severance obligations and termination benefits and the employer portion of payroll taxes in respect
of such severance obligations and termination benefits (the applicable amount escrowed pursuant
to clause (A) or (B), the “Escrowed Amount”); provided, that, if the applicable Escrowed Amount
is not used in full by the Going Concern Buyer or by Sellers in satisfaction of all severance-related
benefits for employees of Sellers under the CBA, as applicable, such remaining Escrowed Amount
shall be released to Sellers as amount payable to the estate;

                         (ii)   the remaining portion of the Gross Closing Cash Payment, allocated
to Sellers; and

              (b)    assumption of the Assumed Liabilities (including, without limitation,
payment of the Cure Amount).

                  Section 2.2   Good Faith Deposit.




                                                  14
Case 20-81688-CRJ11 Doc 821-4 Filed 09/27/20 Entered 09/27/20 08:34:20                           Desc
             Exhibit Ex. D - Huntsman Holdings LLC Page 15 of 143
               (a)      On or prior to the execution and delivery of this Agreement by Buyer, Buyer
shall pay to Sellers the amount of Three Million Five Hundred Thousand United States Dollars
(US $3,500,000) by wire transfer of immediately available funds (the “Good Faith Deposit”). The
Good Faith Deposit shall not be subject to any Lien, attachment, trustee process or any other
judicial process of any creditor of either of Sellers or Buyer and shall be deposited in a segregated
deposit account of Sellers and held in trust to be administered solely in accordance with the terms
of this Agreement and the Bidding Procedures Order attached hereto as Exhibit 1 (the “Bidding
Procedures”). Upon the Closing, the Good Faith Deposit shall be an Excluded Asset and shall not
be subject to any restrictions under this Agreement.

               (b)     If the Closing occurs, the Gross Closing Cash Payment shall be reduced by
the amount of the Good Faith Deposit (such resulting amount, the “Net Closing Cash Payment”),
to be paid and delivered in accordance with Section 3.3(a).

               (c)     If this Agreement is terminated pursuant to Section 9.1, the Good Faith
Deposit shall be repaid to Buyer or retained by Sellers in the amounts and at the times set forth in
Section 9.2 hereof.

                           ARTICLE 3. CLOSING AND DELIVERIES

                 Section 3.1 Closing. Subject to the terms and conditions set forth herein, the
consummation of the transactions contemplated by this Agreement (the “Closing”) shall take place
remotely by the electronic exchange of documents and signatures, or such other place as may be
agreed upon, at 7:00 a.m., local Pacific Time, on the third (3rd) Business Day following the
satisfaction or, to the extent permitted by this Agreement, waiver of each of the conditions set forth
in Article 8 of this Agreement (other than those conditions that, by their nature, are to be satisfied
at the Closing, but subject to the satisfaction, or waiver to the extent permitted by this Agreement,
of such conditions), or such other date as may be agreed to by the Parties, which date shall not be
earlier than the first day following the entry of the Sale Order by the Bankruptcy Court (the
“Closing Date”).

               Section 3.2     Sellers’ Deliveries. At the Closing, Sellers shall deliver or cause to
be delivered to Buyer:

               (a)     all of the Acquired Assets, together with one or more duly executed bills of
sale, endorsed certificates of title and other evidence of transfer and instruments of conveyance
appropriate for the applicable Acquired Assets, each as reasonably requested by Buyer and
otherwise in form and substance customary for transactions of this nature and reasonably
acceptable to Buyer and Seller;

              (b)     one or more duly executed assignment and assumption agreements for the
Assumed License Agreements, in form and substance customary for transactions of this nature and
reasonably acceptable to Buyer (each, an “Assignment and Assumption Agreement”);

                 (c)    one or more duly executed assignments of (i) the trademark and patent
registrations and applications included in the Acquired Intellectual Property registered in the name
of Sellers, in a form suitable for recording in the U.S. Patent and Trademark Office (and equivalent
offices in jurisdictions outside the United States), (ii) the Internet domain name registrations and


                                                 15
Case 20-81688-CRJ11 Doc 821-4 Filed 09/27/20 Entered 09/27/20 08:34:20                          Desc
             Exhibit Ex. D - Huntsman Holdings LLC Page 16 of 143
applications included in the Acquired Intellectual Property registered in the name of Sellers, in a
form suitable for filing with all applicable domain name registries, and (iii) general assignments
of all other Acquired Intellectual Property, in each case in form and substance customary for
transactions of this nature and reasonably acceptable to Buyer, an any additional documents
required to effectuate the assignment (each, an “Acquired Intellectual Property Assignment”);

               (d)     the officer’s certificate required to be delivered pursuant to Section 8.2(a)
and Section 8.2(b);

               (e)   a duly executed Asset Purchase Agreement entered into by and between
Seller and by SIG Sauer Inc. (“SIG Sauer” and such Asset Purchase Agreement, the “SIG Sauer
APA”) in connection with the auction held under the Bidding Procedures Order; and

              (f)    one or more affidavits executed by Sellers, in the form prescribed under
Treasury Regulation Section 1.1445-2(b), that each Seller is not a foreign person within the
meaning of Section 1445(f)(3) and Section 1446 of the Code.

               Section 3.3    Buyer’s Deliveries. At the Closing, Buyer shall deliver or cause to
be delivered to Sellers:

               (a)     cash in an amount equal to the Net Closing Cash Payment, by wire transfer
of immediately available funds to the U.S. bank account or accounts of Sellers identified by Sellers
in writing reasonably in advance of the Closing;

               (b)     one or more duly executed Assignment and Assumption Agreements;

               (c)     one or more duly executed Acquired Intellectual Property Assignments;

               (d)     the officer’s certificate required to be delivered pursuant to Section 8.1(a)
and Section 8.1(b);

               (e)     the SIG Sauer License;

                (f)    if applicable, one or more agreements, in form and substance reasonably
satisfactory to Buyer and the Going Concern Buyer, pursuant to which, among other things, Buyer
will grant Going Concern Buyer a license for the use of certain Remington Brand-related
Trademarks for Going Concern Buyer to manufacture firearms and firearms products to Buyer and
other customers, retailers and sellers in the Firearms Business following the Closing, which license
will terminate upon the earliest to occur of Going Concern Buyer’s failure to (i) continue the
manufacture of Remington firearms at the Ilion, New York facility, (ii) employ an agreed upon
number of UMWA employees and (iii) meet minimum financial covenants (the “Going Concern
Buyer License”); and

              (g)      such other documents, instruments and certificates as Sellers may
reasonably request to transfer, assign and delegate the Assumed Liabilities to Buyer in accordance
with terms and conditions hereof.




                                                16
Case 20-81688-CRJ11 Doc 821-4 Filed 09/27/20 Entered 09/27/20 08:34:20                         Desc
             Exhibit Ex. D - Huntsman Holdings LLC Page 17 of 143
                   ARTICLE 4. REPRESENTATIONS AND WARRANTIES

               Section 4.1 Representations and Warranties of Sellers. Each Seller represents
and warrants to Buyer as follows:

                (a)     Corporate Organization. Each Seller is duly formed or incorporated and
validly existing and in good standing under the laws of its respective state of incorporation or
formation. Subject to any necessary authority from the Bankruptcy Court, each Seller has the
requisite corporate or limited liability company power and authority to use, own and operate the
Acquired Assets and to carry out its obligations under this Agreement. Each Seller is duly
qualified or licensed to do business and is in good standing in each jurisdiction where the character
its business or the nature of its properties makes such qualification or licensing necessary, except
for such failures to be so qualified or licensed or in good standing as would not, individually or in
the aggregate, have a Material Adverse Effect.

               (b)     Authorization and Validity. Each Seller has the corporate or limited
liability company power and authority necessary to enter into this Agreement and each Ancillary
Agreement and, subject to the Bankruptcy Court’s entry of the Sale Order, to carry out its
obligations hereunder and thereunder. The execution and delivery of this Agreement has been
duly authorized by all necessary corporate or limited liability company action by the boards of
directors or managers of each Seller, and no other corporate or limited liability company
proceedings are necessary for the performance by each Seller of its obligations under this
Agreement or the consummation by such Seller of the transactions contemplated by this
Agreement. This Agreement has been duly and validly executed and delivered by each Seller and,
subject to the Bankruptcy Court’s entry of the Sale Order and assuming due authorization,
execution and delivery by Buyer, is a valid and binding obligation of each Seller enforceable
against such Seller in accordance with its terms.

                (c)    No Conflict or Violation. Neither the execution and delivery by any Seller
of this Agreement or any of the Ancillary Agreements to which any Seller is a party, nor (subject
to the Bankruptcy Court’s entry of the Sale Order), the consummation of the transactions
contemplated by this Agreement or the Ancillary Agreements, nor compliance by such Seller with
any of the provisions hereof or thereof, will (x) conflict with or result in any material breach of
any provision of the respective certificates of incorporation or formation of such Seller or the by-
laws or operating agreements of such Seller, or (y) materially violate any provision of law,
regulation, rule or other legal requirement of any Governmental Authority (“Law”) or any order,
judgment or decree of any court or Governmental Authority (“Order”) applicable to such Seller,
any of such Seller’s Affiliates or any of their respective properties or assets.

                (d)     Title and Ownership. Sellers have good and valid title to, or right by license,
lease or other agreement to use, the Acquired Assets. Subject to the entry of the Sale Order, at the
Closing, Sellers will have the right to transfer, and Buyer will acquire good and marketable title
to, in and under, the Acquired Assets to Buyer free and clear of all Liens, other than Liens included
in the Assumed Liabilities and Permitted Liens.

             (e)      Compliance with Law. (i) Sellers have operated the Business in material
compliance with all applicable Laws, and (ii) except as may result from the Bankruptcy Case,


                                                  17
Case 20-81688-CRJ11 Doc 821-4 Filed 09/27/20 Entered 09/27/20 08:34:20                           Desc
             Exhibit Ex. D - Huntsman Holdings LLC Page 18 of 143
Sellers have not received written notice of any violation of any applicable Laws, nor are Sellers in
default with respect to any Order applicable to the Acquired Assets.

                (f)     License Agreements. As of the Effective Date, other than as set forth on
Section 4.1(f) of the Disclosure Schedules or in motions or other pleadings or similar items filed
with the Bankruptcy Court, no Seller nor, to such Seller’s Knowledge, any other party to any of
the Assumed License Agreements has commenced any action against any of the parties to such
Assumed License Agreements or given or received any written notice of any material default or
violation under any Assumed License Agreement that was not withdrawn or dismissed, except
only for those defaults that will be cured in accordance with the Sale Order (or that need not be
cured under the Bankruptcy Code to permit the assumption and assignment of the Assumed
License Agreements). Assuming due authorization, execution, delivery and performance by the
other parties thereto, each of the Assumed License Agreements is, and will be at the Closing, valid,
binding and in full force and effect against each Seller, except as otherwise set forth on Section
4.1(f) of the Disclosure Schedules.

                  (g)     Intellectual Property. Section 4.1(g) of the Disclosure Schedules sets forth
an accurate and complete list of all Acquired Intellectual Property. The Sellers are the sole and
exclusive owners of the Owned Intellectual Property free and clear of all Liens pursuant to the
Sale Order. Except as limited by section 365(c)(1)(A) of the Bankruptcy Code, Sellers own all
right, title and interest to, or are valid licensees with respect to, the Acquired Intellectual Property,
and, at Closing, will convey the Acquired Intellectual Property to Buyer free and clear of Liens
pursuant to the Sale Order. To the Sellers’ Knowledge, (i) no Person is engaging in any activity
that infringes, dilutes, misappropriates or violates any Acquired Intellectual Property and (ii) no
claim has been asserted to any Seller that the use of any Acquired Intellectual Property or the
operation of the Business infringes, dilutes, misappropriates or violates the Intellectual Property
of any third party

               Section 4.2 Representations and Warranties of Buyer. Buyer represents and
warrants to each Seller as follows:

               (a)     Corporate Organization. Buyer is an entity duly formed, validly existing
and in good standing under the Laws of the jurisdiction of its formation. Buyer has the requisite
power and authority to own its properties and assets and to conduct its business as now conducted
and to carry out its obligations under this Agreement and each of the Ancillary Agreements to
which Buyer is a party.

                (b)     Qualification to do Business. Buyer is duly qualified or licensed to do
business and is in good standing in each jurisdiction where the character of its business or the
nature of its properties makes such qualification or licensing necessary, except for such failures to
be so qualified or licensed or in good standing as would not, individually or in the aggregate, have
a material adverse effect on Buyer’s ability to consummate the transactions contemplated by this
Agreement or the Ancillary Agreements to which Buyer is a party.

               (c)    Authorization and Validity. Buyer has the requisite corporate power and
authority necessary to enter into this Agreement and each of the Ancillary Agreements to which
Buyer is a party, and to carry out its obligations hereunder and thereunder. The execution and


                                                   18
Case 20-81688-CRJ11 Doc 821-4 Filed 09/27/20 Entered 09/27/20 08:34:20                             Desc
             Exhibit Ex. D - Huntsman Holdings LLC Page 19 of 143
delivery of this Agreement and those Ancillary Agreements to which Buyer is a party have been
duly authorized by all necessary corporate action by the board of directors (or equivalent), and no
other corporate proceedings are necessary for the performance by Buyer of its obligations under
this Agreement and each of the Ancillary Agreements to which Buyer is a party, or the
consummation by Buyer of the transactions contemplated hereby or thereby. This Agreement and
each of the Ancillary Agreements to which Buyer is a party have been duly and validly executed
and delivered by it and are valid and binding obligations of Buyer enforceable against it in
accordance with their respective terms.

                (d)      No Conflict or Violation. Neither the execution and delivery by Buyer of
this Agreement or any of the Ancillary Agreements to which Buyer is a party, nor the
consummation of the transactions contemplated hereby or thereby, nor compliance by Buyer with
any of the provisions hereof or thereof, will (i) conflict with or result in any breach of any provision
of the certificate of incorporation or by-laws (or equivalent documents) of Buyer, (ii) violate any
provision of Law, or any Order applicable to Buyer or any of its properties or assets, or
(iii) automatically result in a modification, violation or breach of, or constitute (with or without
notice or lapse of time or both) a default (or give rise to any right, including but not limited to, any
right of termination, amendment, cancellation or acceleration) under, any of the terms, conditions
or provisions of any contract, indenture, note, bond, lease, license or other agreement to which
Buyer is a party or by which it is bound or to which any of its properties or assets is subject.

               (e)     Consents and Approvals. The execution, delivery and performance of this
Agreement and the Ancillary Agreements to which Buyer is a party do not and will not require the
consent or approval of, or filing with, any Governmental Authority or any other Person, other than
(i) as may be required to be obtained by Buyer after the Closing in order to own or operate any of
the Acquired Assets; (ii) for entry of the Sale Order by the Bankruptcy Court; or (iii) for such
consents, approvals and filings, of which the failure to obtain or make would not, individually or
in the aggregate, have a material adverse effect on the ability of Buyer to consummate the
transactions contemplated by this Agreement or by the Ancillary Agreements to which Buyer is a
party.

               (f)    Adequate Assurances Regarding Assumed License Agreements. Buyer is
and will be capable of satisfying the conditions contained in Sections 365(b)(1)(C) and 365(f) of
the Bankruptcy Code with respect to the Assumed License Agreements.

                (g)    Financial Capability. Buyer currently has or at Closing will have available
funds necessary to consummate the transactions contemplated by this Agreement, including the
acquisition of the Acquired Assets and assumption of the Assumed Liabilities, and the payment
therefor to Sellers of the Purchase Price (including the Cure Amount), and to perform its
obligations under this Agreement and the Ancillary Agreements to which Buyer is a party on the
terms and subject to the conditions contemplated hereby and thereby.

                 (h)    Investigation by Buyer. Buyer has conducted its own independent review
and analysis of the Acquired Assets and the Assumed Liabilities, operations, technology, assets,
liabilities, financial condition and prospects of the Business as carried on by Sellers and
acknowledges that Sellers have provided Buyer with reasonable access to the personnel,
properties, premises and records for this purpose. Buyer has conducted its own independent


                                                  19
Case 20-81688-CRJ11 Doc 821-4 Filed 09/27/20 Entered 09/27/20 08:34:20                            Desc
             Exhibit Ex. D - Huntsman Holdings LLC Page 20 of 143
review of all Orders of, and all motions, pleadings, and other submissions to, the Bankruptcy Court
in connection with the Bankruptcy Case. In entering into this Agreement, Buyer has relied solely
upon its own investigation and analysis and the representations, warranties and covenants of
Sellers contained herein and in the Ancillary Agreements, and Buyer (i) acknowledges that none
of Sellers or their Affiliates or Related Persons makes or has made any representation or warranty,
either express or implied, as to the accuracy or completeness of any of the information provided
or made available to Buyer or its Affiliates or Related Persons, except for the representations and
warranties contained in Section 4.1 and Section 10.5 (which are subject to the limitations and
restrictions contained in this Agreement); and (ii) agrees, to the fullest extent permitted by Law,
that none of Sellers, their Affiliates or any of their respective Related Persons shall have any
liability or responsibility whatsoever to Buyer or its Affiliates or Related Persons on any basis
(including, without limitation, in contract or tort, under federal or state securities Laws or
otherwise, but excluding misrepresentation or concealment arising from actual fraud of Sellers)
based upon any information provided or made available, or statements made, to Buyer or its
Affiliates or Related Persons (or any omissions therefrom), including, without limitation, in respect
of the specific representations and warranties of Sellers set forth in this Agreement, except, with
regard to Sellers, for the representations and warranties contained in Section 4.1 and Section 10.5
and, with respect to such representations and warranties, subject to the limitations and restrictions
contained in this Agreement.

               Section 4.3     Warranties Exclusive; Schedules.

               (a)     The representations and warranties contained in Article 4 and Section 10.5
are the only representations or warranties given by the parties to this Agreement and all other
express or implied warranties are disclaimed. Without limiting the foregoing, the Acquired Assets
are otherwise conveyed “AS IS”, “WHERE IS” and “WITH ALL FAULTS” and all warranties of
merchantability or fitness for a particular purpose are disclaimed. WITHOUT LIMITING THE
FOREGOING, SELLERS AND THEIR RESPECTIVE AFFILIATES AND RELATED
PERSONS HAVE MADE NO REPRESENTATION OR WARRANTY CONCERNING
(A) ANY USE TO WHICH THE ACQUIRED ASSETS MAY BE PUT, (B) ANY FUTURE
REVENUES, COSTS, EXPENDITURES, CASH FLOW, RESULTS OF OPERATIONS,
FINANCIAL CONDITION OR PROSPECTS THAT MAY RESULT FROM THE
OWNERSHIP, USE OR SALE OF THE ACQUIRED ASSETS OR THE ASSUMPTION OF
THE ASSUMED LIABILITIES, OR (C) THE CONDITION OF THE ACQUIRED ASSETS
INCLUDING, WITHOUT LIMITATION, COMPLIANCE WITH ANY ENVIRONMENTAL
LAWS.

                (b)    The disclosure of any matter or item in any schedule hereto shall not be
deemed to constitute an acknowledgement that any such matter is required to be disclosed or is
material or that such matter would result in a Material Adverse Effect.

               Section 4.4 Survival of Representations and Warranties.                None of the
representations or warranties of Sellers set forth in this Agreement or in any certificate delivered
pursuant to Section 8.2(a) and Section 8.2(b) shall survive the Closing (and, for the avoidance of
doubt, all covenants set forth in this Agreement and each Ancillary Agreement shall survive in
accordance with their respective terms).



                                                 20
Case 20-81688-CRJ11 Doc 821-4 Filed 09/27/20 Entered 09/27/20 08:34:20                          Desc
             Exhibit Ex. D - Huntsman Holdings LLC Page 21 of 143
                         ARTICLE 5. COVENANTS OF THE PARTIES

               Section 5.1     Covenants of Sellers. Each Seller covenants as follows:

                (a)    Commercially Reasonable Efforts. Between the Effective Date and the
Closing Date, Seller shall use commercially reasonable efforts to, and, as applicable, cause its
Affiliates and Related Persons to, (i) obtain all Necessary Consents, waivers, authorizations and
approvals of all Governmental Authorities, and of all other Persons, required to be obtained by
Seller in connection with the execution, delivery and performance by it of this Agreement and the
Ancillary Agreements to which Seller is a party; (ii) take, or cause to be taken, all actions, and to
do, or cause to be done, all things necessary or proper, consistent with applicable Law, to
consummate and make effective in an expeditious manner the transactions contemplated by this
Agreement and the Ancillary Agreements; and (iii) maintain and preserve the Acquired Assets
substantially in accordance with Sellers’ current practices and procedures.

                (b)     Access to Properties and Books and Records; Confidentiality. Seller shall
afford to Buyer, and to the accountants, counsel and representatives of Buyer, reasonable access
during normal business hours throughout the period from the Effective Date until the Closing Date
(or the earlier termination of this Agreement pursuant to Article 9) to all Books and Records of
Seller relating to the Acquired Assets and the Assumed Liabilities. Upon reasonable prior notice,
Seller shall also afford Buyer reasonable access during normal business hours, to all Acquired
Assets, and to Sellers’ executive officers, accountants, counsel, Employees and other
representatives, throughout the period prior to the Closing Date (or the earlier termination of this
Agreement pursuant to Article 9). The rights of access contained in this Section 5.1(b) are granted
subject to, and on, the following terms and conditions: (i) any such investigation shall not include
physical testing or sampling and will be conducted in a reasonable manner; (ii) all information
provided to Buyer or its agents or representatives by or on behalf of Sellers or their agents or
representatives (whether pursuant to this Section 5.1(b) or otherwise) will be governed and
protected by the Confidentiality Agreement, dated as of July 29, 2020 by and between Out O’ Site,
LLC and ROC (the “Confidentiality Agreement”); and (iii) such rights of access shall not affect
or modify the conditions set forth in Article 8 in any way.

                (c)     Operation of the Business. Except (i) as otherwise contemplated or
permitted by this Agreement or the Ancillary Agreements, (ii) with the prior consent of Buyer
(such consent not to be unreasonably withheld, conditioned or delayed), or (iii) in connection with
any Order relating to the Bankruptcy Case, between the Effective Date and the Closing Date,
Sellers shall, and, as applicable, cause their Affiliates and Related Persons to, (A) use
commercially reasonable efforts to safeguard and maintain the Acquired Assets in their condition
as of the Effective Date (except for ordinary wear and tear) and prevent any destruction thereof or
material damage thereto between the Effective Date and the Closing Date and (B) notify Buyer of
any notices relating to or proposed changes affecting Sellers’ Assumed Policy Rights covering any
of the Acquired Assets. Notwithstanding the foregoing, nothing in this Agreement shall restrict
Seller from rejecting any (x) Contract or Lease that is not an Assumed License Agreement or (y)
Qualifying Excluded Contracts and Leases.

                (d)    Discontinuation of Remington Brand by Non-Core Brand Buyer. Sellers
agree that for any of Non-Core Brand that Sellers assign, sell or convey to a third party on or after


                                                 21
Case 20-81688-CRJ11 Doc 821-4 Filed 09/27/20 Entered 09/27/20 08:34:20                          Desc
             Exhibit Ex. D - Huntsman Holdings LLC Page 22 of 143
the Effective Date, Sellers will require the buyer of any such Non-Core Brand to discontinue all
use of any Remington Brand Trademarks, whether registered or common-law, on any product,
marketing materials, promotional items, websites, manufacturing facilities, service offerings, trade
name, trademarks, and all other business-related materials that include, incorporate, reference or
use the Trademark within ninety (90) days of the date of the executed purchase agreement for such
Non-Core Brand. Sellers acknowledge and agree that Buyer will be an express third-party
beneficiary of the covenant imposed on the buyer of the Non-Core Brand in any sale, assignment
or transfer agreement executed by any Seller and such buyer.

               Section 5.2     Covenants of Buyer. Buyer covenants as follows:

                (a)     Commercially Reasonable Efforts. Buyer shall use all commercially
reasonable efforts to (i) obtain all consents and approvals of all Governmental Authorities, and all
other Persons, required to be obtained by Buyer to effect the transactions contemplated by this
Agreement and the Ancillary Agreements, and (ii) take, or cause to be taken, all action, and to do,
or cause to be done, all things necessary or proper, consistent with applicable Law, to consummate
and make effective in an expeditious manner the transactions contemplated by this Agreement and
the Ancillary Agreements.

                (b)    Adequate Assurances Regarding Assumed License Agreements. With
respect to each Assumed License Agreement, Buyer shall provide adequate assurance of the future
performance of such Assumed License Agreement by Buyer; provided that, for clarity the failure
to provide adequate assurance shall not be a breach of this Section 5.2(b) if Buyer has undertaken
reasonable efforts to provide such assurance. Buyer agrees that it will promptly take all actions as
are reasonably requested by Sellers to assist in obtaining the Bankruptcy Court’s entry of the Sale
Order, including, without limitation, furnishing affidavits, financial information or other
documents or information for filing with the Bankruptcy Court and making Buyer’s employees
and representatives available to testify before the Bankruptcy Court.

              (c)    Cure of Defaults. Buyer shall, without any adjustment to the Purchase
Price, as of the Closing or, in respect of any Assumed License Agreement for which the
Bankruptcy Court does not enter an Order fixing the Cure Amount until after the Closing, then
immediately following the entry of such Order, cure any and all defaults under the Assumed
License Agreement, including paying the applicable Cure Amount, which defaults are required to
be cured under the Bankruptcy Code, so that such Assumed License Agreement may be assumed
by Sellers and assigned to Buyer in accordance with the provisions of Section 365 of the
Bankruptcy Code.

                (d)     Released Claims. Effective as of the Closing Date, Buyer, on behalf of itself
and its Affiliates and each of their respective employees, directors, officers, shareholders, and
advisors, hereby covenants and agrees that it shall not (i) assert any Claims that constitute Acquired
Assets to the extent such Claims have been released by or on behalf of Sellers or any other Person
pursuant to the Plan, an Order of the Bankruptcy Court, or otherwise, or (ii) pursue, prosecute or
assert any rights related to any Avoidance Actions or Claims against Employees, officers of
directors of Sellers, including by way of offset or recoupment.




                                                 22
Case 20-81688-CRJ11 Doc 821-4 Filed 09/27/20 Entered 09/27/20 08:34:20                          Desc
             Exhibit Ex. D - Huntsman Holdings LLC Page 23 of 143
                (e)      Discontinuation of Non-Core Brand Trademarks. Within ninety (90) days
after assignment of the Owned Trademarks has been recorded at each of the respective worldwide
trademark offices, Buyer agrees that it will file a Notice of Abandonment for any Trademarks that
include both the Remington Brand and a Non-Core Brand and Buyer agrees that it will not seek
registration, use, or license to or for any Non-Core Brand for any purpose thereafter.

                          ARTICLE 6. ADDITIONAL AGREEMENTS

               Section 6.1     Bankruptcy Matters.

                 (a)     Backup Bidder. In the event that Buyer is designated as the “Backup
Bidder” in accordance with and as defined in the Bidding Procedures, Buyer agrees that it will
keep the Backup Bid (as defined in the Bidding Procedures) open and irrevocable until the earlier
of 5:00 p.m. (prevailing Central Time) on the date that is sixty (60) days after the date of entry of
the Bankruptcy Court’s Order approving the Alternative Transaction and the closing date of the
Alternative Transaction. Notwithstanding anything to the contrary in this Agreement, Sellers may
also identify and enter into agreements respecting (x) a “back-up” bid relating to an Alternative
Transaction, and/or (y) a liquidation sale of all or a portion of the inventory and the other assets of
Sellers, in either case to become effective in the event Buyer does not perform in accordance with
the terms of this Agreement.

               (b)      Notice to Holders of Liens, Claims and Interests. Sellers have provided
notice of the Sale to all holders of Liens, Claims and Interests in accordance with the Bankruptcy
Code, the Federal Rules of Bankruptcy Procedure, the Local Rules for the Bankruptcy Court and
any other applicable Order of the Bankruptcy Court.

                (c)     Entry of Sale Order. Sellers have filed or will file with the Bankruptcy
Court one or more motions which, collectively, seek the entry of the Sale Order. The Sale Order
provides that, without limitation and notwithstanding anything to the contrary in this Agreement
(including any Assumed License Agreement), Buyer is not liable for, and is taking the Acquired
Assets free of, any Excluded Liability. The Parties shall use reasonable best efforts to cooperate,
assist and consult with each other to secure the entry of the Sale Order, and to consummate the
transactions contemplated by this Agreement and the Ancillary Agreements, including furnishing
affidavits or other documents or information for filing with the Bankruptcy Court for the purposes,
among others, of providing necessary assurances of performance by Buyer under this Agreement
and the Ancillary Agreements. In the event that any Orders of the Bankruptcy Court relating to
this Agreement and the Ancillary Agreements shall be appealed by any Person (or a petition for
certiorari or motion for reconsideration, amendment, clarification, modification, vacation, stay,
rehearing or reargument shall be filed with respect to any such Order), the Parties will cooperate
in determining and pursuing the response to any such appeal, petition or motion and the Parties
shall use their commercially reasonable efforts to obtain an expedited resolution of any such
appeal, petition or motion. For purposes of this Section 6.1(c) only, commercially reasonable
efforts shall without limitation require each party to this Agreement to pay its costs and expenses
reasonably required in connection with preparing and seeking entry of the Sale Order by the
Bankruptcy Court and resolution of any appeal therefrom.




                                                  23
Case 20-81688-CRJ11 Doc 821-4 Filed 09/27/20 Entered 09/27/20 08:34:20                           Desc
             Exhibit Ex. D - Huntsman Holdings LLC Page 24 of 143
               Section 6.2     Transitional Arrangements.

                 (a)    Access Covenant. Upon reasonable request from Sellers, during reasonable
hours, and subject to the terms of the Confidentiality Agreement, Buyer will following the Closing
Date provide to Sellers, and the accountants, counsel and representatives of Sellers, including any
administrator of the Plan or Sellers’ estate, such access to the pre-closing books and records as are
reasonably necessary to permit Sellers to monetize any Excluded Assets and otherwise liquidate
its estate after the Closing and confirmation of the Plan and to conclude the Bankruptcy Case,
including the administration of the Plan, reconciliation of claims and making of distributions
contemplated under the Plan. Such services will include (i) reasonable access to Buyer’s
personnel, information technology systems and books and records and (ii) the use of office space
for individuals and office support of appropriate secretaries or clerks for employees of Sellers
engaged in such wind-down and liquidation process. Buyer will provide such services free of any
charges, fees or rents, provided that Sellers will reimburse Buyer for reasonable out-of-pocket
costs and expenses incurred by Buyer in connection with providing such services (which for the
avoidance of doubt will not include salaries paid to Buyer’s consultants or employees or Buyer’s
overhead but may include temporary service workers (at customary and reasonable hourly costs)
if needed based upon the reasonable time demands of the regular work of Buyer’s employees and
the reasonable time demands of Sellers’ employees engaged in the liquidation).

                (b)     Transitional License. Effective upon the Closing, for a period not to exceed
one hundred and eighty (180) calendar days, Buyer shall, without limitation to the terms of the
SIG Sauer License or the Going Concern Buyer License, grant Sellers a non-exclusive, royalty-
free, non-transferrable, non-extendable right and license to use the Acquired Intellectual Property,
including the Business Names, solely in connection with the wind-down and liquidation of Sellers’
estate and the conclusion of the Bankruptcy Case, including for purposes of administering a plan
of liquidation of the Excluded Assets, reconciling claims and making distributions. Thereafter,
Sellers shall, and shall cause their Affiliates, to cease all further use of the Acquired Intellectual
Property and Business Names, including with respect to company names.

               Section 6.3 Further Assurances. At the request and the sole expense of the
requesting Party, Buyer or Sellers shall, at any time after the Closing Date, execute and deliver
such documents as the other party or its counsel may reasonably request to effectuate the purposes
of this Agreement.

                                        ARTICLE 7. TAXES.

                 Section 7.1 Taxes Related to Purchase of Assets. All recording and filing fees
and all federal, state and local sales, transfer, excise, value-added or other similar Taxes, including,
without limitation, all state and local Taxes in connection with the transfer of the Acquired Assets,
but excluding all income taxes and other fees based upon gain realized by Sellers as a result of the
sale of the Acquired Assets (collectively, “Transaction Taxes”), that may be imposed by reason of
the sale, transfer, assignment and delivery of the Acquired Assets, and which are not exempt under
Section 1146(c) of the Bankruptcy Code, shall be paid by Buyer. The Parties agree to cooperate
to determine the amount of Transaction Taxes payable in connection with the transactions
contemplated under this Agreement and the Ancillary Agreements, and Buyer agrees to reasonably



                                                  24
Case 20-81688-CRJ11 Doc 821-4 Filed 09/27/20 Entered 09/27/20 08:34:20                            Desc
             Exhibit Ex. D - Huntsman Holdings LLC Page 25 of 143
assist Sellers in the preparation and filing of any and all required returns for or with respect to such
Transaction Taxes with any and all appropriate taxing authorities.

               Section 7.2     Cooperation on Tax Matters.

               (a)    The Parties agree to furnish or cause to be furnished to each other, as
promptly as practicable, such information and assistance relating to the Acquired Assets and the
Assumed Liabilities as is reasonably necessary for the preparation and filing of any Tax Return,
claim for refund or other required or optional filings relating to Tax matters, for the preparation
for and proof of facts during any Tax audit, for the preparation for any Tax protest, for the
prosecution or defense of any suit or other proceeding relating to Tax matters and for the answer
to any governmental or regulatory inquiry relating to Tax matters.

                (b)      From and after the Closing Date, Buyer agrees that it will provide access to
Sellers and their attorneys, accountants and other representatives (after reasonable notice and
during normal business hours and without charge) to the Books and Records relating to the
Acquired Assets or the Assumed Liabilities as Sellers may reasonably deem necessary to
(x) properly prepare for, file, prove, answer, prosecute and/or defend any such Tax Return, claim,
filing, tax audit, tax protest, suit, proceeding or answer or (y) administer or complete any cases of
Sellers under Chapter 11 of the Bankruptcy Code. Such access shall include, without limitation,
access to any computerized information retrieval systems relating to the Acquired Assets or the
Assumed Liabilities.

               (c)     Sellers shall prepare and file all Income Tax Returns of Sellers, whether or
not such Tax Returns are required to be filed prior to or after the Closing Date, and Sellers shall
timely pay all Taxes reflected on such Tax Returns.

                Section 7.3 Allocation of Purchase Price. Promptly (and in any event within
ninety (90) days) following the Closing Date, Sellers shall deliver a schedule to Buyer allocating
the Purchase Price among the Acquired Assets (the “Allocation”). The Parties will cooperate to
resolve any disputes regarding the Allocation and to file with the Internal Revenue Service their
respective Forms 8594 as provided for in Section 1060 of the Code on a basis consistent with the
Allocation, and the Allocation shall be reflected on any Tax Returns required to be filed as a result
of the transactions contemplated by this Agreement. If the Parties are not able to agree to the
Allocation within forty-five (45) days after receipt of such Allocation by Sellers, the Parties shall
retain an independent accounting firm (the “Independent Accounting Firm”) to resolve their
dispute. The determination of the Independent Accounting Firm shall be final and binding on all
parties hereto. The cost of the Independent Accounting Firm shall be shared equally by Sellers, on
the one hand, and Buyer, on the other hand. In the event that the Allocation is disputed by any
Governmental Authority, the party receiving notice of such dispute will promptly notify the other
party and the parties will consult in good faith as to how to resolve such dispute in a manner
consistent with the agreed upon Allocation. No Party will take any position that is contrary to or
inconsistent with the Allocation for any Tax purpose, including with respect to any Tax Return
(including amended Tax Returns).




                                                  25
Case 20-81688-CRJ11 Doc 821-4 Filed 09/27/20 Entered 09/27/20 08:34:20                            Desc
             Exhibit Ex. D - Huntsman Holdings LLC Page 26 of 143
       ARTICLE 8. CONDITIONS PRECEDENT TO PERFORMANCE BY PARTIES.

                Section 8.1 Conditions Precedent to Performance by Sellers. The obligation of
Sellers to consummate the transactions contemplated by this Agreement is subject to the
fulfillment, at or before the Closing Date, of the following conditions, any one or more of which
(other than the conditions contained in Section 8.1(c)) may be waived by Sellers in their sole
discretion:

                (a)     Representations and Warranties of Buyer. All representations and
warranties made by Buyer in Section 4.2 and Section 10.5 shall be accurate in all material respects
on and as of the Closing Date as if again made by Buyer on and as of such date, except for (i) those
representations and warranties that speak solely as of a specific date and that were true and correct
as of such date, and (ii) inaccuracies that do not result in a material adverse effect on Buyer’s
ability to perform its obligations hereunder, and Sellers shall have received a certificate, dated as
of the Closing Date and signed by a duly authorized officer of Buyer, solely in such capacity, to
that effect.

                (b)     Performance of the Obligations of Buyer. Buyer shall have performed, in
all material respects, all obligations required under this Agreement to be performed by it on or
before the Closing Date (except with respect to the obligation to pay the Good Faith Deposit and
the Purchase Price in accordance with the terms of this Agreement, which obligations shall be
performed in all respects), and Sellers shall have received a certificate, dated as of the Closing
Date and signed by a duly authorized officer of Buyer, solely in such capacity, to that effect.

              (c)   Consents and Approvals. The Bankruptcy Court shall have entered the Sale
Order, and no Order staying, modifying, or amending the Sale Order shall be in effect on the
Closing Date.

               (d)     No Violation of Orders. No preliminary or permanent injunction or other
Order that declares this Agreement invalid or unenforceable in any respect or which prevents the
consummation of the transactions contemplated by this Agreement shall be in effect.

              (e)     Cure of Defaults. At or prior to the Closing, Buyer shall have cured, or
made arrangements, reasonably satisfactory to Sellers, to promptly cure, any and all defaults under
the Assumed License Agreements that are required to be cured under the Bankruptcy Code, so that
such Assumed License Agreements may be assumed by Sellers and assigned to Buyer in
accordance with the provisions of Section 365 of the Bankruptcy Code.

              (f)  SIG Sauer Closing. The Closing, as defined in the SIG Sauer APA, shall
have been consummated.

                (g)     Buyer’s Deliveries. Buyer shall have delivered to Seller all of the items set
forth in Section 3.3.

                Section 8.2 Conditions Precedent to Performance by Buyer. The obligations of
Buyer to consummate the transactions contemplated by this Agreement are subject to the
fulfillment, at or before the Closing Date, of the following conditions, any one or more of which



                                                 26
Case 20-81688-CRJ11 Doc 821-4 Filed 09/27/20 Entered 09/27/20 08:34:20                          Desc
             Exhibit Ex. D - Huntsman Holdings LLC Page 27 of 143
(other than the conditions contained in Section 8.2(c)) may be waived by Buyer in its sole
discretion:

                (a)    Representations and Warranties of Sellers. All representations and
warranties made by Sellers in Section 4.1 and Section 10.5 shall be accurate in all material respects
on and as of the Closing Date as if again made by Sellers on and as of such date, except for (i)
those representations and warranties that speak solely as of a specific date and that were true and
correct as of such date, and (ii) inaccuracies that do not result in a Material Adverse Effect, and
Buyer shall have received a certificate, dated as of the Closing Date and signed by a duly
authorized officer of each Seller, solely in such capacity, to that effect.

                (b)     Performance of the Obligations of Sellers. Sellers shall have performed all
obligations required under this Agreement to be performed by it on or before the Closing Date,
other than failures of performance that do not result in a Material Adverse Effect, and Buyer shall
have received a certificate, dated as of the Closing Date and signed by a duly authorized officer of
each Seller, solely in such capacity, to that effect.

              (c)   Consents and Approvals. The Bankruptcy Court shall have entered the Sale
Order, and no Order staying, modifying, or amending the Sale Order shall be in effect on the
Closing Date.

               (d)    No Violation of Orders. No preliminary or permanent injunction or other
Order that declares this Agreement invalid in any respect or prevents the consummation of the
transactions contemplated by this Agreement shall be in effect.

                (e)     Sellers’ Deliveries. Sellers shall have delivered to Buyer all of the items set
forth in Section 3.2.

                                  ARTICLE 9. TERMINATION.

              Section 9.1 Conditions of Termination. This Agreement may be terminated at
any time before the Closing:

               (a)      By mutual written consent of Sellers and Buyer;

                (b)    By Sellers, by notice to Buyer, on or after the date that is 150 calendar days
after the Petition Date (the “Warranty Termination Date”), if the condition contained in Section
8.1(a) has not been satisfied or waived; provided, however, that Sellers shall not have the right to
terminate this Agreement under this Section 9.1(b) if Sellers are then in material breach of this
Agreement;

                (c)     By Sellers, by notice to Buyer, if Sellers have previously provided Buyer
with written notice of Buyer’s failure to perform any material covenant of Buyer contained in this
Agreement and Buyer has failed within five (5) days after such notice to perform such covenant;
provided, however, that Sellers shall not have the right to terminate this Agreement under this
Section 9.1(c) if Sellers are then in material breach of this Agreement;




                                                  27
Case 20-81688-CRJ11 Doc 821-4 Filed 09/27/20 Entered 09/27/20 08:34:20                           Desc
             Exhibit Ex. D - Huntsman Holdings LLC Page 28 of 143
                (d)    By Sellers, by notice to Buyer, on or after the date that is 150 calendar days
after the Petition Date (the “Approval Termination Date”), if any condition contained in Section
8.1(c) or Section 8.1(d) has not been satisfied or waived; provided, however, that Sellers shall not
have the right to terminate this Agreement under this Section 9.1(d) if Sellers are then in material
breach of this Agreement;

                (e)     By Buyer, by notice to Sellers, on or after the Warranty Termination Date,
if the condition contained in Section 8.2(a) has not been satisfied or waived; provided, however,
that Buyer shall not have the right to terminate this Agreement under this Section 9.1(e) if Buyer
is then in material breach of this Agreement;

                (f)    By Buyer, by notice to Sellers, if Buyer has previously provided Sellers
with written notice of a failure to perform any material covenant of Sellers contained in this
Agreement and Sellers have failed within five (5) days after such notice to perform such covenant;
provided, however, that Buyer shall not have the right to terminate this Agreement under this
Section 9.1(f) if Buyer is then in material breach of this Agreement;

                (g)    By Buyer, by notice to Sellers, after the Approval Termination Date, if any
condition contained in Section 8.2(c) or Section 8.2(d) has not been satisfied or waived; provided,
however, that Buyer shall not have the right to terminate this Agreement under this Section 9.1(g)
if Buyer is then in material breach of this Agreement;

               (h)     By Buyer, by notice to Sellers, or by Sellers, by notice to Buyer, if the
Bankruptcy Court enters an Order dismissing or converting the Bankruptcy Case into a case under
Chapter 7 of the Bankruptcy Code, appointing a trustee in the Bankruptcy Case, or appointing an
examiner with enlarged power related to the operation of the Business (beyond those set forth in
Section 1106(a)(3) or (4) of the Bankruptcy Code) under Section 1106(b) of the Bankruptcy Code,
or the occurrence of any of the foregoing;

               (i)     By Sellers, five (5) Business Days after notice to Buyer, if the Bankruptcy
Court has not entered the Sale Order by the date that is 60 calendar days after the Petition Date;

               (j)    By Buyer or Seller, on notice to the other, if the SIG Sauer APA is validly
terminated in accordance with its terms; and

                (k)  Automatically, subject to the payment of the Break Fee, upon the earlier of
(i) Sellers consummating an Alternative Transaction, and (ii) sixty (60) days following the date
upon which the Bankruptcy Court issues a Final Order approving an Alternative Transaction.

               Section 9.2     Effect of Termination; Remedies.

                  (a)    In the event of termination pursuant to Section 9.1, this Agreement shall
become null and void and have no effect (other than Article 9, Article 10 and Article 11, which
shall survive termination), with no liability on the part of Sellers or Buyer, or their respective
Affiliates or Related Persons, with respect to this Agreement, except for (i) the liability of a party
for its own expenses pursuant to Section 10.4, (ii) the obligation of Buyer under Section 6.1(a) and
(iii) any liability provided for in Section 9.2, inclusive.



                                                 28
Case 20-81688-CRJ11 Doc 821-4 Filed 09/27/20 Entered 09/27/20 08:34:20                          Desc
             Exhibit Ex. D - Huntsman Holdings LLC Page 29 of 143
               (b)     If this Agreement is terminated pursuant to Section 9.1(a), Section 9.1(d),
Section 9.1(e), Section 9.1(f), Section 9.1(g), Section 9.1(h), Section 9.1(i), Section 9.1(j) and
Section 9.1(k), then the Good Faith Deposit shall, within three (3) Business Days, be returned by
Sellers to Buyer.

               (c)      If this Agreement is terminated pursuant to Section 9.1(b) or Section 9.1(c),
then Sellers may, at its sole election within three (3) Business Days, retain the Good Faith Deposit,
as liquidated damages (the “Break Fee”).

                (d)     Notwithstanding anything to the contrary herein, but without limitation to
the right to enforce covenants as set forth in Article 6 (if the Closing shall have occurred) (i)
Sellers’ entitlement to the Break Fee (to the extent provided for in this Agreement) will constitute
liquidated damages (and not a penalty) and, if Sellers retain such amount, then notwithstanding
anything to the contrary contained herein, such Break Fee shall be the sole and exclusive remedy
available to Sellers and any other Person against Buyer, their Subsidiaries, and any of their
respective Affiliates in connection with this Agreement and the transactions contemplated hereby
(including as a result of the failure to consummate the Closing or for a breach or failure to perform
hereunder or otherwise) and none of Buyer, its Subsidiaries or any of their respective Affiliates
shall have any further liability relating to or arising out of this Agreement or the transactions
contemplated hereby, and (ii) Buyer’s entitlement to the reimbursement of the Good Faith Deposit
(to the extent provided for in this Agreement) and the Break Fee shall be the sole and exclusive
remedy (at law, in equity or otherwise) available to Buyer and any other Person against Sellers,
their Subsidiaries, and any of their respective Affiliates in connection with this Agreement and the
transactions contemplated hereby (including as a result of the failure to consummate the Closing
or for a breach or failure to perform hereunder or otherwise) and none of Sellers, their Subsidiaries
or any of their respective Affiliates shall have any further liability relating to or arising out of this
Agreement or the transactions contemplated hereby. Each Party acknowledges that the agreements
contained in this Section 9.2 are an integral part of the transactions contemplated by this
Agreement, that without these agreements such Party would not have entered into this Agreement.

                                ARTICLE 10. MISCELLANEOUS.

               Section 10.1 Successors and Assigns. Prior to the Closing, no Party shall assign
this Agreement or any rights or obligations hereunder without the prior written consent of the other
Parties, and any such attempted assignment without such prior written consent shall be void and
of no force and effect; provided that Buyer wishes may assign its rights, obligations and liabilities
hereunder no later than ten (10) days prior to the Closing Date to an Affiliate without Sellers’ prior
written consent. This Agreement shall inure to the benefit of and shall be binding upon the
successors and permitted assigns of the parties to this Agreement.

                Section 10.2 Governing Law; Jurisdiction. This Agreement shall be construed,
performed and enforced in accordance with, and governed by, the Laws of the State of Delaware
(without giving effect to the principles of conflicts of Laws thereof), except to the extent that the
Laws of such State are superseded by the Bankruptcy Code. For so long as Sellers are subject to
the jurisdiction of the Bankruptcy Court, the Parties to this Agreement irrevocably elect as the sole
judicial forum for the adjudication of any matters arising under or in connection with the
Agreement, and consent to the exclusive jurisdiction of, the Bankruptcy Court. After Sellers are


                                                   29
Case 20-81688-CRJ11 Doc 821-4 Filed 09/27/20 Entered 09/27/20 08:34:20                             Desc
             Exhibit Ex. D - Huntsman Holdings LLC Page 30 of 143
no longer subject to the jurisdiction of the Bankruptcy Court, the parties to this Agreement
irrevocably elect as the sole judicial forum for the adjudication of any matters arising under or in
connection with this Agreement, and consent to the jurisdiction of, any state or federal court having
competent jurisdiction over the Northern District of Alabama.

              Section 10.3 WAIVER OF JURY TRIAL. EACH PARTY TO THIS
AGREEMENT IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT IT MAY
HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT. EACH PARTY TO THIS
AGREEMENT CERTIFIES AND ACKNOWLEDGES THAT (A) NO REPRESENTATIVE,
AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR
OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE SUCH WAIVER, (B) IT UNDERSTANDS AND HAS
CONSIDERED THE IMPLICATIONS OF SUCH WAIVER, (C) IT MAKES SUCH WAIVER
VOLUNTARILY, AND (D) IT HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT
BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
Section 10.3.

                Section 10.4 Expenses. Except as expressly otherwise provided herein, each of
the parties to this Agreement shall pay its own expenses in connection with this Agreement and
the transactions contemplated by this Agreement, including, without limitation, any legal and
accounting fees, whether or not the transactions contemplated by this Agreement are
consummated. For all purposes under this Agreement, unless otherwise specified in the applicable
clause, any obligation of Sellers to exercise commercially reasonable efforts shall not require the
incurrence of any out-of-pocket expenses by Sellers.

                 Section 10.5 Broker’s and Finder’s Fees. Each of the parties to this Agreement
represents and warrants that it has dealt with no broker or finder in connection with any of the
transactions contemplated by this Agreement other than, in the case of Sellers, Ducera Partners,
and in the case of Buyer, Moelis & Company, whose respective fees and expenses shall, as between
the parties to this Agreement, be the responsibility of Sellers or Buyer, as applicable, and, to such
party’s knowledge, no other broker or other Person is entitled to any commission or broker’s or
finder’s fee in connection with any of the transactions contemplated by this Agreement or the
Ancillary Agreements.

                Section 10.6 Severability. In the event that any part of this Agreement is declared
by any court or other judicial or administrative body to be null, void or unenforceable, said
provision shall survive to the extent it is not so declared, and all of the other provisions of this
Agreement shall remain in full force and effect only if, after excluding the portion deemed to be
unenforceable, the remaining terms shall provide for the consummation of the transactions
contemplated by this Agreement in substantially the same manner as originally set forth at the later
of the date this Agreement was executed or last amended.




                                                 30
Case 20-81688-CRJ11 Doc 821-4 Filed 09/27/20 Entered 09/27/20 08:34:20                          Desc
             Exhibit Ex. D - Huntsman Holdings LLC Page 31 of 143
               Section 10.7 Notices.

                (a)     All notices, requests, demands and other communications under this
Agreement shall be in writing and shall be deemed to have been duly given: (i) on the date of
service, if served personally on the party to whom notice is to be given; (ii) when transmitted via
electronic mail to the applicable electronic mail address set forth below if confirmation of receipt
is obtained promptly after completion of transmission; (iii) on the day after delivery to Federal
Express or similar overnight courier or the Express Mail service maintained by the United States
Postal Service; or (iv) on the fifth (5th) day after mailing, if mailed to the party to whom notice is
to be given, by first class mail, registered or certified, postage prepaid and properly addressed, to
the party as follows:

       If to Sellers:

               Remington Outdoor Company, Inc.
               100 Electronics Blvd., SW
               Huntsville, Alabama 35824
               Attention: Ken D'Arcy
               Email: ken.darcy@remington.com

       With a copy in either case to (which copy alone shall not constitute notice):

               O’Melveny & Myers LLP
               400 South Hope Street
               Los Angeles, California 90071
               Attention: John A. Laco, Esq., and Stephen H. Warren, Esq.
               Phone: (213) 430-6544 and (213) 430-7875, respectively
               Email: jlaco@omm.com and swarren@omm.com, respectively

       If to Buyer:

               Huntsman Holdings, LLC
               c/o King & Spalding LLP
               353 N. Clark St., 12th Floor
               Chicago, IL 60654
               Contacts: Matt Warren & Keith Townsend
               Email: mwarren@kslaw.com; ktownsend@kslaw.com

               (b)     Any party may change its address for the purpose of this Section 10.7 by
giving the other party written notice of its new address in the manner set forth above.

               Section 10.8 Amendments; Waivers. This Agreement may be amended or
modified, and any of the terms, covenants, representations, warranties or conditions hereof may
be waived, only by a written instrument executed by the parties to this Agreement, or in the case
of a waiver, by the party waiving compliance. Any waiver by any party of any condition, or of the
breach of any provision, term, covenant, representation or warranty contained in this Agreement,
in any one or more instances, shall not be deemed to be or construed as a furthering or continuing


                                                 31
Case 20-81688-CRJ11 Doc 821-4 Filed 09/27/20 Entered 09/27/20 08:34:20                          Desc
             Exhibit Ex. D - Huntsman Holdings LLC Page 32 of 143
waiver of any such condition, or of the breach of any other provision, term, covenant,
representation or warranty of this Agreement.

              Section 10.9 Time of Essence. Time is of the essence in the performance of each
and every term of this Agreement.

                 Section 10.10 Public Announcements. Promptly after the execution and delivery
of this Agreement, the Parties shall make a joint press release in form and substance reasonably
satisfactory to both of them regarding the transactions contemplated herein. Thereafter, no Party
shall make any press release or public announcement concerning the transactions contemplated by
this Agreement without the prior written consent of the other Party (such consent not to be
unreasonably withheld, conditioned or delayed) unless a press release or public announcement is
required by Law or Order of the Bankruptcy Court. If any such announcement or other disclosure
is required by Law or Order of the Bankruptcy Court, the disclosing Party agrees to give the
nondisclosing Party prior notice of, and an opportunity to comment on, the proposed disclosure.
Notwithstanding anything to the contrary in this Section 10.10, Sellers (a) shall file this Agreement
with the Bankruptcy Court in connection with obtaining the Sale Order and (b) may disclose this
Agreement to its equityholders and lenders to the extent required by the provisions of any of
Sellers’ bylaws or other governing documents, credit agreements and other contractual obligations
in effect as of the date of this Agreement.

               Section 10.11 Entire Agreement. This Agreement (including the Ancillary
Agreements referenced herein), the Sale Order and the Confidentiality Agreement contain the
entire understanding between the parties to this Agreement with respect to the transactions
contemplated by this Agreement and supersede and replace all prior and contemporaneous
agreements and understandings, oral or written, with regard to such transactions. All schedules to
this Agreement and any documents and instruments delivered pursuant to any provision of this
Agreement are expressly made a part of this Agreement as fully as though completely set forth in
this Agreement.

               Section 10.12 Parties in Interest. Nothing in this Agreement is intended to or shall
confer any rights or remedies under or by reason of this Agreement on any Persons other than the
Parties and their respective successors and permitted assigns. Nothing in this Agreement is
intended to or shall relieve or discharge the obligations or liability of any third Persons to the
Parties. This Agreement is not intended to nor shall give any third Persons any right of subrogation
or action over or against the Parties.

               Section 10.13 Bulk Sales Laws. The Parties waive compliance with the provisions
of the “bulk sales”, “bulk transfer” or similar laws of any state other than any Laws which would
exempt any of the transactions contemplated by this Agreement from any Tax liability which
would be imposed but for such compliance.

                Section 10.14 Construction. The article and section headings in this Agreement
are for reference purposes only and shall not affect the meaning or interpretation of this Agreement.
The parties to this Agreement have jointly participated in the negotiation and drafting of this
Agreement. In the event of an ambiguity or question of intent or interpretation arises, this
Agreement shall be construed as if drafted jointly by the Parties hereto and no presumptions or


                                                 32
Case 20-81688-CRJ11 Doc 821-4 Filed 09/27/20 Entered 09/27/20 08:34:20                          Desc
             Exhibit Ex. D - Huntsman Holdings LLC Page 33 of 143
burdens of proof shall arise favoring any party by virtue of the authorship of any of the provisions
of this Agreement. Each defined term used in this Agreement has a comparable meaning when
used in its plural or singular form. As used in this Agreement, the word “including” and its
derivatives means “without limitation” and its derivatives, the word “or” is not exclusive and the
words “herein,” “hereof,” “hereby,” “hereto” and “hereunder” refer to this Agreement as a whole.

               Section 10.15 Counterparts and Facsimiles. This Agreement may be executed in
counterparts, each of which shall be deemed an original, but all of which shall constitute the same
instrument. Executed signature pages to this Agreement may be delivered by electronic mail and
such electronic copies will be deemed as sufficient as if actual signature pages had been delivered.

                                   ARTICLE 11. DEFINITIONS.

               Section 11.1 Certain Terms Defined. As used in this Agreement, the following
terms have the following meanings:

        “Affiliate” means, with respect to any Person, any Person directly or indirectly controlling,
controlled by or under direct or indirect common control with such other Person.

        “Alternative Transaction” means any transaction or series of transactions, whether a going
concern sale, liquidation or otherwise, that involves a sale, transfer, license, lease or other
disposition of the Business or any of the Acquired Assets, or any right or interest therein, to an
acquiror other than Buyer (other than sales of inventory in the Ordinary Course of Business).

       “Ancillary Agreements” means, collectively, the Assignment and Assumption
Agreements, the SIG Sauer APA, the SIG Sauer License, the Going Concern Buyer License,
Acquired Intellectual Property Assignments and other certificates, affidavits and releases delivered
pursuant to Article 3.

         “Books and Records” means all files, documents, instruments, papers, books, reports,
records, tapes, microfilms, photographs, letters, budgets, forecasts, ledgers, journals, title policies,
surveys, customer lists, regulatory filings, operating data and plans, technical documentation
(design specifications, functional requirements, operating instructions, logic manuals, flow charts,
etc.), user documentation (installation guides, user manuals, training materials, release notes,
working papers, etc.), marketing documentation (sales brochures, flyers, pamphlets, web pages,
etc.), and other similar materials, in each case whether or not in electronic form.

        “Business” means the design, manufacture, distribution, marketing and sale of (a)
ammunitions and related components and accessories under the Remington Brand and Barnes
brands and Trademarks (the “Ammunitions Business”); (b) sporting and hunting firearms,
including shotguns and rifles, and related components and accessories under the Remington and
Dakota Arms brands and Trademarks; (c) handguns, tactical, military and defense firearms
including under the Bushmaster, DPMS, Tapco and AAC brands and Trademarks (clauses (b) and
(c), together, the “Firearms Business”); and (d) apparel, accessories, cleaning solutions and
supplies under the Business Names and other Trademarks and trade names.

       “Business Day” means any day other than Saturday, Sunday and any day that is a legal
holiday or a day on which banking institutions in Huntsville, Alabama are authorized by Law or


                                                  33
Case 20-81688-CRJ11 Doc 821-4 Filed 09/27/20 Entered 09/27/20 08:34:20                            Desc
             Exhibit Ex. D - Huntsman Holdings LLC Page 34 of 143
other governmental action to close.

        “Business Names” means “Remington” either alone or in combination with other words,
graphics or designs, including all rights in said term as a trade name, trade mark, corporate name,
service mark and domain name, social media including without limitation those set forth on
Section 11.1(a) of the Disclosure Schedules, and any confusingly similar variation, derivative or
transaction thereof.

      “CBA” means that certain Collective Bargaining Agreement between Remington Arms
Company, LLC and International Union, United Mine Workers of America (2016-2022), as
amended or otherwise modified from time to time.

        “Claims” encompasses the definition in Bankruptcy Code §101(5) and under this
Agreement also includes any and all liabilities, rights, credits, defenses, allowances, rebates,
choses in action, rights of recovery, set-off, causes of action, civil or criminal, any contributions
received from or owed to charitable or other organizations, assertions of legal or moral
responsibility, in each case known or unknown, pending or threatened, at law or in equity, direct
or derivative, liquidated or unliquidated, matured or unmatured, disputed or undisputed, choate or
inchoate, judgments, demands, rights of first refusal or offer, recoupment, rights of recovery,
reimbursement, contribution, indemnity, exoneration, rights under products liability, alter ego,
environmental, intellectual property (including any infringement thereof), tort, contract and any
other legal or equitable basis of liability, charges of any kind or nature, debts arising in any way
in connection with any agreements, acts or failures to act, and all pending, threatened, asserted or
unasserted actions against Sellers or any of their Affiliates, or any of their respective current or
former officers, employees, agents or independent contractors, any of their assets or properties, the
Business, or any of their operations or activities arising out of or relating to any matter, occurrence,
action, omission or circumstance, and includes any Claims against Buyer under doctrines of
successor liability or any other ground or theory (which Claim may also be an Interest or Lien).

       “Code” means the Internal Revenue Code of 1986, as amended.

       “Contract” means any contract, indenture, note, bond, lease, license, premium finance
arrangement, purchase order, sales order or other agreement to which Sellers are a party; provided
that Contracts do not include any Lease for Leased Real Property or any employment or similar
Contracts.

        “D&O Insurance” means the policy in effect as of the Effective Date that provides for
insurance from liability for current and former directors and officers of Sellers, including insurance
from liabilities with respect to all claims (including, under “tail” insurance coverage, those claims
brought within six (6) years from the Closing Date) arising out of or relating to events which
occurred on or prior to the Closing Date (including in connection with the transactions
contemplated by this Agreement).

      “DIP Facility” means any debtor-in-possession financing advanced to Sellers in the
Bankruptcy Case.

       “Disclosure Schedules” means the Disclosure Schedules delivered by Sellers concurrently
with the execution and delivery of this Agreement.


                                                  34
Case 20-81688-CRJ11 Doc 821-4 Filed 09/27/20 Entered 09/27/20 08:34:20                            Desc
             Exhibit Ex. D - Huntsman Holdings LLC Page 35 of 143
         “Employee Benefit Plans” means (a) all “employee benefit plans,” as defined in Section
3(3) of ERISA, (b) all employment, consulting or other individual compensation agreements, and
(c) all bonus or other incentive, equity or equity-based compensation, deferred compensation,
severance pay, sick leave, vacation pay, salary continuation, disability, hospitalization, medical,
life insurance, scholarship programs or other plans, contracts, policies or arrangements that provide
for compensation for employee benefits as to which Sellers have any obligation or liability,
contingent or otherwise.

       “Employee Liabilities” means all liabilities of Sellers to or with respect to all Employees
whenever arising and liabilities of the type specified in Section 1114 of the Bankruptcy Code
owing to retired employees of Sellers.

        “Employees” means all individuals, as of the Effective Date, who are employed by Sellers
(including employees who are absent due to vacation, family leave, short-term disability, COVID
19-related furloughs or absences or other approved leave of absence) in connection with the
ownership, operation and management of the Business.

        “Environmental Laws” means all applicable federal, state and local statutes, ordinances,
rules, Orders, regulations and other provisions having the force of law, all judicial and
administrative Orders and determinations, and all common law concerning pollution or protection
of human health and the environment, including, without limitation, all those relating to the
presence, use, production, generation, handling, transportation, treatment, storage, disposal,
distribution, labeling, testing, processing, discharge, release, threatened release, control or cleanup
of any hazardous materials.

       “ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

        “Exit Term Loan” means that certain Term Loan Agreement, dated as of May 15, 2018 (as
amended by that certain Amendment No. 1, dated as of April 18, 2019, that certain Amendment
No. 2, dated as of May 1, 2019, that certain Amendment No. 3, dated as of August 15, 2019, that
certain Amendment No. 4, dated as of February 21, 2020, and that certain Amendment No. 5, dated
as of March 27, 2020, and as it may be further amended, supplemented or otherwise modified from
time to time), by and among FGI Operating Company, LLC, the guarantors party thereto from
time to time, Ankura Trust Company, LLC, as administrative agent and collateral agent and the
lenders party thereto.

        “FILO Facility” means that certain First Lien Last-Out Term Loan Agreement, dated as of
May 15, 2018 (as amended by that certain Amendment No. 1, dated as of April 18, 2019, that
certain Amendment No. 2, dated as of May 1, 2019, that certain Amendment No. 3, dated as of
August 15, 2019, that certain Amendment No. 4, dated as of October 11, 2019, that certain
Amendment No. 5 dated as of February 21, 2020, and that certain Amendment No. 6, dated as of
March 27, 2020, and as it may be further amended, supplemented or otherwise modified from time
to time), by and among FGI Operating Company, LLC, the guarantors party thereto from time to
time, Ankura Trust Company, LLC, as administrative agent and collateral agent and the lenders
party thereto.

       “Final Order” means an Order, ruling or judgment of any court of competent jurisdiction



                                                  35
Case 20-81688-CRJ11 Doc 821-4 Filed 09/27/20 Entered 09/27/20 08:34:20                           Desc
             Exhibit Ex. D - Huntsman Holdings LLC Page 36 of 143
that has not been reversed, stayed, modified or amended, and as to which no appeal, petition for
certiorari, motion or petition for rehearing or reargument is pending, and the deadline for any such
filing has expired.

        “Governmental Authority” means any agency, division, subdivision, audit group,
procuring office or governmental or regulatory authority in any event or any adjudicatory body
thereof, of the United States, or any state, county or municipality thereof, including the employees
or agents thereof.

        “Income Tax” means any Tax based on, imposed on or measured by income, gross receipts
or profits, including any interest, penalty or other addition with respect thereto.

       “Income Tax Return” means any Tax Return with respect to Income Taxes.

        “Intellectual Property” means (a) all intellectual property arising from or in respect of the
following: (i) all letters patent, applications for letters patent, statutory invention registrations,
registered designs, drawings, and similar or equivalent rights in inventions, designs and drawings,
issued patents and patent applications therefore in the United States Patent and Trademark Office,
the World Intellectual Property Organization, or any similar office or agency in any other
jurisdiction, including continuations, divisionals, provisionals, continuations, continuations-in-
part, renewals, extensions, substitutions, restorations, reexaminations, reissues or extensions of
patent applications and patents issuing thereon (“Patents”), (ii) all trademarks, service marks, trade
names, service names, brand names, all trade dress rights, logos, source identifier, business
identifier, Internet domain names, corporate names, and designs and general intangibles of a like
nature, including the Business Names, together with the goodwill associated with any of the
foregoing, and all applications, registrations and renewals thereof, including any such registration
or application in the United States Patent and Trademark Office or in any similar office or agency
in the United States, any State thereof, or any other jurisdiction, and all extensions or renewals of
any of the foregoing (“Trademarks”), (iii) any copyrights, any copyrightable work, any work of
authorship, any moral rights related to any of the foregoing, any registration or recording of any
copyright, copyrightable work or work of authorship, and any application in connection therewith,
including any such registration, recording, or application in the United States Copyright Office or
in any similar office or agency of the United States, any State thereof, or any other jurisdiction,
and any renewal of any of the foregoing (“Copyrights”), (iv) all Software of Sellers, (v)
confidential information, rights in data and databases, know-how, trade secrets and inventions
(whether patentable or not), and (vi) all other intellectual property, (b) Sellers’ rights pursuant to
any Contract with Remington Licensing Corporation and (c) all claims or causes of action arising
out of or related to past, present or future infringement or misappropriation of Sellers’ rights or
interests in intellectual property that is not an Excluded Asset and any related remedies, including,
without limitation, the right to sue for past, present or future infringement, misappropriation, or
violation of rights related to the Intellectual Property and collect damages therefor.

        “Intercompany Note” means that certain Amended and Restated Promissory Note issued
on April 18, 2019, for the principal amount of $100,000,000, by Remington Arms Company, LLC
in favor of FGI Holding Company, LLC.

       “Interests” means all rights and entitlements of any nature including, without limitation,


                                                 36
Case 20-81688-CRJ11 Doc 821-4 Filed 09/27/20 Entered 09/27/20 08:34:20                          Desc
             Exhibit Ex. D - Huntsman Holdings LLC Page 37 of 143
security interests, assignments of Liens or Claims, licenses, leases, contract rights, indentures,
instruments, licenses, options, escheatment, abandoned property, unclaimed property, covenants,
conditions, zoning, planning and any other restrictions, easements, encroachments, permits or
other interests in property or limitations on the use of real property or irregularities in title, rights
of first refusal, rights to injunctive or other legal relief, any attributes of ownership, rights or
restrictions of any kind and nature, whenever incurred, scheduled or unscheduled, perfected or
unperfected, liquidated or unliquidated, matured or unmatured, legal or equitable (which Interests
may also be Liens or Claims).

        “Knowledge” or any other similar term or knowledge qualification means, with respect to
Sellers, the actual knowledge, after reasonably inquiry of the applicable personnel, of either of
Ken D’Arcy (President and Chief Executive Officer of ROC) or Mark Little (Vice President and
Chief Financial Officer of ROC), as of the date the applicable representation or warranty is made
or deemed made under this Agreement.

        “Leased Real Property” means all leasehold or subleasehold estates and other rights of
Sellers to possess, use or occupy (or to grant others the right to possess, use or occupy) any land,
buildings, structures, improvements, fixtures or other interest in real property, in each of the
foregoing cases, to the extent possessed, used or occupied in connection with the Business.

        “Leasehold Improvements” means all buildings, structures, improvements and fixtures that
are owned by Sellers and located on any Leased Real Property, regardless of whether title to such
buildings, structures, improvements or fixtures are subject to reversion to the landlord or other
third party upon the expiration or termination of the Lease for such Leased Real Property.

        “Leases” means all leases, ground leases, subleases, licenses and other agreements,
including all amendments, extensions, renewals, and other agreements with respect thereto,
pursuant to which Sellers have the right to possess, use, lease or occupy (or to grant others the
right to possess, use or occupy) any Leased Real Property.

         “Lien” means any mortgage, pledge, security interest, encumbrance, lien (statutory or
other) or conditional sale agreement, other than (a) a lessor’s interest in, and any mortgage, pledge,
security interest, encumbrance, lien (statutory or other) or conditional sale agreement on or
affecting a lessor’s interest in, property underlying any leases; (b) any imperfection of title with
respect to any asset that does not materially interfere with the present occupancy, use or
marketability of such asset and the continuation of the present occupancy or use of such asset; and
(c) such covenants, conditions, restrictions, easements, encroachments or encumbrances that are
not created pursuant to mortgages or other financing or security documents, or any other state of
facts, that do not materially interfere with the present occupancy or use of an asset.

        “Material Adverse Effect” means a state of facts, event, change or effect on the value of
the Acquired Assets that results in (a) a material adverse effect on Sellers ability to timely perform
its obligations under the Agreement and the Ancillary Agreements and to timely consummate the
transactions contemplated hereby and thereby or (b) a material and adverse effect on the value of
the Acquired Assets taken as a whole, but for the purposes of clause (b) hereto excludes any state
of facts, event, change or effect caused by events, changes or developments relating to (i) changes
resulting from, or from any motion, application, pleading or Order filed relating to, the Bankruptcy


                                                   37
Case 20-81688-CRJ11 Doc 821-4 Filed 09/27/20 Entered 09/27/20 08:34:20                             Desc
             Exhibit Ex. D - Huntsman Holdings LLC Page 38 of 143
Case; (ii) any action of Sellers taken pursuant to, or any failure of Sellers to take any action
prohibited by, any Order of the Bankruptcy Court, this Agreement or any of the Ancillary
Agreements to which a Seller is a party; (iii) the public disclosure of this Agreement or any of the
Ancillary Agreements or any of the transactions contemplated hereby or thereby; (iv) changes,
after the Effective Date, in United States generally accepted accounting principles; (v) changes in
general United States economic, monetary or financial conditions, including changes in prevailing
interest rates, credit availability, and the credit markets generally, as well as changes in the
commercial real estate markets in the geographic regions in which Sellers operate the Business;
(vi) changes in the firearms, ammunition or sporting goods industries in general; or (vii) any acts
of God, natural disasters, terrorism, armed hostilities, sabotage, war (whether or not declared);
provided, however, that any fact, event, occurrence, or effect referred to in clauses (v) and (vi)
immediately above shall be taken into account in determining whether a Material Adverse Effect
has occurred or could reasonably be expected to occur to the extent that such event, occurrence,
fact, condition or change has a disproportionate effect on the Business compared to other
participants in the industries in which the Business operates.

       “Non-Core Brands” means, collectively, “Bushmaster”, “DPMS”, “Tapco”, “AAC”,
“Dakota”, “H&R”, “Para Ordnance” and “Nesika” either alone or in combination with other
words, graphics or designs, including all rights in said term as a trade name, trade mark, corporate
name, service mark and domain name.

       “Ordinary Course of Business” means, with respect to any Person, the ordinary course of
business consistent with past practice, including in respect of timing, frequency and magnitude, of
such Person on or prior to the date hereof.

       “Owned Real Property” means all land and all buildings, structures, fixtures and other
improvements located thereon, and all easements, rights of way, servitudes, tenements,
hereditaments, appurtenances, privileges and other rights thereto, owned by Sellers and used in the
ownership, operation or management of the Business.

        “Permitted Liens” mean: (a) Liens and Interests consisting of (i) current Taxes and
assessments, Liens for Taxes that are not yet delinquent or that are being contested in good faith,
reservations in patents, and all easements, rights-of-way, encumbrances, Liens, covenants,
conditions, restrictions, obligations, liabilities and other matters as may appear on record, and
similar matters that would be disclosed by an accurate ALTA/ACSM survey of the Owned Real
Property, and (ii) the applicable zoning and use regulations or other Laws of any Governmental
Authority; (b) purchase money Liens securing payments under capital lease arrangements; (c) all
terms, conditions and restrictions under any Permit; (d) Liens that will attach to the proceeds of
the sale under this Agreement pursuant to Section 363 of the Bankruptcy Code or that will not
survive the Closing and (e) Liens that Buyer agrees in writing to accept.

        “Person” means any means any natural person, corporation, general partnership, limited
partnership, limited liability company, proprietorship, joint venture, trust, association, union,
entity, or other form of business organization or any Governmental Authority.

       “Plan” means a Joint Chapter 11 Plan filed by Sellers with the Bankruptcy Court.




                                                38
Case 20-81688-CRJ11 Doc 821-4 Filed 09/27/20 Entered 09/27/20 08:34:20                         Desc
             Exhibit Ex. D - Huntsman Holdings LLC Page 39 of 143
        “Pre-Closing Taxes” means any Taxes paid, payable, or that become payable, in connection
with Sellers or any of their Affiliates or relating to the Business (other than any excise taxes
(whether or not deferred)), in respect of a taxable period (or portion thereof) ending as of the close
of business on the day prior to Closing Date.

        “Priority Term Loan” means that certain Loan and Security Agreement, dated as of April
18, 2019 (as amended by that certain Amendment No. 1, dated May 1, 2019, that certain
Amendment No. 2, dated June 24, 2019, that certain Amendment No. 3, dated August 15, 2019,
that certain Amendment No. 4, dated October 11, 2019, that certain Amendment No. 5, dated
February 21, 2020, and that certain Amendment No. 6, dated March 27, 2020, and as it may be
further amended, supplemented or otherwise modified from time to time), by and among FGI
Operating Company, LLC, the guarantors party thereto, Cantor Fitzgerald Securities, as
administrative agent and initial collateral agent, and the lenders party thereto.

        “Public Software” means any software that contains, or is derived in any manner (in whole
or in part) from, any software that is distributed as free software, “copyleft,” open source code
software (e.g., Linux) or similar licensing or distribution models, including software licensed or
distributed under any of the following licenses or distribution models, or licenses or distribution
models similar to any of the following: (a) GNU General Public License (GPL) or Lesser/Library
GPL (LGPL), (b) the Artistic License, (c) the Mozilla Public License, (d) the Netscape Public
License, (e) the Sun Community Source License (SCSL), (f) the Sun Industry Standards Source
License (SISSL), (g) the BSD License, (h) the Apache License, or (i) any other license described
by the Open Source Initiative as set forth at www.opensource.org.

        “Related Person” means, with respect to any Person, all past, present and future directors,
officers, members, managers, stockholders, employees, controlling persons, agents, professionals,
attorneys, accountants, investment bankers or representatives of any such Person.

        “Software” means any and all (a) computer programs, including any and all software
implementations of algorithms, models and methodologies, whether in source code or object code,
(b) databases and compilations, including any and all data and collections of data, whether machine
readable or otherwise, (c) descriptions, flow-charts and other work product used to design, plan,
organize and develop any of the foregoing, (d) screens, user interfaces, report formats, firmware,
development tools, templates, menus, buttons and icons, and (e) all Books and Records related to
any of the foregoing.

       “Straddle Period” means any taxable period beginning prior to, and ending after, the
Closing Date.

        “Subsidiary(ies)” means, when used with respect to any specified Person, any other Person
(a) of which the specified Person or any Subsidiary thereof is a general partner, (b) of which the
specified Person or a Subsidiary thereof own at least a majority of the securities or other interests
having by their terms ordinary voting power to elect a majority of the board of directors or others
performing similar functions for such other Person of which owns the specified person or a
Subsidiary thereof, or (c) that is directly or indirectly controlled by the specified Person or any
Subsidiary thereof.




                                                 39
Case 20-81688-CRJ11 Doc 821-4 Filed 09/27/20 Entered 09/27/20 08:34:20                          Desc
             Exhibit Ex. D - Huntsman Holdings LLC Page 40 of 143
       “Tax Return” means any report, return, information return, filing or other information,
including any schedules, exhibits or attachments thereto, and any amendments to any of the
foregoing required to be filed or maintained in connection with the calculation, determination,
assessment or collection of any Taxes (including estimated Taxes).

       “Taxes” means all taxes, however denominated, including any interest, penalties or
additions to tax that may become payable in respect thereof, imposed by any Governmental
Authority, which taxes shall include all income taxes, payroll and employee withholding,
unemployment insurance, social security (or similar), sales and use, excise (whether or not
deferred), franchise, gross receipts, occupation, real and personal property, stamp, transfer,
worker’s compensation, customs duties, registration, documentary, value added, alternative or
add-on minimum, estimated, environmental (including taxes under section 59A of the Code) and
other obligations of the same or a similar nature, whether arising before, on or after the Closing
Date; and “Tax” shall mean any one of them.

                Section 11.2 All Terms Cross-Referenced. Each of the following terms is defined
in the Section set forth opposite such term:

Term                                                                                                                                 Section

Acquired Assets .............................................................................................................. Section 1.1
Acquired Intellectual Property .................................................................................... Section 1.1(a)
Acquired Intellectual Property Assignment ................................................................ Section 3.2(c)
Affiliate ......................................................................................................................... Section 11.1
Agreement .......................................................................................................................... Preamble
Allocation........................................................................................................................ Section 7.3
Alternative Transaction................................................................................................. Section 11.1
Ammunitions Business ................................................................................................. Section 11.1
Approval Termination Date ........................................................................................ Section 9.1(d)
Assumed Liabilities ........................................................................................................ Section 1.3
Assumed License Agreements .................................................................................... Section 1.1(a)
Assumed Policy Rights ............................................................................................... Section 1.1(e)
Avoidance Actions ..................................................................................................... Section 1.2(w)
Bankruptcy Case .................................................................................................................. Recitals
Bankruptcy Code ................................................................................................................. Recitals
Bankruptcy Court ................................................................................................................. Recitals
Bidding Procedures ..................................................................................................... Section 2.2(a)
Books and Records ....................................................................................................... Section 11.1
Break Fee .................................................................................................................... Section 9.2(c)
Business ........................................................................................................................ Section 11.1
Business Day ................................................................................................................. Section 11.1
Business Names ............................................................................................................ Section 11.1
Buyer .................................................................................................................................. Preamble
Claims ........................................................................................................................... Section 11.1
Closing ............................................................................................................................ Section 3.1
Closing Date.................................................................................................................... Section 3.1
Code .............................................................................................................................. Section 11.1


                                                                      40
Case 20-81688-CRJ11 Doc 821-4 Filed 09/27/20 Entered 09/27/20 08:34:20                                                                   Desc
             Exhibit Ex. D - Huntsman Holdings LLC Page 41 of 143
Confidentiality Agreement.......................................................................................... Section 5.1(b)
Contract ......................................................................................................................... Section 11.1
Copyrights ..................................................................................................................... Section 11.1
Cure Amount................................................................................................................... Section 1.3
Disclosure Schedules .................................................................................................... Section 11.1
Effective Date .................................................................................................................... Preamble
Employee Benefit Plans ................................................................................................ Section 11.1
Employee Liabilities ................................................................................................... Section 1.2(d)
Employees ..................................................................................................................... Section 11.1
Environmental Laws ..................................................................................................... Section 11.1
ERISA ........................................................................................................................... Section 11.1
Escrowed Amounts ................................................................................................. Section 2.1(a)(i)
Excluded Assets .............................................................................................................. Section 1.2
Insurance Policies ....................................................................................................... Section 1.2(q)
Excluded Liabilities ........................................................................................................ Section 1.4
Final Order .................................................................................................................... Section 11.1
Firearms Business ......................................................................................................... Section 11.1
Going Concern Buyer ............................................................................................. Section 2.1(a)(i)
Going Concern Buyer License .................................................................................... Section 3.3(f)
Good Faith Deposit ..................................................................................................... Section 2.2(a)
Governmental Authority ............................................................................................... Section 11.1
Gross Closing Cash Payment ...................................................................................... Section 2.1(a)
Independent Accounting Firm ........................................................................................ Section 7.3
Intellectual Property ...................................................................................................... Section 11.1
Intercompany Note........................................................................................................ Section 11.1
Interests ......................................................................................................................... Section 11.1
Inventory ..................................................................................................................... Section 1.2(g)
Jefferson River ..................................................................................................................... Recitals
Jefferson River APA ............................................................................................................ Recitals
Law ............................................................................................................................. Section 4.1(c)
Leased Real Property .................................................................................................... Section 11.1
Leasehold Improvements .............................................................................................. Section 11.1
Leases............................................................................................................................ Section 11.1
Licensed Intellectual Property .................................................................................... Section 1.1(a)
Lien ............................................................................................................................... Section 11.1
Material Adverse Effect ................................................................................................ Section 11.1
Necessary Consent .......................................................................................................... Section 1.6
Net Closing Cash Payment ......................................................................................... Section 2.2(b)
Non-Core Brand ............................................................................................................ Section 11.1
Order ........................................................................................................................... Section 4.1(c)
Ordinary Course of Business ........................................................................................ Section 11.1
Other APA ...................................................................................................................... Section 1.8
Owned Intellectual Property ....................................................................................... Section 1.1(c)
Owned Real Property .................................................................................................... Section 11.1
Owned Trademarks ..................................................................................................... Section 1.1(a)
Party or Parties ................................................................................................................... Preamble



                                                                      41
Case 20-81688-CRJ11 Doc 821-4 Filed 09/27/20 Entered 09/27/20 08:34:20                                                                   Desc
             Exhibit Ex. D - Huntsman Holdings LLC Page 42 of 143
Patents ........................................................................................................................... Section 11.1
Pension Plan ................................................................................................................ Section 1.2(n)
Person............................................................................................................................ Section 11.1
Plan ............................................................................................................................... Section 11.1
Pre-Closing Income Taxes ............................................................................................ Section 11.1
Priority Term Loan ....................................................................................................... Section 11.1
Public Software ............................................................................................................. Section 11.1
Purchase Price ................................................................................................................. Section 2.1
Qualifying Excluded Contracts and Leases ................................................................ Section 1.5(e)
RA Brands ................................................................................................................... Section 1.1(g)
Rejected Contract ........................................................................................................ Section 1.5(a)
Related Person .............................................................................................................. Section 11.1
Remington Brand ................................................................................................................. Recitals
RLC Shares ................................................................................................................. Section 1.1(h)
ROC ................................................................................................................................... Preamble
Sale Order ............................................................................................................................ Recitals
Sellers................................................................................................................................. Preamble
SIG Sauer .................................................................................................................... Section 3.2(e)
SIG Sauer APA ........................................................................................................... Section 3.2(e)
SIG Sauer License....................................................................................................... Section 3.3(e)
Knowledge .................................................................................................................... Section 11.1
Software ........................................................................................................................ Section 11.1
Sporting and Hunting Business..................................................................................... Section 11.1
Subsidiary(ies) .............................................................................................................. Section 11.1
Tax Return .................................................................................................................... Section 11.1
Taxes ............................................................................................................................. Section 11.1
Trademarks ................................................................................................................... Section 11.1
Transaction Taxes ........................................................................................................... Section 7.1
UMWA ....................................................................................................................... Section 1.4(c)
Warranty Termination Date ........................................................................................ Section 9.1(b)




                                                                      42
Case 20-81688-CRJ11 Doc 821-4 Filed 09/27/20 Entered 09/27/20 08:34:20                                                                   Desc
             Exhibit Ex. D - Huntsman Holdings LLC Page 43 of 143
Case 20-81688-CRJ11 Doc 821-4 Filed 09/27/20 Entered 09/27/20 08:34:20   Desc
             Exhibit Ex. D - Huntsman Holdings LLC Page 44 of 143
                                    SELLERS:

                                    ROC

                                    REMINGTON OUTDOOR COMPANY,
                                    INC.

                                    By:
                                          Name:
                                          Title:

                                   SUBSIDIARIES OF ROC

                                   FGI OPERATING COMPANY, LLC

                                   By: ________________________________
                                       Name:
                                       Title:

                                    FGI HOLDING COMPANY, LLC

                                    By:
                                          Name:
                                          Title:

                                    BARNES BULLETS, LLC

                                    By:
                                          Name:
                                          Title:

                                    REMINGTON ARMS COMPANY, LLC

                                    By:
                                          Name:
                                          Title:

                                    RA BRANDS, L.L.C.

                                    By:
                                          Name:
                                          Title:

                                    OUTDOOR SERVICES, LLC

                                    By:
                                          Name:




Case 20-81688-CRJ11 Doc 821-4 Filed 09/27/20 Entered 09/27/20 08:34:20    Desc
             Exhibit Ex. D - Huntsman Holdings LLC Page 45 of 143
                                          Title:



                                    FGI FINANCE INC.

                                    By:
                                          Name:
                                          Title:



                                    HUNTSVILLE HOLDINGS LLC

                                    By:
                                          Name:
                                          Title:



                                    TMRI, INC.

                                    By:
                                          Name:
                                          Title:



                                    REMINGTON ARMS DISTRIBUTION
                                    COMPANY, LLC

                                    By:
                                          Name:
                                          Title:



                                    32E PRODUCTIONS, LLC

                                    By:
                                          Name:
                                          Title:



                                    GREAT OUTDOORS HOLDCO, LLC

                                    By:




Case 20-81688-CRJ11 Doc 821-4 Filed 09/27/20 Entered 09/27/20 08:34:20   Desc
             Exhibit Ex. D - Huntsman Holdings LLC Page 46 of 143
                                        Name:
                                        Title:




Case 20-81688-CRJ11 Doc 821-4 Filed 09/27/20 Entered 09/27/20 08:34:20   Desc
             Exhibit Ex. D - Huntsman Holdings LLC Page 47 of 143
                                                                      EXECUTION VERSION


                       REMINGTON OUTDOOR COMPANY, INC.
                          ASSET PURCHASE AGREEMENT
                            DISCLOSURE SCHEDULES

         These Disclosure Schedules (these “Schedules” and each a “Schedule”) are furnished
 pursuant to the Asset Purchase Agreement (the “Agreement”), dated as of September 26, 2020,
 by and among Remington Outdoor Company, Inc., a Delaware corporation and debtor-in-
 possession (“ROC”), each of the subsidiaries of ROC set forth on the signature pages to the
 Agreement (collectively with ROC, “Sellers”), Huntsman Holdings, LLC, a Delaware limited
 liability company (“Buyer”). All capitalized terms used but not otherwise defined herein shall
 have the meanings set forth in the Agreement, unless the context otherwise requires.

        These Schedules are hereby incorporated in and made a part of the Agreement as if set
 forth in full therein and are an integral part of the Agreement. The information contained in
 these Schedules is disclosed solely for purposes of the Agreement, and no information contained
 herein shall be deemed to be an admission by any party to the Agreement to any third party of
 any matter whatsoever (including any violation of law or breach of contract). These Schedules
 and the information and disclosures contained herein are intended only to qualify and limit the
 representations, warranties or covenants of the Sellers contained in the Agreement and shall not
 be deemed to expand in any way the scope or effect of any of such representations, warranties
 or covenants. In disclosing the information in these Schedules, Sellers do not waive any
 attorney-client privilege associated with such information or any protection afforded by the
 work-product doctrine with respect to any of the matters disclosed or discussed herein. The
 disclosures in these Schedules are to be taken as relating to the representations and warranties
 as a whole, notwithstanding the fact that these Schedules are arranged by sections corresponding
 to the sections in the Agreement, or that a particular section of the Agreement makes reference
 to a specific section of the Schedules, and notwithstanding that a particular representation and
 warranty may not make a reference to the Schedules. Disclosure of an item on one Schedule
 shall be deemed disclosure on all other Schedules.

        Neither the specification of any dollar amount in any representation or warranty nor the
 disclosure of a document or information in these Schedules is intended, or shall be construed or
 offered in any dispute between the parties to the Agreement as evidence of, the materiality of
 such dollar amount, document or information, nor does it establish any standard of materiality
 upon which to judge the inclusion or omission of any similar documents or information in such
 Schedule or any other Schedule. The headings and descriptions of the disclosures herein are for
 convenience of reference only and are not intended and do not alter the meaning of any provision
 of the Agreement or these Schedules.




Case 20-81688-CRJ11 Doc 821-4 Filed 09/27/20 Entered 09/27/20 08:34:20                       Desc
             Exhibit Ex. D - Huntsman Holdings LLC Page 48 of 143
                                         Section 1.1(b)
                                     Owned Trademarks




I. TRADEMARKS


 (1) Remington Arms Distribution Company, LLC
UNITED STATES TRADEMARKS: None.



(2) Remington Arms Company, LLC
UNITED STATES TRADEMARKS:

             OWNER                  REGISTRATION                   TRADEMARK
                                      NUMBER

 Remington Arms Company, LLC       1,624,731              Design Only (Bull's Eye   Rifles and Shotguns
                                                          Design)
 Remington Arms Company, LLC       4,576,467              Laredo                    Accessories for
                                                                                    firearms, namely
                                                                                    grips for pistols
 Remington Arms Company, LLC       4,576,468              Lariat                    Accessories for
                                                                                    firearms, namely
                                                                                    grips for pistols
 Remington Arms Company, LLC       1,866,917              MICRO-GROOVE              Rifles and barrels
                                                                                    therefor
 Remington Arms Company, LLC       1,540,397              PARDNER                   Shotguns
 Remington Arms Company, LLC       3,069,212              PARDNER PUMP              Firearms
 Remington Arms Company, LLC       3,873,248              RAZR                      Gun and rifle parts
                                                                                    and accessories,
                                                                                    namely, muzzle
                                                                                    devices sold as a
                                                                                    component or part of
                                                                                    firearms; muzzle
                                                                                    devices for firearms,
                                                                                    namely, muzzle
                                                                                    attachments for
                                                                                    firearms, muzzle




Case 20-81688-CRJ11 Doc 821-4 Filed 09/27/20 Entered 09/27/20 08:34:20                      Desc
             Exhibit Ex. D - Huntsman Holdings LLC Page 49 of 143
           OWNER                REGISTRATION      TRADEMARK
                                  NUMBER

                                                                  brakes for firearms,
                                                                  flash hiders for
                                                                  firearms, mounts for
                                                                  firearms to attach
                                                                  muzzle devices and
                                                                  accessories
 Remington Arms Company, LLC   1,842,873       TAMER              Firearms
 Remington Arms Company, LLC   4,018,024       TIMBERSMITH        Gun and rifle stock
                                                                  systems comprising
                                                                  of gun and rifle
                                                                  wooden stocks;
                                                                  wooden stock
                                                                  system for firearms
                                                                  comprising of pistol
                                                                  grips, vertical forend
                                                                  grips, handguards,
                                                                  and collapsible butt
                                                                  stock; firearm
                                                                  stocks; gun stock
                                                                  sold as component
                                                                  or part of a firearm;
                                                                  butt plates for rifles
                                                                  and shotguns;
                                                                  firearm hand guards;
                                                                  mounting rails to
                                                                  attach firearm
                                                                  accessories; firearm
                                                                  accessories, namely,
                                                                  covers for firearms
 Remington Arms Company, LLC   1,754,497       TOPPER             Firearms, namely,
                                                                  revolvers, rifles,
                                                                  shotguns and pistols
 Remington Arms Company, LLC   3,195,936       ULTIMATE           Firearms
                                               MUZZLE-LOADER
 Remington Arms Company, LLC   4,576,469       VETERAN            Accessories for
                                                                  firearms, namely
                                                                  grips for pistols




Case 20-81688-CRJ11 Doc 821-4 Filed 09/27/20 Entered 09/27/20 08:34:20    Desc
             Exhibit Ex. D - Huntsman Holdings LLC Page 50 of 143
Case 20-81688-CRJ11 Doc 821-4 Filed 09/27/20 Entered 09/27/20 08:34:20   Desc
             Exhibit Ex. D - Huntsman Holdings LLC Page 51 of 143
(3) RA Brands, L.L.C.
UNITED STATES TRADEMARKS:

       OWNER            REGISTRATION          TRADEMARK                Goods
                          NUMBER

 RA Brands, L.L.C.      4,548,428      1816
 RA Brands, L.L.C.      4,693,025      2020
 RA Brands, L.L.C.      4,693,072      2020 & Design
 RA Brands, L.L.C.      4,019,998      ACR                Firearms
 RA Brands, L.L.C.      3,946,418      ADAPTIVE COMBAT    Firearms
                                       RIFLE
 RA Brands, L.L.C.      4,548,395      BIG SHOT
 RA Brands, L.L.C.      3,746,510      BLACKOUT           Flash suppressors for firearms
 RA Brands, L.L.C.      5,079,077      BLASTOUT           Muzzle attachments for
                                                          firearms, namely, recoil
                                                          compensators and flash
                                                          suppressors
 RA Brands, L.L.C.      3,954,435      BRAKEOUT           Combined recoil compensator
                                                          and flash suppressor for
                                                          firearms
 RA Brands, L.L.C.      3,055,409      BULLET (Word)      Cutlery, namely, knives
 RA Brands, L.L.C.      3,198,065      BULLET DESIGN      Cutlery, namely, knives
 RA Brands, L.L.C.      4,476,859      CARBON-15          Firearms
 RA Brands, L.L.C.      4,606,403      CLAW               Lubricant for firearms, outdoor
                                                          sports and marine equipment;
                                                          oil for cleaning, lubrication and
                                                          corrosion protection of
                                                          firearms, outdoor sports and
                                                          marine equipment
 RA Brands, L.L.C.      2,031,473      EXPRESS            Firearms, namely shotguns
 RA Brands, L.L.C.      4,507,951      EXPRESS            Air Guns
 RA Brands, L.L.C.      4,611,225      EXPRESS BIT        Hand operated tools used to
                                                          repair and maintain firearms,
                                                          namely, screwdrivers with
                                                          mountable bits
 RA Brands, L.L.C.      346,422        FIELDMASTER        Firearms, particularly sporting




Case 20-81688-CRJ11 Doc 821-4 Filed 09/27/20 Entered 09/27/20 08:34:20       Desc
             Exhibit Ex. D - Huntsman Holdings LLC Page 52 of 143
      OWNER          REGISTRATION          TRADEMARK                   Goods
                       NUMBER

                                                          shotguns and rifles
 RA Brands, L.L.C.   2,843,452      FIELDMASTER           Cleaning kits for firearms
                                                          consisting primarily of cleaning
                                                          solutions, brushes, swabs, rods,
                                                          and patches
 RA Brands, L.L.C.   4,548,427      FIRST IN THE FIELD
 RA Brands, L.L.C.   4,258,888      FLIP THE SWITCH       Firearms
 RA Brands, L.L.C.   2,498,142      GREAT EASTERN         Sport shooting competitions
                                                          and educational events, namely
                                                          conducting seminar in the field
                                                          of wildlife conservation, fun
                                                          safety and sport shooting
                                                          regulations and competitions
 RA Brands, L.L.C.   5,341,554      HALCYON               Silencers for firearms
 RA Brands, L.L.C.   3,601,911      HYPOSONE              Baffle module sound reduction
                                                          feature sold as an integral
                                                          component of silencers for
                                                          firearms
 RA Brands, L.L.C.   4,905,498      ILLUSION              Silencers for firearms
 RA Brands, L.L.C.   2,329,006      LDA
 RA Brands, L.L.C.   2,059,534      MARINE MAGNUM         Firearms, namely, shotguns and
                                                          parts thereof
 RA Brands, L.L.C.   4,531,854      MODEL 700             Firearms
 RA Brands, L.L.C.   4,531,855      MODEL 870             Firearms
 RA Brands, L.L.C.   4,142,044      MOISTUREGUARD         Gun cleaning cloths
 RA Brands, L.L.C.   4,026,621      MSR                   Firearms
 RA Brands, L.L.C.   4,729,388      MZL                   Gun-cleaning preparations; Gun
                                                          cleaning lubricants; Gun
                                                          cleaning patches
 RA Brands, L.L.C.   4,756,634      NESIKA                Firearms
 RA Brands, L.L.C.   1,882,081      P & Design            Goods: Firearms, die-marking
                                                          pistols, and parts therefor
 RA Brands, L.L.C.   2,716,330      PARA                  Firearms, and replacement and




Case 20-81688-CRJ11 Doc 821-4 Filed 09/27/20 Entered 09/27/20 08:34:20          Desc
             Exhibit Ex. D - Huntsman Holdings LLC Page 53 of 143
      OWNER          REGISTRATION                TRADEMARK                Goods
                       NUMBER

                                                             structural parts therefore
 RA Brands, L.L.C.   2,614,687            PARKER             Shotguns and replacement parts
                                                             therefore
 RA Brands, L.L.C.   3,248,505            PROBORE            Choke tubes for firearms
 RA Brands, L.L.C.   2,211,023            R (Stylized)       Clothing, namely hats and shirts
 RA Brands, L.L.C.   5,042,485            R-25 GII           Firearms
 RA Brands, L.L.C.   88/842,808 (Serial   R2Mi               Firearms
                     Number)
 RA Brands, L.L.C.   4,614,494            R51                Firearms
 RA Brands, L.L.C.   336,055              RANGEMASTER        Firearms, particularly sporting
                                                             shotguns and rifles
 RA Brands, L.L.C.   1,960,454            REM                Lubricant for firearms, outdoor
                                                             sports and marine equipment;
                                                             oil for cleaning, lubrication and
                                                             corrosion protection of
                                                             firearms, outdoor sports and
                                                             marine equipment
 RA Brands, L.L.C.   4,240,074            REM                Gun cleaning preparations,
                                                             namely, gun cleaning solvent;
                                                             Cleaning implements for
                                                             firearms, namely, barrel
                                                             cleaning brushes, barrel
                                                             cleaning mops, muzzle loader
                                                             patch pullers to remove
                                                             cleaning pads, gun cleaning
                                                             squeegees; and firearm parts,
                                                             namely, gun chokes; Cleaning
                                                             implements for firearms,
                                                             namely, gun cleaning cloths,
                                                             gun cleaning pads
 RA Brands, L.L.C.   4,552,751            REM ALL IN         Lubricant for firearms, outdoor
                                                             sports and marine equipment;
                                                             oil for cleaning, lubrication and
                                                             corrosion protection of
                                                             firearms, outdoor sports and
                                                             marine equipment




Case 20-81688-CRJ11 Doc 821-4 Filed 09/27/20 Entered 09/27/20 08:34:20           Desc
             Exhibit Ex. D - Huntsman Holdings LLC Page 54 of 143
      OWNER          REGISTRATION        TRADEMARK                      Goods
                       NUMBER

 RA Brands, L.L.C.   3,080,581      REM DRI               Dehumidifying desiccants for
                                                          gun safes, gun cabinets, and
                                                          gun closets
 RA Brands, L.L.C.   1,843,652      REMINGTON             Hiking and sporting goods;
                                                          namely, hikers' backpacks and
                                                          hunters' camouflage all-purpose
                                                          tote
 RA Brands, L.L.C.   1,908,358      REMINGTON             Industrial guns for use in kilns,
                                                          mining and inseismic
                                                          exploration
 RA Brands, L.L.C.   2,019,103      REMINGTON             Gun locks
 RA Brands, L.L.C.   2,091,798      REMINGTON             Gun cleaning kits composed of
                                                          cleaning rods and brass jags for
                                                          use with the cleaning rods,
                                                          brushes, patches, gun oils,
                                                          revolver firing pin shields,
                                                          patch pullers for pulling
                                                          cleaning cloths through gun
                                                          barrels all sold as a unit therefor
 RA Brands, L.L.C.   2,282,454      REMINGTON             Belt buckles not of precious
                                                          metal for clothing; award and
                                                          decorative cloth patches for use
                                                          on clothing items such as
                                                          shooter's vests, jackets, hats and
                                                          other wearing apparel
 RA Brands, L.L.C.   2,377,947      REMINGTON             Hunting equipment, namely,
                                                          tree stands, climbing stands,
                                                          climbing sticks, ladders and
                                                          platforms
 RA Brands, L.L.C.   4,614,361      REMINGTON             Books having a hunting or
                                                          outdoor activity theme
 RA Brands, L.L.C.   4,405,929      REMINGTON             Knives
 RA Brands, L.L.C.   4,473,605      REMINGTON             Calendars and stationary items
                                                          in the nature of stationary
 RA Brands, L.L.C.   4,468,908      REMINGTON             Apparel, namely, hats, gloves,
                                                          jackets, pants, T-shirts




Case 20-81688-CRJ11 Doc 821-4 Filed 09/27/20 Entered 09/27/20 08:34:20        Desc
             Exhibit Ex. D - Huntsman Holdings LLC Page 55 of 143
      OWNER          REGISTRATION             TRADEMARK                           Goods
                       NUMBER

 RA Brands, L.L.C.   5,151,390          REMINGTON                    Apparel, namely, belts
 RA Brands, L.L.C.   2,035,984          REMINGTON (Stylized)         Cleaning preparations for the
                                                                     cleaning and degreasing of
                                                                     mechanical assemblies for
                                                                     rifles, shotguns, pistols,
                                                                     revolvers and other
 RA Brands, L.L.C.   2,792,880          REMINGTON (Stylized)         Animal scent lures
 RA Brands, L.L.C.   2,821,830          REMINGTON (Stylized)         Dog training equipment,
                                                                     namely, whistles, call bells; dog
                                                                     training equipment, namely,
                                                                     electronic animal confinement
                                                                     systems comprising electric
                                                                     fencing using radio waves, and
                                                                     collars used in connection
                                                                     therewith; prerecorded videos
                                                                     on dog training
 RA Brands, L.L.C.   2,824,186          REMINGTON (Stylized)         Nonmedicated grooming
                                                                     preparations for dogs, namely,
                                                                     shampoo, detangler, deburr
                                                                     spray, and skunk deodorizer
 RA Brands, L.L.C.   2,824,188          REMINGTON (Stylized)         Grooming supplies for dogs,
                                                                     namely, nail clippers
 RA Brands, L.L.C.   2,824,189          REMINGTON (Stylized)         Dog collars, dog leads and dog
                                                                     leashes, dog harnesses and dog
                                                                     check cords; dog clothing,
                                                                     namely, boots, vests and
                                                                     sweaters
 RA Brands, L.L.C.   2,824,191          REMINGTON (Stylized)         Grooming supplies for dogs,
                                                                     namely, brushes and combs;
                                                                     dog bowls
 RA Brands, L.L.C.   2,312,404          REM-LITE                     Lightweight clothing, namely,
                                                                     shirts, pants, shorts, and wind
                                                                     suits
 RA Brands, L.L.C.   5,214,339          RP                           Firearms
 RA Brands, L.L.C.   3,693,073          SHOOT LIKE A GIRL . . . IF
                                        YOU CAN !
                     (Allow to lapse;




Case 20-81688-CRJ11 Doc 821-4 Filed 09/27/20 Entered 09/27/20 08:34:20                    Desc
             Exhibit Ex. D - Huntsman Holdings LLC Page 56 of 143
      OWNER          REGISTRATION                TRADEMARK                       Goods
                       NUMBER

                     valid through April
                     6, 2020)
 RA Brands, L.L.C.   3,954,432             SILENT ARMY             Shirts; T-shirts
 RA Brands, L.L.C.   336,054               SPEEDMASTER             Firearms, particularly sporting
                                                                   shotguns and rifles
 RA Brands, L.L.C.   3,998,213             SPORTSMAN               Shotguns
 RA Brands, L.L.C.   279,904               SPORTSMAN (Stylized)    Firearms, especially shotguns
 RA Brands, L.L.C.   4,364,262             SUPER CELL              Recoil pads
 RA Brands, L.L.C.   3,924,798             SUPER MAG               Firearms

 RA Brands, L.L.C.   3,687,791             SUPER SLUG              Firearms

 RA Brands, L.L.C.   3,684,692             SUPER SLUG (Stylized)   Firearms

 RA Brands, L.L.C.   3,954,433             Ti-RANT                 Silencers for firearms
 RA Brands, L.L.C.   3,644,916             TRINYTE                 Protective coating sold as an
                                                                   integral     component         of
                                                                   firearms,in the nature of an
                                                                   engineered          metallurgical
                                                                   coating which is a combination
                                                                   of a base coat of plating with a
                                                                   top coat of a metal material
                                                                   applied by vapor transport
                                                                   process to improve corrosion
                                                                   resistance and resistance to wear
                                                                   and marring for exterior and
                                                                   interior use on firearms,
                                                                   excluding coil coatings
 RA Brands, L.L.C.   5,301,793             V3                      Firearms
 RA Brands, L.L.C.   4,029,749             VERSA MAX               Firearms
 RA Brands, L.L.C.   3,935,038             VERSAMAX                Firearms
 RA Brands, L.L.C.   4,007,056             VERSAPORT               Component of firearms, namely,
                                                                   a self-regulating gas operating
                                                                   system that regulates cycling
                                                                   pressure based on shell length
 RA Brands, L.L.C.   541,094               WINGMASTER (Stylized)   Firearms, particularly sporting
                                                                   shotguns and rifles and parts




Case 20-81688-CRJ11 Doc 821-4 Filed 09/27/20 Entered 09/27/20 08:34:20                Desc
             Exhibit Ex. D - Huntsman Holdings LLC Page 57 of 143
        OWNER               REGISTRATION            TRADEMARK                        Goods
                              NUMBER

                                                                         thereof
 RA Brands, L.L.C.        4,602,778           WOOD TECH                  Stocks for firearms with
                                                                         simulated wood grain, sold as a
                                                                         component part of firearms
 RA Brands, L.L.C.        3,540,721           X-MARK PRO                 Trigger assemblies for firearms



Applications:

 Country        Trademark             Application    Owner
                                      Number
 Canada         MSR & Design (Vista   87/295,939-    RA Brands, L.L.C.
                Outdoor Operations,   944
                Inc.)



(4) Remington Outdoor Company, Inc.
UNITED STATES TRADEMARKS: None.



II.     CANADIAN TRADEMARKS
(1) Remington Arms Distribution Company, LLC

None.

(2) Remington Arms Company, LLC

 Country    Trademark             Registration   Owner                   Goods
                                  Number
 Canada     HANDI GRIP            TMA867719      Remington Arms          Component of
                                                 Company, LLC            firearms, namely,
                                                                         buttstocks
 Canada     PARDNER               TMA361998      Remington Arms          Shotguns
                                                 Company, LLC
 Canada     SOFT TECH             TMA877048      Remington Arms          Recoil pads for
                                                 Company, LLC            firearms sold as an
                                                                         integral component of




Case 20-81688-CRJ11 Doc 821-4 Filed 09/27/20 Entered 09/27/20 08:34:20                       Desc
             Exhibit Ex. D - Huntsman Holdings LLC Page 58 of 143
                                                               firearms; recoil pads
                                                               for firearms



(3) RA Brands, L.L.C.

 Country      Trademark       Registration   Owner        Goods
                              Number
 Canada       ACR             TMA826670      RA BRANDS,   Firearms
                                             L.L.C.
 Canada       ARMORLOKT       TMA805337      RA BRANDS,   Protective coating in the
                                             L.L.C.       nature of a polymer sealant
                                                          used to improve resistance
                                                          to wear and marring for
                                                          exterior use on firearms
 Canada       BACR            TMA849550      RA BRANDS,   Firearms
                                             L.L.C.
 Canada       BULLET DESIGN   TMA701604      RA BRANDS,   Cutlery, namely, knives
                                             L.L.C.
 Canada       CUSTOM CARRY    TMA720656      RA BRANDS,   Hunting knives; pocket
                                             L.L.C.       knives
 Canada       ECHO            TMA720267      RA BRANDS,   Knives, namely, tactical
                                             L.L.C.       knives
 Canada       ELITE HUNTER    TMA730154      RA BRANDS,   Hunting knives; pocket
                                             L.L.C.       knives
 Canada       ERPC            TMA814526      RA BRANDS,   Firearms
                                             L.L.C.
 Canada       EXCURSION       TMA733840      RA BRANDS,   Hunting knives; pocket
                                             L.L.C.       knives
 Canada       F.A.S.T.        TMA759472      RA BRANDS,   Cutlery, namely, knives
                                             L.L.C.
 Canada       FAST ACTION     TMA759917      RA BRANDS,   huning knives and pocket
              SOFT TOUCH                     L.L.C.       knives
 Canada       R DESIGN        TMA497716      RA BRANDS,   Clothing, namely, hats and
                                             L.L.C.       shirts




Case 20-81688-CRJ11 Doc 821-4 Filed 09/27/20 Entered 09/27/20 08:34:20               Desc
             Exhibit Ex. D - Huntsman Holdings LLC Page 59 of 143
 Country   Trademark        Registration   Owner        Goods
                            Number
 Canada    REM DRI          TMA683782      RA BRANDS,   Dehumidifying desiccants
                                           L.L.C.       for gun safes, gun cabinets,
                                                        and gun closets
 Canada    REMINGTON        TMA468948      RA BRANDS,   Bed throws
                                           L.L.C.
 Canada    Remington        TMA875,652     RA BRANDS,   Clothing, namely, pants,
                                           L.L.C.       shorts, T-shirts, sweatshirts,
                                                        jackets, parkas, rainwear,
                                                        hunting vests, shooting
                                                        vests, safety vests for
                                                        camouflage and reflective
                                                        safety vests; moisture
                                                        management shirts and
                                                        thermal bottoms; gloves and
                                                        mittens; hats; balaclavas and
                                                        face masks for hunting and
                                                        outdoor recreation; neck
                                                        gaiters; bandanas; belts;
                                                        clothing, namely, pants,
                                                        jackets, moisture
                                                        management shirts; shoes,
                                                        namely hunting boots and
                                                        hiking shoes
 Canada    Remington        TMA907,567     RA BRANDS,   Sporting knives not for
                                           L.L.C.       household use




Case 20-81688-CRJ11 Doc 821-4 Filed 09/27/20 Entered 09/27/20 08:34:20            Desc
             Exhibit Ex. D - Huntsman Holdings LLC Page 60 of 143
 Country   Trademark           Registration   Owner        Goods
                               Number
 Canada    Remington           TMA669968      RA BRANDS,   (1) Nonmedicated grooming
           (Stylized) Design                  L.L.C.       preparations for dogs,
                                                           namely, shampoo, detangler,
                                                           deburr spray, and skunk
                                                           deodorizer; (2) Medicated
                                                           grooming preparations for
                                                           dogs, namely, flea & tick
                                                           shampoo, flea & tick mists,
                                                           flea & tick spot-on
                                                           application, flea & tick dips,
                                                           flea & tick foggers; first aid
                                                           kits; veterinary medications
                                                           for dogs, namely, dewormer
                                                           tablets, dewormer paste, and
                                                           canine acetylsalicylic acid
                                                           and vitamins; (3) Grooming
                                                           supplies for dogs, namely,
                                                           nail clippers; (4) Dog
                                                           training equipment, namely,
                                                           whistles, call bells, dog
                                                           training equipment, namely,
                                                           electronic animal
                                                           confinement systems
                                                           comprising electric fencing
                                                           using radio waves, and
                                                           collars used in connection
                                                           therewith; prerecorded
                                                           videos on dog training; (5)
                                                           Dog collars, dog leads and
                                                           leashes, dog braces,
                                                           harnesses and check cords;
                                                           dog clothing; namely, boots,
                                                           vests and sweaters; dog
                                                           carriers; (6) Dog kennels
                                                           and dog beds; (7) Grooming
                                                           supplies for dogs, namely,
                                                           brushes and combs; dog
                                                           bowls; (8) Decoys for
                                                           hunting and fishing; animal
                                                           scent lures; hunting game
                                                           calls




Case 20-81688-CRJ11 Doc 821-4 Filed 09/27/20 Entered 09/27/20 08:34:20              Desc
             Exhibit Ex. D - Huntsman Holdings LLC Page 61 of 143
 Country   Trademark           Registration   Owner        Goods
                               Number
 Canada    REMINGTON           TMA681490      RA BRANDS,   Clay targets
           (Stylized) Design                  L.L.C.
 Canada    REMINGTON           TMA489314      RA BRANDS,   Optical scopes or sights;
           DESIGN                             L.L.C.       Traps for throwing targets
                                                           and archery products,
                                                           namely bows, arrows, arrow
                                                           rests, quivers and cases and
                                                           accessories for the foregoing
 Canada    REMINGTON           TMA752771      RA BRANDS,   Metal safes
           Design                             L.L.C.
 Canada    REMTECH 2.0         TMA717940      RA BRANDS,   Clothing namely, knit shirts,
                                              L.L.C.       shirts, sports shirts, t-shirts,
                                                           tank tops, thermal
                                                           underwear,
                                                           underclothes,undergarments,
                                                           undershirts, underwear
 Canada    SHOOT LIKE A        TMA784901      RA BRANDS,   Firearms
           GIRL...IF YOU                      L.L.C.
           CAN!
 Canada    STS                 TMA681491      RA BRANDS,   Clay targets
                                              L.L.C.
 Canada    SUPER CELL          TMA899946      RA BRANDS,   Recoil pads
                                              L.L.C.
 Canada    SWIFT-LOKT          TMA698747      RA BRANDS,   Knives
                                              L.L.C.
 Canada    TANGO               TMA750646      RA BRANDS,   Knives, namely, hunting
                                              L.L.C.       knives, pocket knives, and
                                                           tactical knives
 Canada    THE VETERAN         TMA753455      RA BRANDS,   Cutlery, namely, hunting
                                              L.L.C.       knives, pocket knives, and
                                                           tactical knives




Case 20-81688-CRJ11 Doc 821-4 Filed 09/27/20 Entered 09/27/20 08:34:20                Desc
             Exhibit Ex. D - Huntsman Holdings LLC Page 62 of 143
 Country   Trademark        Registration   Owner        Goods
                            Number
 Canada    TRINYTE          TMA791056      RA BRANDS,   Protective coating sold as an
                                           L.L.C.       integral component of
                                                        firearms,in the nature of an
                                                        engineered metallurgical
                                                        coating which is a
                                                        combination of a base coat
                                                        of plating with a top coat of
                                                        a metal material applied by
                                                        vapour transport process to
                                                        improve corrosion resistance
                                                        and resistance to wear and
                                                        marring for exterior and
                                                        interior use on firearms,
                                                        excluding coil coatings
 Canada    VERSAMAX         TMA834026      RA BRANDS,   Firearms
                                           L.L.C.
 Canada    VERSAPORT        TMA826341      RA BRANDS,   Component of firearms,
                                           L.L.C.       namely, a gas operating
                                                        system that regulates
                                                        cycling pressure based on
                                                        shell length
 Canada    VORTEX           TMA555666      RA BRANDS,   Cleaning preparations for
                                           L.L.C.       the cleaning and degreasing
                                                        of mechanical assemblies,
                                                        for gun barrels, gun parts
                                                        and knives
 Canada    WINGMASTER       TMA799817      RA BRANDS,   Multi-function hand tool for
                                           L.L.C.       hunters comprised of knives
                                                        and one or more of shears,
                                                        gut hooks, saws, wrenches,
                                                        screwdrivers, rulers, and
                                                        lights
 Canada    WOODSMASTER      TMA774728      RA BRANDS,   Firearms
                                           L.L.C.
 Canada    ZULU             TMA750647      RA BRANDS,   Knives, namely, hunting
                                           L.L.C.       knives, pocket knives, and
                                                        tactical knives




Case 20-81688-CRJ11 Doc 821-4 Filed 09/27/20 Entered 09/27/20 08:34:20           Desc
             Exhibit Ex. D - Huntsman Holdings LLC Page 63 of 143
 (4) Remington Outdoor Company, Inc.
None.

II. Other Foreign Trademarks
 (1)    RA Brands, LLC
See Attachment.




Case 20-81688-CRJ11 Doc 821-4 Filed 09/27/20 Entered 09/27/20 08:34:20   Desc
             Exhibit Ex. D - Huntsman Holdings LLC Page 64 of 143
                                     Section 1.1(c)
                          Other Owned Intellectual Property


PATENTS
 (1) Remington Arms Distribution Company, LLC


UNITED STATES PATENTS: None.


(2) Remington Arms Company, LLC


UNITED STATES PATENTS:
          OWNER              PATENT NUMBER                     DESCRIPTION


 Remington Arms Company, 6,880,282                    LOCKABLE FIREARM SAFETY
 LLC                                                  DEVICE
 Remington Arms Company, 5,479,737                    FIREARM BARREL ASSEMBLY
 LLC
 Remington Arms Company, 5,487,232                    DETONATOR ASSEMBLY
 LLC
 Remington Arms Company, 5,606,825                    COCKING MECHANISM FOR A
 LLC                                                  MUZZLE LOADING FIREARM
 Remington Arms Company, RE37,968                     DETONATOR ASSEMBLY
 LLC
 Remington Arms Company, 6,761,101                    FIREARMS RECEIVER BLOCK AND
 LLC                                                  METHOD OF USING SAME
 Remington Arms Company, 6,283,006                    DOUBLE ACTION PISTOL
 LLC
 Remington Arms Company, 6,945,154                    FINNED CARBINE HANDGUARD
 LLC                                                  ASSEMBLY
 Remington Arms Company, D580,007                     RIFLE RECEIVER TRIGGER GASKET
 LLC



                                          C-1



Case 20-81688-CRJ11 Doc 821-4 Filed 09/27/20 Entered 09/27/20 08:34:20          Desc
             Exhibit Ex. D - Huntsman Holdings LLC Page 65 of 143
 Remington Arms Company, D595,385           RIFLE RECEIVER TRIGGER GASKET
 LLC
 Remington Arms Company, 7,810,271          MODULAR RIFLE SYSTEMS AND
 LLC                                        METHODS




(3) RA Brands, LLC


UNITED STATES PATENTS:


 OWNER                   PATENT NUMBER          DESCRIPTION


 RA Brands LLC           6,256,918              FIRING PIN LOCKING
                                                ASSEMBLY FOR A
                                                SEMI-AUTOMATIC
                                                HANDGUN
 RA Brands LLC           6,341,442
                                                DOUBLE ACTION
                                                PISTOL
 RA Brands LLC           6,381,892              DOUBLE ACTION
                                                PISTOL

 RA Brands LLC                                  DOUBLE ACTION SEMI-
                         6,415,702
                                                AUTOMATIC HANDGUN

 RA Brands LLC                                  COMPACT
                         6,557,288
                                                GOVERNMENT MODEL
                                                HANDGUN
 RA Brands LLC           D 562,931              HANDGUN GRIP


 RA Brands LLC                                  SEMI-AUTOMATIC
                         7,530,191
                                                HANDGUN, MAGAZINE,
                                                AND FOLLOWER



                                     C -2



Case 20-81688-CRJ11 Doc 821-4 Filed 09/27/20 Entered 09/27/20 08:34:20   Desc
             Exhibit Ex. D - Huntsman Holdings LLC Page 66 of 143
 RA Brands LLC           6,519,888              LOCKABLE FIREARM
                                                SAFETY

 RA Brands LLC           6,141,896              LOCKABLE FIREARM
                                                SAFETY

 RA Brands LLC           6,173,518              LOCKABLE FIREARM
                                                SAFETY

 RA Brands LLC           6,804,906              LOCKABLE FIREARM
                                                SAFETY DEVICE

 RA Brands LLC           6,694,659              LOCKABLE FIREARM
                                                SAFETY DEVICE

 RA Brands LLC           6,293,040              INTERCHANGEABLE
                                                WEAPON RECEIVER
                                                FOR ALTERNATE
                                                AMMUNITION
 RA Brands LLC           D584,786               SILENCER TUBE WITH
                                                REDUCED PROFILE
 RA Brands LLC           D577,409               FLASH HIDER
 RA Brands LLC           7,610,710              INTERRUPTED THREAD
                                                MOUNT PRIMARILY
                                                FOR ATTACHING A
                                                NOISE SUPPRESSOR OR
                                                OTHER AUXILIARY
                                                DEVICE TO A FIREARM
 RA Brands LLC           D598,066               BLACK BOX PROFILE
 RA Brands LLC           D582,502               TUBE FOR A RIFLE
                                                SILENCER
 RA Brands LLC           D591,382               SILENCER TUBE
                                                PROFILE
 RA Brands LLC           7,905,171              NOISE REDUCING
                                                BOOSTER INSERT
 RA Brands LLC           7,588,122              ORIENTATION
                                                APPARATUS FOR
                                                ECCENTRIC FIREARM

                                     C -3



Case 20-81688-CRJ11 Doc 821-4 Filed 09/27/20 Entered 09/27/20 08:34:20   Desc
             Exhibit Ex. D - Huntsman Holdings LLC Page 67 of 143
                                                NOISE SUPPRESSOR
                                                AND ASSEMBLY
                                                METHOD
 RA Brands LLC           7,905,170              FLASH SUPPRESSOR
 RA Brands LLC           D584,787               NOISE SUPPRESSOR
                                                TUBE
 RA Brands LLC           D577,410               BLACKOUT FLASH
                                                HIDER
 RA Brands LLC           7,600,606              SILENCER TUBE WITH
                                                INTERNAL STEPPED
                                                PROFILE
 RA Brands LLC           7,987,944              FIREARM SOUND
                                                SUPPRESSOR BAFFLE
 RA Brands LLC           7,891,282              BOOSTER FOR
                                                HANDGUN SILENCERS
 RA Brands LLC           D582,503               SILENCER TUBE
 RA Brands LLC           D585,518               SILENCER TUBE
 RA Brands LLC           7,610,992              METHOD OF ASSEMBLY
                                                FOR SOUND
                                                SUPPRESSORS
 RA Brands LLC           7,926,404              GAS REGULATOR
                                                FLASH HIDER
 RA Brands LLC           7,743,693              REDUNDANT LATCH
                                                SUPPRESSOR MOUNT
 RA Brands LLC           7,789,009              OMNI INDEXING
                                                MOUNT PRIMARILY
                                                FOR ATTACHING A
                                                NOISE SUPPRESSOR OR
                                                OTHER AUXILIARY
                                                DEVICE TO A FIREARM
 RA Brands LLC           7,661,349              MULTIFUNCTIONAL
                                                FIREARM MUZZLE
                                                ATTACHMENT SYSTEM
                                                PRIMARILY FOR
                                                ATTACHING A NOISE

                                     C -4



Case 20-81688-CRJ11 Doc 821-4 Filed 09/27/20 Entered 09/27/20 08:34:20   Desc
             Exhibit Ex. D - Huntsman Holdings LLC Page 68 of 143
                                                SUPPRESOR TO A
                                                FIREARM
 RA Brands LLC           D610,221               FLASH HIDER
 RA Brands LLC           7,587,969              ASYMMETRIC FIREARM
                                                SILENCER WITH
                                                COAXIAL ELEMENTS
 RA Brands LLC           7,874,238              ASYMMETRIC FIREARM
                                                SILENCER WITH
                                                COAXIAL ELEMENTS
 RA Brands LLC           8,096,222              ASYMMETRIC FIREARM
                                                SILENCER WITH
                                                COAXIAL ELEMENTS
 RA Brands LLC           8,474,361              PROCESS TO PRODUCE
                                                A SILENCER TUBE
                                                WITH MINIMAL WALL
                                                THICKNESS
 RA Brands LLC           9,057,574              THUMB SAFETY FOR
                                                MODEL 1911 HANDGUN
 RA Brands LLC           5,706,598              MUZZLE LOADING GUN
                                                AND ADAPTOR
 RA Brands LLC           9,921,019              GAS VENT FOR
                                                FIREARM


 RA Brands LLC           10,151,546             SHOTGUN WITH
                                                MAGAZINE LOADING
                                                SYSTEM
 RA Brands LLC           10,228,202             MAGAZINE WITH
                                                SPACERS FOR
                                                ACCOMMODATING
                                                MULTIPLE CALIBER
                                                AND/OR LENGTH
                                                ROUNDS


 RA Brands LLC           10,254,063             ROTARY MAGAZINE
                                                WITH

                                      C -5



Case 20-81688-CRJ11 Doc 821-4 Filed 09/27/20 Entered 09/27/20 08:34:20   Desc
             Exhibit Ex. D - Huntsman Holdings LLC Page 69 of 143
                                                BOLT HOLD OPEN
                                                ASSEMBLY


 RA Brands LLC           10,281,233             RECOIL REDUCER
 RA Brands LLC           10,458,739             SILENCER BAFFLE
                                                ASSEMBLY
 RA Brands LLC           10,480,883             SILENCER WITH
                                                IMPROVED MOUNT
 RA Brands LLC           10,480,884             ADAPTER ASSEMBLY
                                                FOR FIREARM
                                                SILENCER




         OWNER              PATENT NUMBER            DESCRIPTION


 RA Brands, LLC          6,131,515              ELECTRIC PRIMER
 RA Brands, LLC          5,806,226              BOLT ASSEMBLY FOR
                                                ELECTRONIC FIREARM
                                                (RA-0281)
 RA Brands, LLC          5,987,798              BOLT ASSEMBLY FOR
                                                ELECTRONIC FIREARM
                                                (RA-0281A)
 RA Brands, LLC          6,668,700              ACTUATOR ASSEMBLY
 RA Brands, LLC          6,651,542              ACTUATOR ASSEMBLY
 RA Brands, LLC          7,131,366              ACTUATOR ASSEMBLY
 RA Brands, LLC          5,755,056              ELECTRONIC FIREARM
                                                AND PROCESS FOR
                                                CONTROLLING AN
                                                ELECTRONIC FIREARM
 RA Brands, LLC          RE38,794               ELECTRONIC FIREARM
                                                AND PROCESS FOR
                                                CONTROLLING AN
                                                ELECTRONIC FIREARM

                                      C -6



Case 20-81688-CRJ11 Doc 821-4 Filed 09/27/20 Entered 09/27/20 08:34:20   Desc
             Exhibit Ex. D - Huntsman Holdings LLC Page 70 of 143
 RA Brands, LLC          6,785,996              FIREARM
                                                ORIENTATION AND
                                                DROP SENSOR SYSTEM
 RA Brands, LLC          7,188,444              FIREARM
                                                ORIENTATION AND
                                                DROP SENSOR SYSTEM
 RA Brands, LLC          6,478,903              NON-TOXIC PRIMER
                                                MIX
 RA Brands, LLC          5,646,367              CONDUCTIVE PRIMER
                                                MIX (RA-0272)
 RA Brands, LLC          5,799,433              ROUND SENSING
                                                MECHANISM
 RA Brands, LLC          6,240,670              LOCKING MECHANISM
                                                FOR FIREARMS
 RA Brands, LLC          6,256,917              LOCKABLE SAFETY
                                                FOR FIREARMS
 RA Brands, LLC          6,052,935              SHOTGUN CHOKE TUBE
 RA Brands, LLC          6,256,921              ONE-PIECE SYNTHETIC
                                                UNDERCARRIAGE
 RA Brands, LLC          6,427,372              ONE-PIECE SYNTHETIC
                                                UNDERCARRIAGE
 RA Brands, LLC          6,189,431              SMALL CALIBER GUN
                                                BARREL
 RA Brands, LLC          5,551,180              FIREARM BOLT LOCK
                                                MECHANISM
 RA Brands, LLC          5,664,355              DETACHABLE
                                                AMMUNITION
                                                MAGAZINE
 RA Brands, LLC          5,718,074              TRIGGER ASSEMBLY
 RA Brands, LLC          5,684,268              LEAD-FREE PRIMER
                                                MIX
 RA Brands, LLC          5,606,817              MUZZLE-LOADING
                                                FIREARMS


                                     C -7



Case 20-81688-CRJ11 Doc 821-4 Filed 09/27/20 Entered 09/27/20 08:34:20   Desc
             Exhibit Ex. D - Huntsman Holdings LLC Page 71 of 143
 RA Brands, LLC          5,718,073              MUZZLE LOADING
                                                RIFLE
 RA Brands, LLC          5,907,919              BARREL AND
                                                RECEIVER ASSEMBLY
 RA Brands, LLC          5,917,143              FRANGIBLE
                                                POWDERED IRON
                                                PROJECTILES
 RA Brands, LLC          6,691,623              FRANGIBLE
                                                POWDERED IRON
                                                PROJECTILES
 RA Brands, LLC          5,755,052              MAGAZINE FOR
                                                RIMMED AMMUNITION
 RA Brands, LLC          6,073,560              SABOT
 RA Brands, LLC          5,918,401              BOLT ASSEMBLY
                                                COMPRISING EJECTION
                                                PORT COVER
 RA Brands, LLC          6,612,062              CARRIER LOCKING
                                                DEVICE
 RA Brands, LLC          6,742,298              CARRIER LOCKING
                                                DEVICE
 RA Brands, LLC          5,872,323              GAS OPERATED
                                                FIREARM
                                                PISTON/PISTON SEAL
                                                ASSEMBLY
 RA Brands, LLC          6,305,115              GEL RECOIL PAD
 RA Brands, LLC          7,201,104              LEAD ATTACHED
                                                SABOT SLUG
 RA Brands, LLC          8,128,766              BISMUTH-OXIDE
                                                PRIMER MIXTURE
 RA Brands, LLC          7,814,695              COMPOSITE RECEIVER
                                                FOR FIREARMS
 RA Brands, LLC          7,219,461              BOLT ASSEMBLY WITH
                                                LOCKING SYSTEM



                                     C -8



Case 20-81688-CRJ11 Doc 821-4 Filed 09/27/20 Entered 09/27/20 08:34:20   Desc
             Exhibit Ex. D - Huntsman Holdings LLC Page 72 of 143
 RA Brands, LLC          7,775,149              ACTION RATE
                                                CONTROL SYSTEM
 RA Brands, LLC          7,181,880              ROLLER
                                                SEAR/HAMMER
                                                INTERFACE FOR
                                                FIREARMS
 RA Brands, LLC          7,866,079              MODULAR BARREL
                                                ASSEMBLY
 RA Brands, LLC          7,059,078              PROCESS FOR
                                                IMPRINTING A
                                                COMPOSITE
                                                VENTILATED RIB
 RA Brands, LLC          7,334,364              PROCESS FOR
                                                IMPRINTING A
                                                COMPOSITE
                                                VENTILATED RIB
 RA Brands, LLC          7,143,537              FIRING PIN ASSEMBLY
 RA Brands, LLC          7,516,570              FIRING PIN ASSEMBLY
 RA Brands, LLC          7,047,685              FIRE CONTROL
                                                ADJUSTMENT SYSTEM
 RA Brands, LLC          7,162,823              FIREARM STOCK
                                                CONNECTOR
 RA Brands, LLC          7,533,598              SHELL STRIPPER
                                                ASSEMBLY
 RA Brands, LLC          8,112,930              FIREARM WITH
                                                ENHANCED
                                                CORROSION AND WEAR
                                                RESISTANCE
                                                PROPERTIES
 RA Brands, LLC          8,065,949              GAS-OPERATED
                                                FIREARM
 RA Brands, LLC          7,941,955              PIVOTING, NON-
                                                DETACHABLE
                                                MAGAZINE



                                     C -9



Case 20-81688-CRJ11 Doc 821-4 Filed 09/27/20 Entered 09/27/20 08:34:20   Desc
             Exhibit Ex. D - Huntsman Holdings LLC Page 73 of 143
 RA Brands, LLC          7,946,214              GAS SYSTEM FOR
                                                FIREARMS
 RA Brands, LLC          8,109,194              CLAMPED GAS BLOCK
                                                FOR BARREL
 RA Brands, LLC          8,109,025              TRIGGER
                                                ENGAGEMENT LINK
                                                FOR FIREARM
 RA Brands, LLC          D598,516               BARREL
 RA Brands, LLC          8,061,260              GAS PLUG RETENTION
                                                AND REMOVAL DEVICE
 RA Brands, LLC          6,272,993              ELECTRIC PRIMER (RA-
                                                0290A)
 RA Brands, LLC          6,487,972              ELECTRIC PRIMER
 RA Brands, LLC          6,892,647              LEAD FREE POWDERED
                                                METAL PROJECTILES
 RA Brands, LLC          7,107,715              BOLT ASSEMBLY WITH
                                                LOCKING SYSTEM


  RA Brands, LLC         8,597,455              BISMUTH-OXIDE
                                                PRIMER COMPOSITION
  RA Brands, LLC         13/348,349             FIREARM WITH
                                                ENHANCED
                                                CORROSION AND WEAR
                                                RESISTANCE
                                                PROPERTIES
  RA Brands, LLC         9,052,174              TIPPED PROJECTILES
  Remington Arms         8,522,465              MODULAR FIREARM
  Company LLC                                   SYSTEM
  RA Brands, LLC         D661364                GAS BLOCK
  RA Brands LLC          9,239,203              MODULAR FIREARM
                                                SYSTEM




                                      C -10



Case 20-81688-CRJ11 Doc 821-4 Filed 09/27/20 Entered 09/27/20 08:34:20   Desc
             Exhibit Ex. D - Huntsman Holdings LLC Page 74 of 143
  RA Brands, LLC         8,539,708              BARREL MOUNTING
                                                AND RETENTION
                                                MECHANISM
  RA Brands, LLC         8,418,393              MAGAZINE CAP
                                                RETENTION SYSTEM
  RA Brands, LLC         D685873                RECOIL REDUCER
  RA Brands, LLC         8,733,009              MAGAZINE CUTOFF
  RA Brands, LLC         8,261,667              LEAD ATTACHED
                                                SABOT SLUG
  RA Brands, LLC         8,784,583              PRIMING MIXTURES
                                                FOR SMALL ARMS
  RA Brands, LLC         8,250,964              GAS SYSTEM FOR
                                                FIREARMS
  RA Brands, LLC         8,220,393              WAD WITH IGNITION
                                                CHAMBER
  RA Brands, LLC         8,726,557              HAND GUARD
                                                ATTACHMENT SYSTEM
                                                FOR FIREARMS
  RA Brands LLC                                 HANDGUN AND
                         6,070,512              METHOD OF
                                                OPERATING HANDGUN
  RA Brands LLC                                 MUZZLE LOADING
                         6,385,887              FIREARM AND
                                                ADAPTOR
  RA Brands LLC                                 SEMIAUTOMATIC
                         7,322,143
                                                HANDGUN
  RA Brands LLC          7,587,851              RECEIVER GASKET
  RA Brands LLC                                 APPARATUS AND
                                                METHOD OF USE FOR
                         8,011,128
                                                UNIFORM MUZZLE
                                                LOADING
  Remington Arms         8,429,844              MODULAR FIREARM
  Company LLC                                   STOCK SYSTEM



                                     C -11



Case 20-81688-CRJ11 Doc 821-4 Filed 09/27/20 Entered 09/27/20 08:34:20   Desc
             Exhibit Ex. D - Huntsman Holdings LLC Page 75 of 143
  RA Brands LLC                                 ADJUSTABLE SILENCER
                                                BOOSTER WITH
                         8,272,306              SPOKED PISTON
                                                ENGAGEMENT
                                                SHOULDER
  RA Brands LLC                                 RECOIL BOOSTER FOR
                         8,387,299              FIREARM SOUND
                                                SUPPRESSORS
  RA Brands LLC                                 FIREARM SUPPRESSOR
                         8,424,441
                                                BOOSTER SYSTEM
  RA Brands LLC                                 GAS-OPERATED
                         8,443,712
                                                FIREARM
  RA Brands LLC          8,579,075              BLACKOUT SILENCER
  RA Brands LLC                                 BISMUTH OXIDE
                         8,597,445
                                                PRIMER COMPOSITION
                                                REINFORCEMENT CLIP
                         8,713,834              FOR USE WITH A
  RA Brands LLC
                                                FIREARM MAGAZINE
  RA Brands LLC                                 QUICK DETACH
                         8,782,943              BARREL MOUNTING
                                                SYSTEM
  RA Brands LLC                                 BOLT ASSEMBLY FOR
                         8,800,422
                                                FIREARMS
  RA Brands LLC                                 WAD WITH IGNITION
                         8,800,449
                                                CHAMBER
  RA Brands LLC                                 BUTTSTOCK
                         8,844,185
                                                ASSEMBLY
                                                UPPER RECEIVER AND
                         8,850,735              HAND GUARD WITH
  RA Brands LLC
                                                CABLE ROUTING GUIDE

                                                ELASTOMERIC
                         8,887,426
  RA Brands LLC                                 EXTRACTOR MEMBER




                                     C -12



Case 20-81688-CRJ11 Doc 821-4 Filed 09/27/20 Entered 09/27/20 08:34:20   Desc
             Exhibit Ex. D - Huntsman Holdings LLC Page 76 of 143
                                                AUTO REGULATING
                         8,887,616              GAS SYSTEM FOR
  RA Brands LLC
                                                SUPPRESSED WEAPONS

                                                BUSHING FOR A
                         8,931,137
  RA Brands LLC                                 FIREARM GRIP SCREW

                                                SELF REGULATING GAS
                         8,950,313              SYSTEM FOR
  RA Brands LLC
                                                SUPPRESSED WEAPONS
  RA Brands LLC                                 FIREARM EXTRACTION
                         9,057,572
                                                SYSTEM
                                                GAS-OPERATED
                                                FIREARM WITH
  RA Brands LLC
                         9,097,475              PRESSURE
                                                COMPENSATING GAS
                                                PISTON
  RA Brands LLC                                 GAS CUT-OFF SYSTEM
                         9,212,856
                                                FOR FIREARMS
  RA Brands LLC                                 QUICK DETACH
                         9,234,717              BARREL MOUNTING
                                                SYSTEM
  RA Brands LLC                                 FIREARM WITH
                         9,297,609              FORWARD GRIP
                                                ATTACHMENT SYSTEM
                                                SELF REGULATING GAS
                         9,328,981              SYSTEM FOR
  RA Brands LLC
                                                SUPPRESSED WEAPONS
  RA Brands LLC                                 REPLACEABLE FEED
                         9,347,719
                                                RAMP
                                                GAS-OPERATED
                                                FIREARM WITH
  RA Brands LLC
                         9,383,149              PRESSURE
                                                COMPENSATING GAS
                                                PISTON
  RA Brands LLC                                 GAS VENT FOR
                         9,383,154
                                                FIREARM

                                     C -13



Case 20-81688-CRJ11 Doc 821-4 Filed 09/27/20 Entered 09/27/20 08:34:20   Desc
             Exhibit Ex. D - Huntsman Holdings LLC Page 77 of 143
  RA Brands LLC                                 BUTTSTOCK
                         9,410,764
                                                ASSEMBLY
                                                FIRE CONTROL FOR
                         9,417,019              AUTO-LOADING
  RA Brands LLC
                                                SHOTGUN
                                                HAND GUARD
                         9,464,865              INSTALLATION
  RA Brands LLC
                                                MECHANISM
                                                METHOD AND
                                                MECHANISM FOR
                                                AUTOMATIC
  RA Brands LLC                                 REGULATION OF GAS
                         9,500,423
                                                FLOW WHEN
                                                MOUNTING A
                                                SUPPRESSOR TO A
                                                FIREARM
  RA Brands LLC                                 WAD WITH IGNITION
                         9,500,453
                                                CHAMBER

                                                MODULAR SILENCER
                         9,506,710
  RA Brands LLC                                 SYSTEM

                                                MULTIPLE PROJECTILE
                         9,506,731
  RA Brands LLC                                 FIXED CARTRIDGE

                                                PROJECTILE AND MOLD
                         9,534,876
  RA Brands LLC                                 TO CAST PROJECTILE

                                                REPLACEABLE FEED
                         9,562,730
  RA Brands LLC                                 RAMP

  RA Brands LLC                                 SILENCER AND
                         9,658,019
                                                MOUNTING SYSTEM
  RA Brands LLC          9,746,267              MODULAR SILENCER
  RA Brands LLC          9,778,002              SHOT CUP WAD
                                                GAS-OPERATED
                         9,816,768              FIREARM WITH
  RA Brands LLC
                                                PRESSURE


                                     C -14



Case 20-81688-CRJ11 Doc 821-4 Filed 09/27/20 Entered 09/27/20 08:34:20   Desc
             Exhibit Ex. D - Huntsman Holdings LLC Page 78 of 143
                                                COMPENSATING GAS
                                                PISTON
  RA Brands LLC          D,702,792              FIREARM
  RA Brands LLC          D,702,793              FIREARM

                         D666883                ARMORERS TOOL
  RA Brands LLC

                         D704294                BUTTSTOCK
  RA Brands LLC

                                                PORTION OF A
                         D715,885
  RA Brands LLC                                 FIREARM HANDGUARD


                         D716403                FIREARM STOCK
  RA Brands LLC
                                                PORTION OF A FLASH
                         D738,982               SUPPRESSOR FOR A
  RA Brands LLC
                                                FIREARM

                                                PORTION OF A
                         D741,978
  RA Brands LLC                                 FIREARM HANDGUARD

  RA Brands LLC          D744058                TARGET
  RA Brands LLC          D747773                PORTION OF A TARGET
  RA Brands LLC          D750,727               PORTION OF A TARGET
  RA Brands LLC                                 PORTION OF A
                         D750192
                                                FIREARM HANDGUARD




US Applications:


          OWNER            APPLICATION NUMBER            DESCRIPTION


 RA Brands LLC            15/816,085               GAS OPERATING SYSTEM
                                                   WITH EXHAUST SYSTEM


                                       C -15



Case 20-81688-CRJ11 Doc 821-4 Filed 09/27/20 Entered 09/27/20 08:34:20   Desc
             Exhibit Ex. D - Huntsman Holdings LLC Page 79 of 143
 RA Brands LLC                  15/233,477           FIRE CONTROL FOR
                                                     AUTO-LOADING
                                                     SHOTGUN

 RA Brands, LLC                 62/845,579
                                                     FIRE CONTROL SYSTEM
                                                     FOR FIREARMS


 RA Brands, LLC                 62/849,551           HINGE ASSEMBLY FOR A
                                                     MOVEABLE FIREARM
                                                     BUTTSTOCK




                                                     SHOTGUN WITH
 RA Brands, L.L.C.              16/040,112
                                                     MAGAZINE LOADING
                                                     SYSTEM


 RA Brands, L.L.C.              16/141,543           MOUNTING AND
                                                     ATTACHMENT
                                                     ASSEMBLY FOR
                                                     FIREARM MUZZLE
                                                     ACCESSORIES


 RA Brands, LLC                 16/378,010           ROTARY MAGAZINE
                                                     WITH BOLT HOLD OPEN
                                                     ASSEMBLY




UNITED STATES COPYRIGHTS


(1) Remington Arms Distribution Company, LLC: None



                                             C -16



Case 20-81688-CRJ11 Doc 821-4 Filed 09/27/20 Entered 09/27/20 08:34:20   Desc
             Exhibit Ex. D - Huntsman Holdings LLC Page 80 of 143
 (2) Remington Arms Company, LLC:


     Reg. No.         Published          Registered                   Description
 TX-5-852-739     May 20, 2002        August 1, 2002     The Remington Guide to Shotgun Basics.
 VA-1-167-453     July 1, 2001        June 11, 2002      Remington Artwork (3 CD-ROMs)



(3) RA Brands, L.L.C.

     Reg. No.           Published         Registered                  Description
 TX-4-508-826     December 1, 1996    April 8, 1997      Remington Arms Company, Inc.: a
                                                         Vision for American Industrial
                                                         Enterprise”
 TX-4-623-182     April 30, 1996      March 25, 1998     Remington Country
 TX-5-502-022     April 1, 2001       April 10, 2001     www.remington.com
 TX-5-549-172     July 1, 2001        July 13, 2001      www.remington.com: July 2000
 TX-5-594-362     August 1, 2002      August 15, 2002    www.remington.com: 08/01/02
 TX-5-629-853     September 18, 2001 November 2, 2001    Remington Arms Guide to Shooting
                                                         and Hunting Safety
 TX-5-629-854     October 1, 2001     October 31, 2001   www.remington.com
 VA-846-724       June 13, 1994       April 3, 1997      Fish logo
 VAU-114-907      N/A                 August 11, 1987    Remington Marsh Grass
 GP99,836         April 11, 1975      July 11, 1975      “PETERS BLUE BELT AWARD BELT
                                                         BUCKLE”
 H64,178          March 16, 1976      April 9, 1976      “CANADIAN GEESE IN FLIGHT”
 K222,150         August 4, 1971      September 16, 1971 “KNOW YOUR DUCKS” POSTER
 K226,376         July 28, 1972       September 26, 1972 “KNOW YOUR UPLAND GAME
                                                         BIRDS” POSTER
 K231,173         August 27, 1973     October 4, 1973    “KNOW YOUR BIG GAME OF NORTH
                                                         AMERICA” POSTER
 GP95,854         August 16, 1974     September 10, 1974 “REMINGTON'S BELT BUCKLE FOR
                                                         75TH ANNIVERSARY OF GRAND
                                                         AMERICAN HANDICAP”
 GP99,826         February 24, 1975   July 10, 1975      “PETERS LONG RUN AWARD BELT
                                                         BUCKLE”

                                               C -17



Case 20-81688-CRJ11 Doc 821-4 Filed 09/27/20 Entered 09/27/20 08:34:20                      Desc
             Exhibit Ex. D - Huntsman Holdings LLC Page 81 of 143
    Reg. No.        Published          Registered              Description
 GP99,827      February 24, 1975   July 10, 1975    “PETERS HIGH GUN TROPHY BELT
                                                    BUCKLE”
 GP99,828      June 25, 1975       July 10, 1975    “PETERS GOLDEN DUCK BELT
                                                    BUCKLE”
 AA186,575                         August 3, 1979   “ILLUSTRATED SKEET
                                                    FUNDAMENTALS”
 A215,733                                           “THE MANUAL OF SPORTING
                                                    AMMUNITION”
 A249,243                                           “REMINGTON ARMS IN AMERICAN
                                                    HISTORY”
 A369,076      April 20, 1972      September 20, 1972 “OUTDOOR TIPS”
 A461,872      April 20, 1973      June 8, 1973     “REMINGTON ARMS IN AMERICAN
                                                    HISTORY”




                                            C -18



Case 20-81688-CRJ11 Doc 821-4 Filed 09/27/20 Entered 09/27/20 08:34:20         Desc
             Exhibit Ex. D - Huntsman Holdings LLC Page 82 of 143
CANADIAN COPYRIGHTS AND INDUSTRIAL DESIGNS


 (1) Remington Arms Distribution Company, LLC: None


 (2) Remington Arms Company, LLC: None


(3) RA Brands, L.L.C.

Industrial Designs :

  Country               Title          Serial No.                         Owner
 Canada        BUTTSTOCK               50133          RA BRANDS, L.L.C.



 (4) Remington Outdoor Company, Inc.: None




DOMAIN NAMES

 Domain Name                    Acco    Points To                                 Expir    Acco
                                unt                                               ation    unt
                                No.                                               Date     Holde
                                                                                           r
 myremingtoncountry.com         2104    Under Construction Page                   3/24/2   Remi
                                3774                                              022      ngton
                                                                                           Arms
                                                                                           Comp
                                                                                           any,
                                                                                           Inc.
 nesikafirearms.com             2104    ns1.supercp.com|ns2.supercp.com|ns3.s 8/6/20       Remi
                                3774    upercp.com                            20           ngton
                                                                                           Arms
                                                                                           Comp
                                                                                           any,
                                                                                           Inc.
 outdoorserviceco.com           2104    ADNS Services                             8/11/2   Remi
                                3774                                              020      ngton
                                                                                           Arms
                                                                                           Comp
                                                                                           any,
                                                                                           Inc.



                                                    C-19

Case 20-81688-CRJ11 Doc 821-4 Filed 09/27/20 Entered 09/27/20 08:34:20                       Desc
             Exhibit Ex. D - Huntsman Holdings LLC Page 83 of 143
 outdoorsroadmap.org     2104   Under Construction Page               11/17/   Remi
                         3774                                         2022     ngton
                                                                               Arms
                                                                               Comp
                                                                               any,
                                                                               Inc.
 pantherarms.com         2104   ADNS Services                         4/9/20   Remi
                         3774                                         25       ngton
                                                                               Arms
                                                                               Comp
                                                                               any,
                                                                               Inc.
 para-usa.com            2104   ns1.supercp.com|ns2.supercp.com       1/19/2   Remi
                         3774                                         022      ngton
                                                                               Arms
                                                                               Comp
                                                                               any,
                                                                               Inc.
 paraord.com             2104   Under Construction Page               10/10/   Remi
                         3774                                         2022     ngton
                                                                               Arms
                                                                               Comp
                                                                               any,
                                                                               Inc.
 parkergun.com           2104   ns1.supercp.com|ns2.supercp.com|ns3.s 12/20/   Remi
                         3774   upercp.com                            2020     ngton
                                                                               Arms
                                                                               Comp
                                                                               any,
                                                                               Inc.
 r1816f.org              2104   ADNS Services                         1/8/20   Remi
                         3774                                         23       ngton
                                                                               Arms
                                                                               Comp
                                                                               any,
                                                                               Inc.
 remington-catalog.com   2104   ns1.supercp.com|ns2.supercp.com       11/26/   Remi
                         3774                                         2022     ngton
                                                                               Arms
                                                                               Comp
                                                                               any,
                                                                               Inc.
 remington-coop.com      2104   Under Construction Page               5/10/2   Remi
                         3774                                         021      ngton
                                                                               Arms
                                                                               Comp


                                       C -20

Case 20-81688-CRJ11 Doc 821-4 Filed 09/27/20 Entered 09/27/20 08:34:20           Desc
             Exhibit Ex. D - Huntsman Holdings LLC Page 84 of 143
                                                                                  any,
                                                                                  Inc.
 remington-guns.com        2104   ADNS Services                          7/2/20   Remi
                           3774                                          20       ngton
                                                                                  Arms
                                                                                  Comp
                                                                                  any,
                                                                                  Inc.
 remington.com             2104   ADNS Services                          3/14/2   Remi
                           3774                                          023      ngton
                                                                                  Arms
                                                                                  Comp
                                                                                  any,
                                                                                  Inc.
 remington.info            2104   Under Construction Page                8/1/20   Remi
                           3774                                          20       ngton
                                                                                  Arms
                                                                                  Comp
                                                                                  any,
                                                                                  Inc.
 remington700.com          2104   ns2.mediatemple.net|ns1.mediatemple.   12/23/   Remi
                           3774   net                                    2022     ngton
                                                                                  Arms
                                                                                  Comp
                                                                                  any,
                                                                                  Inc.
 remingtonairgun.com       2104   ADNS Services                          8/28/2   Remi
                           3774                                          022      ngton
                                                                                  Arms
                                                                                  Comp
                                                                                  any,
                                                                                  Inc.
 remingtonairguns.com      2104   ADNS Services                          1/7/20   Remi
                           3774                                          21       ngton
                                                                                  Arms
                                                                                  Comp
                                                                                  any,
                                                                                  Inc.
 remingtonarmericanbirdh   2104   Under Construction Page                10/2/2   Remi
 unt.com                   3774                                          024      ngton
                                                                                  Arms
                                                                                  Comp
                                                                                  any,
                                                                                  Inc.
 remingtonarms.biz         2104   Under Construction Page                9/17/2   Remi
                           3774                                          020      ngton


                                         C -21

Case 20-81688-CRJ11 Doc 821-4 Filed 09/27/20 Entered 09/27/20 08:34:20              Desc
             Exhibit Ex. D - Huntsman Holdings LLC Page 85 of 143
                                                                                Arms
                                                                                Comp
                                                                                any,
                                                                                Inc.
 remingtonarms.info       2104   Under Construction Page               9/17/2   Remi
                          3774                                         020      ngton
                                                                                Arms
                                                                                Comp
                                                                                any,
                                                                                Inc.
 remingtonarms.net        2104   ns1.supercp.com|ns2.supercp.com|ns3.s 9/17/2   Remi
                          3774   upercp.com                            020      ngton
                                                                                Arms
                                                                                Comp
                                                                                any,
                                                                                Inc.
 remingtonarms.org        2104   Under Construction Page               9/17/2   Remi
                          3774                                         020      ngton
                                                                                Arms
                                                                                Comp
                                                                                any,
                                                                                Inc.
 remingtonarmscompanyin   2104   Under Construction Page               9/17/2   Remi
 c.biz                    3774                                         020      ngton
                                                                                Arms
                                                                                Comp
                                                                                any,
                                                                                Inc.
 remingtonarmscompanyin   2104   Under Construction Page               9/17/2   Remi
 c.com                    3774                                         020      ngton
                                                                                Arms
                                                                                Comp
                                                                                any,
                                                                                Inc.
 remingtonarmscompanyin   2104   Under Construction Page               9/17/2   Remi
 c.info                   3774                                         020      ngton
                                                                                Arms
                                                                                Comp
                                                                                any,
                                                                                Inc.
 remingtonarmscompanyin   2104   Under Construction Page               9/17/2   Remi
 c.net                    3774                                         020      ngton
                                                                                Arms
                                                                                Comp
                                                                                any,
                                                                                Inc.


                                        C -22

Case 20-81688-CRJ11 Doc 821-4 Filed 09/27/20 Entered 09/27/20 08:34:20            Desc
             Exhibit Ex. D - Huntsman Holdings LLC Page 86 of 143
 remingtonarmscompanyin     2104   Under Construction Page           9/17/2   Remi
 c.org                      3774                                     020      ngton
                                                                              Arms
                                                                              Comp
                                                                              any,
                                                                              Inc.
 remingtonbirdhunt.com      2104   ADNS Services                     10/2/2   Remi
                            3774                                     024      ngton
                                                                              Arms
                                                                              Comp
                                                                              any,
                                                                              Inc.
 remingtonboxorder.com      2104   ns1.supercp.com|ns2.supercp.com   8/16/2   Remi
                            3774                                     020      ngton
                                                                              Arms
                                                                              Comp
                                                                              any,
                                                                              Inc.
 remingtoncampcooking.co 2104      ADNS Services                     4/11/2   Remi
 m                       3774                                        023      ngton
                                                                              Arms
                                                                              Comp
                                                                              any,
                                                                              Inc.
 remingtonchristmas.com     2104   Under Construction Page           12/3/2   Remi
                            3774                                     020      ngton
                                                                              Arms
                                                                              Comp
                                                                              any,
                                                                              Inc.
 remingtoncoop.com          2104   ns1.supercp.com|ns2.supercp.com   5/10/2   Remi
                            3774                                     021      ngton
                                                                              Arms
                                                                              Comp
                                                                              any,
                                                                              Inc.
 remingtoncountrystore.co   2104   ADNS Services                     5/9/20   Remi
 m                          3774                                     25       ngton
                                                                              Arms
                                                                              Comp
                                                                              any,
                                                                              Inc.
 remingtoncustom.com        2104   ADNS Services                     7/3/20   Remi
                            3774                                     22       ngton
                                                                              Arms
                                                                              Comp


                                          C -23

Case 20-81688-CRJ11 Doc 821-4 Filed 09/27/20 Entered 09/27/20 08:34:20          Desc
             Exhibit Ex. D - Huntsman Holdings LLC Page 87 of 143
                                                                            any,
                                                                            Inc.
 remingtoncustomshop.co   2104   Web Forwarding                    5/18/2   Remi
 m                        3774                                     023      ngton
                                                                            Arms
                                                                            Comp
                                                                            any,
                                                                            Inc.
 remingtoncutlery.biz     2104   Under Construction Page           6/29/2   Remi
                          3774                                     020      ngton
                                                                            Arms
                                                                            Comp
                                                                            any,
                                                                            Inc.
 remingtoncutlery.com     2104   ADNS Services                     6/29/2   Remi
                          3774                                     020      ngton
                                                                            Arms
                                                                            Comp
                                                                            any,
                                                                            Inc.
 remingtoncutlery.info    2104   Under Construction Page           6/29/2   Remi
                          3774                                     020      ngton
                                                                            Arms
                                                                            Comp
                                                                            any,
                                                                            Inc.
 remingtoncutlery.net     2104   Under Construction Page           6/29/2   Remi
                          3774                                     020      ngton
                                                                            Arms
                                                                            Comp
                                                                            any,
                                                                            Inc.
 remingtoncutlery.org     2104   Under Construction Page           6/29/2   Remi
                          3774                                     020      ngton
                                                                            Arms
                                                                            Comp
                                                                            any,
                                                                            Inc.
 remingtondeer.com        2104   Under Construction Page           12/3/2   Remi
                          3774                                     020      ngton
                                                                            Arms
                                                                            Comp
                                                                            any,
                                                                            Inc.
 remingtondefense.com     2104   ns1.supercp.com|ns2.supercp.com   11/16/   Remi
                          3774                                     2024     ngton


                                        C -24

Case 20-81688-CRJ11 Doc 821-4 Filed 09/27/20 Entered 09/27/20 08:34:20        Desc
             Exhibit Ex. D - Huntsman Holdings LLC Page 88 of 143
                                                                       Arms
                                                                       Comp
                                                                       any,
                                                                       Inc.
 remingtonducks.com          2104   Under Construction Page   12/3/2   Remi
                             3774                             020      ngton
                                                                       Arms
                                                                       Comp
                                                                       any,
                                                                       Inc.
 remingtonfirearms.us        2104   Under Construction Page   6/14/2   Remi
                             3774                             022      ngton
                                                                       Arms
                                                                       Comp
                                                                       any,
                                                                       Inc.
 remingtonfirearmsclassact   2104   ADNS Services             12/2/2   Remi
 ionsettlement.com           3774                             020      ngton
                                                                       Arms
                                                                       Comp
                                                                       any,
                                                                       Inc.
 remingtongamecalls.com      2104   ADNS Services             1/22/2   Remi
                             3774                             021      ngton
                                                                       Arms
                                                                       Comp
                                                                       any,
                                                                       Inc.
 remingtongreatamerican.c    2104   Under Construction Page   10/2/2   Remi
 om                          3774                             024      ngton
                                                                       Arms
                                                                       Comp
                                                                       any,
                                                                       Inc.
 remingtongreatamericanbi    2104   Under Construction Page   10/2/2   Remi
 rdhunt.com                  3774                             024      ngton
                                                                       Arms
                                                                       Comp
                                                                       any,
                                                                       Inc.
 remingtonhandgun.com        2104   ADNS Services             4/13/2   Remi
                             3774                             023      ngton
                                                                       Arms
                                                                       Comp
                                                                       any,
                                                                       Inc.


                                           C -25

Case 20-81688-CRJ11 Doc 821-4 Filed 09/27/20 Entered 09/27/20 08:34:20   Desc
             Exhibit Ex. D - Huntsman Holdings LLC Page 89 of 143
 remingtonhandgun.net    2104   ns1.pendingrenewaldeletion.com|ns2.p   Expire Remi
                         3774   endingrenewaldeletion.com              d on:  ngton
                                                                       04/13/ Arms
                                                                       2020   Comp
                                                                              any,
                                                                              Inc.
 remingtonhandgun.org    2104   ns1.pendingrenewaldeletion.com|ns2.p   Expire Remi
                         3774   endingrenewaldeletion.com              d on:  ngton
                                                                       04/13/ Arms
                                                                       2020   Comp
                                                                              any,
                                                                              Inc.
 remingtonhandguns.biz   2104   ADNS Services                          12/10/ Remi
                         3774                                          2022   ngton
                                                                              Arms
                                                                              Comp
                                                                              any,
                                                                              Inc.
 remingtonhandguns.co    2104   ADNS Services                          12/10/ Remi
                         3774                                          2022   ngton
                                                                              Arms
                                                                              Comp
                                                                              any,
                                                                              Inc.
 remingtonhandguns.com   2104   ADNS Services                          4/13/2 Remi
                         3774                                          023    ngton
                                                                              Arms
                                                                              Comp
                                                                              any,
                                                                              Inc.
 remingtonhandguns.net   2104   ADNS Services                          12/10/ Remi
                         3774                                          2022   ngton
                                                                              Arms
                                                                              Comp
                                                                              any,
                                                                              Inc.
 remingtonhandguns.org   2104   ADNS Services                          12/10/ Remi
                         3774                                          2022   ngton
                                                                              Arms
                                                                              Comp
                                                                              any,
                                                                              Inc.
 remingtonhandguns.us    2104   ADNS Services                          12/10/ Remi
                         3774                                          2022   ngton
                                                                              Arms
                                                                              Comp


                                       C -26

Case 20-81688-CRJ11 Doc 821-4 Filed 09/27/20 Entered 09/27/20 08:34:20          Desc
             Exhibit Ex. D - Huntsman Holdings LLC Page 90 of 143
                                                                                    any,
                                                                                    Inc.
 remingtonhomedefense.co   2104   Web Forwarding                           5/19/2   Remi
 m                         3774                                            025      ngton
                                                                                    Arms
                                                                                    Comp
                                                                                    any,
                                                                                    Inc.
 remingtonle.com           2104   ns1.supercp.com|ns2.supercp.com          7/13/2   Remi
                           3774                                            022      ngton
                                                                                    Arms
                                                                                    Comp
                                                                                    any,
                                                                                    Inc.
 remingtonmil.com          2104   Under Construction Page                  10/12/   Remi
                           3774                                            2024     ngton
                                                                                    Arms
                                                                                    Comp
                                                                                    any,
                                                                                    Inc.
 remingtonmilitary.com     2104   ns1.supercp.com|ns2.supercp.com          1/12/2   Remi
                           3774                                            023      ngton
                                                                                    Arms
                                                                                    Comp
                                                                                    any,
                                                                                    Inc.
 remingtonnewsletter.com   2104   ns1.exacttarget.com|ns2.exacttarget.co   6/11/2   Remi
                           3774   m                                        024      ngton
                                                                                    Arms
                                                                                    Comp
                                                                                    any,
                                                                                    Inc.
 remingtonoutdoor.info     2104   ADNS Services                            11/15/   Remi
                           3774                                            2022     ngton
                                                                                    Arms
                                                                                    Comp
                                                                                    any,
                                                                                    Inc.
 remingtonoutdoorco.biz    2104   ADNS Services                            6/12/2   Remi
                           3774                                            020      ngton
                                                                                    Arms
                                                                                    Comp
                                                                                    any,
                                                                                    Inc.
 remingtonoutdoorco.co     2104   ADNS Services                            6/12/2   Remi
                           3774                                            020      ngton


                                          C -27

Case 20-81688-CRJ11 Doc 821-4 Filed 09/27/20 Entered 09/27/20 08:34:20                Desc
             Exhibit Ex. D - Huntsman Holdings LLC Page 91 of 143
                                                                       Arms
                                                                       Comp
                                                                       any,
                                                                       Inc.
 remingtonoutdoorco.com    2104   ADNS Services               6/12/2   Remi
                           3774                               023      ngton
                                                                       Arms
                                                                       Comp
                                                                       any,
                                                                       Inc.
 remingtonoutdoorco.info   2104   ADNS Services               6/12/2   Remi
                           3774                               020      ngton
                                                                       Arms
                                                                       Comp
                                                                       any,
                                                                       Inc.
 remingtonoutdoorco.net    2104   ADNS Services               6/12/2   Remi
                           3774                               020      ngton
                                                                       Arms
                                                                       Comp
                                                                       any,
                                                                       Inc.
 remingtonoutdoorco.org    2104   ADNS Services               6/12/2   Remi
                           3774                               020      ngton
                                                                       Arms
                                                                       Comp
                                                                       any,
                                                                       Inc.
 remingtonoutdoorco.us     2104   ADNS Services               6/12/2   Remi
                           3774                               020      ngton
                                                                       Arms
                                                                       Comp
                                                                       any,
                                                                       Inc.
 remingtonoutdoorcompan    2104   ADNS Services               6/12/2   Remi
 y.biz                     3774                               020      ngton
                                                                       Arms
                                                                       Comp
                                                                       any,
                                                                       Inc.
 remingtonoutdoorcompan    2104   ADNS Services               6/12/2   Remi
 y.co                      3774                               023      ngton
                                                                       Arms
                                                                       Comp
                                                                       any,
                                                                       Inc.


                                        C -28

Case 20-81688-CRJ11 Doc 821-4 Filed 09/27/20 Entered 09/27/20 08:34:20   Desc
             Exhibit Ex. D - Huntsman Holdings LLC Page 92 of 143
 remingtonoutdoorcompan    2104   ADNS Services                     6/12/2   Remi
 y.com                     3774                                     023      ngton
                                                                             Arms
                                                                             Comp
                                                                             any,
                                                                             Inc.
 remingtonoutdoorcompan    2104   ADNS Services                     6/12/2   Remi
 y.info                    3774                                     023      ngton
                                                                             Arms
                                                                             Comp
                                                                             any,
                                                                             Inc.
 remingtonoutdoorcompan    2104   ADNS Services                     6/12/2   Remi
 y.net                     3774                                     023      ngton
                                                                             Arms
                                                                             Comp
                                                                             any,
                                                                             Inc.
 remingtonoutdoorcompan    2104   ADNS Services                     6/12/2   Remi
 y.org                     3774                                     023      ngton
                                                                             Arms
                                                                             Comp
                                                                             any,
                                                                             Inc.
 remingtonoutdoorcompan    2104   ADNS Services                     6/12/2   Remi
 y.us                      3774                                     023      ngton
                                                                             Arms
                                                                             Comp
                                                                             any,
                                                                             Inc.
 remingtonpartsstore.com   2104   ADNS Services                     11/17/   Remi
                           3774                                     2024     ngton
                                                                             Arms
                                                                             Comp
                                                                             any,
                                                                             Inc.
 remingtonrebates.com      2104   Under Construction Page           12/20/   Remi
                           3774                                     2020     ngton
                                                                             Arms
                                                                             Comp
                                                                             any,
                                                                             Inc.
 remingtonrepairs.com      2104   ns1.supercp.com|ns2.supercp.com   8/16/2   Remi
                           3774                                     020      ngton
                                                                             Arms
                                                                             Comp


                                         C -29

Case 20-81688-CRJ11 Doc 821-4 Filed 09/27/20 Entered 09/27/20 08:34:20         Desc
             Exhibit Ex. D - Huntsman Holdings LLC Page 93 of 143
                                                                       any,
                                                                       Inc.
 remingtonrewards.com       2104   Web Forwarding             12/6/2   Remi
                            3774                              020      ngton
                                                                       Arms
                                                                       Comp
                                                                       any,
                                                                       Inc.
 remingtonshootingschool.   2104   ADNS Services              7/13/2   Remi
 com                        3774                              020      ngton
                                                                       Arms
                                                                       Comp
                                                                       any,
                                                                       Inc.
 remingtonsucks.com         2104   ADNS Services              7/25/2   Remi
                            3774                              020      ngton
                                                                       Arms
                                                                       Comp
                                                                       any,
                                                                       Inc.
 remingtonturkey.com        2104   Under Construction Page    12/3/2   Remi
                            3774                              020      ngton
                                                                       Arms
                                                                       Comp
                                                                       any,
                                                                       Inc.
 remingtonwaterfowl.com     2104   Under Construction Page    12/3/2   Remi
                            3774                              020      ngton
                                                                       Arms
                                                                       Comp
                                                                       any,
                                                                       Inc.
 remlink.com                2104   ADNS Services              8/29/2   Remi
                            3774                              020      ngton
                                                                       Arms
                                                                       Comp
                                                                       any,
                                                                       Inc.
 rempac.org                 2104   ADNS Services              12/20/   Remi
                            3774                              2020     ngton
                                                                       Arms
                                                                       Comp
                                                                       any,
                                                                       Inc.
 thebest1911.com            2104   Under Construction Page    1/19/2   Remi
                            3774                              022      ngton


                                          C -30

Case 20-81688-CRJ11 Doc 821-4 Filed 09/27/20 Entered 09/27/20 08:34:20   Desc
             Exhibit Ex. D - Huntsman Holdings LLC Page 94 of 143
                                                                              Arms
                                                                              Comp
                                                                              any,
                                                                              Inc.
 theremington700.com   2104   ns2.mediatemple.net|ns1.mediatemple.   6/15/2   Remi
                       3774   net                                    022      ngton
                                                                              Arms
                                                                              Comp
                                                                              any,
                                                                              Inc.




                                     C -31

Case 20-81688-CRJ11 Doc 821-4 Filed 09/27/20 Entered 09/27/20 08:34:20          Desc
             Exhibit Ex. D - Huntsman Holdings LLC Page 95 of 143
                                      Section 1.5(a)
                                  Executory Contracts


   1. Preferred Vendor Agreement (With Trademark License), made September 1, 2015, by
      and between Ducks Unlimited, Inc. and Remington Arms Company, LLC.
   2. Copyright and Trademark License Agreement, made August 10, 2011, by and between
      Haas Outdoors, Inc. (a.k.a. Mossy Oak Brand Camo) and Remington Arms Company,
      LLC (as Licensee). Amendment executed November 1, 2015 to amend Schedule A.
   3. License Agreement, made July 23, 2006, by and between Jordan Outdoor Enterprises,
      Ltd. and Remington Arms Company Inc. (as Licensee).
   4. License Agreement, made July 23, 2009, by and between Jordan Outdoor Enterprises,
      Ltd. and Remington Arms Company Inc. (as Licensee) and related Manufacturer Terms,
      Restrictions and Conditions, by and between Jordan Outdoor Enterprises, Ltd. and
      Remington Arms Company Inc.
   5. Ambidextrous Magazine Catch Manufacturing License Agreement, made November 23,
      2011, by and between Norgon LLC and Remington Arms Company, LLC.
   6. Trademark License Agreement, made July 12, 2018, by and between Veil Camo LLC and
      Remington Arms Company, LLC and affiliates.
   7. Trademark License Agreement, made March 19, 2015, by and between RA Brands,
      L.L.C. and Ashgrove Marketing Ltd. (as Licensee).
   8. Trademark License Agreement, made January 1, 2006, by and between RA Brands,
      L.L.C. and The Allen Company (as Licensee), as amended.
   9. Trademark License Agreement, made April 2, 2014, by and between RA Brands, L.L.C.
      and AVT Leather Inc. (as Licensee), as amended.
   10. Trademark License Agreement, made January 18, 2017, by and between RA Brands,
       L.L.C. and Buck Knives Inc. (as Licensee).
   11. Exclusive Trademark License Agreement, made March 19, 2015, by and between RA
       Brands, L.L.C. and Ashgrove Marketing Ltd. (as Licensee).
   12. Trademark License Agreement, made January 18, 2017, by and between RA Brands,
       L.L.C. and Coastal Pet Products, Inc. (as Licensee), as amended.
   13. Trademark License Agreement, made January 18, 2016, by and between RA Brands,
       L.L.C. and its affiliates and Crosman Corporation (as Licensee).
   14. Trademark License Agreement, made January 1, 2015, by and between RA Brands,
       L.L.C. and Desperate Enterprises, Inc. (as Licensee), as amended.
   15. Trademark License Agreement, made November 5, 2019, by and between RA Brands,
       L.L.C. and Gator Cases Inc. (as Licensee).
   16. Trademark License Agreement, made May 17, 2012, by and between RA Brands, L.L.C.
       and Hi-Performance Designs, Inc. (as Licensee), as amended.



                                           C-32

Case 20-81688-CRJ11 Doc 821-4 Filed 09/27/20 Entered 09/27/20 08:34:20                 Desc
             Exhibit Ex. D - Huntsman Holdings LLC Page 96 of 143
   17. Trademark License Agreement, made January 1, 2020, by and between RA Brands,
       L.L.C. and IRIS USA Inc. (as Licensee), as amended.
   18. Trademark License Agreement, made May 22, 2012, by and between RA Brands, L.L.C.
       and Open Roads Brands, LLC (as Licensee), as amended.
   19. Trademark License Agreement, made July 1, 2009, by and between RA Brands, L.L.C.
       and Outdoor Cap Company, Inc. (as Licensee), as amended.
   20. Trademark License Agreement, made December 1, 2014, by and between RA Brands,
       L.L.C. and PEM America Company (as Licensee), as amended.
   21. Trademark License Agreement, made October 14, 2016, by and between RA Brands,
       L.L.C. and L R Nash (SMK) LTD (as Licensee).
   22. Trademark License Agreement, made March 29, 2017, by and between RA Brands,
       L.L.C. and Radiator Specialty Company DBA RSC Chemical Solutions (as Licensee).
   23. Trademark License Agreement, made March 16, 2020, by and between RA Brands,
       L.L.C. and Southern Fried Cotton (as Licensee).
   24. Trademark License Agreement, made September 1, 2015, by and between RA Brands,
       L.L.C. and Top Promotions, Inc. (as Licensee).
   25. Trademark License Agreement, made January 1, 2017, by and between RA Brands,
       L.L.C. and P.L. Austin, Inc. d/b/a Vintage Editions (as Licensee), as amended.
   26. Remington Arms – Remington Products Agreement, dated January 19, 1987, as
       amended, modified or supplemented from time to time.




                                           C -33

Case 20-81688-CRJ11 Doc 821-4 Filed 09/27/20 Entered 09/27/20 08:34:20                  Desc
             Exhibit Ex. D - Huntsman Holdings LLC Page 97 of 143
                                                          Section 1.5(b)
                                               Estimated Cure Amount
                                                                                                                           Barnes
                                                                                                                            Only
                                                                                                                 AP          AP
                                                                                                               Amount      Amount
                                  Location    Contract                                                          as of       as of
                 Relates          /           Counter       Services                  Inception   Expiration   7/27/20     7/27/20
#    Category    Primarily to     Function    Party         Provided       Type          Date        Date        (1)         (1)

69   Corporate   Corporate        Licensing   Buck          Licensing      Contract    01/18/17    12/31/20            -           -
                                              Knives        -
                                                            Outbound
70   Corporate   Corporate        Licensing   Coastal       Licensing      Contract   01/18/17     12/31/21      1,341             -
                                              Pet           -
                                                            Outbound
71   Corporate   Corporate        Licensing   Crosman /     Licensing      Contract   12/17/16     12/31/25            -           -
                                              Velocity      -
                                              Outdoor       Outbound
72   Corporate   Corporate        Licensing   Gator         Licensing      Contract   12/05/19     12/31/24            -           -
                                              Cases 4       -
                                                            Outbound
73   Corporate   Other Firearms   Licensing   Haas          Licensing -    Contract   08/08/11       (See        1,252             -
                                              Outdoors      Inbound                                Footnote
                                              (Mossy                                                  4)
                                              Oak)
75   Corporate   Other Firearms   Licensing   Jordan        Licensing -    Contract   07/23/06       (See       12,935             -
                                              Outdoor       Inbound                                Footnote
                                              (Realtree)                                              4)
78   Corporate   Corporate        Licensing   Spectrum /    Intellectual   Contract   12/5/1986      (See              -           -
                                              Remington     Property                               Footnote
                                              Products,     Licensing                                 4)
                                              Inc.          Agreement
79   Corporate   Corporate        Licensing   VEIL          Licensing -    Contract   7/12/2018      (See              -           -
                                              CAMO          Inbound                                Footnote
                                              LLC                                                     4)




                                                                C-34

Case 20-81688-CRJ11 Doc 821-4 Filed 09/27/20 Entered 09/27/20 08:34:20                                                       Desc
             Exhibit Ex. D - Huntsman Holdings LLC Page 98 of 143
                                        Section 4.1(g)
                                    Intellectual Property


   1. The items set forth on Schedules 1.1(b), 1.1(c) and 1.5(a) are incorporated herein by
      reference.




                                              C-35

Case 20-81688-CRJ11 Doc 821-4 Filed 09/27/20 Entered 09/27/20 08:34:20                        Desc
             Exhibit Ex. D - Huntsman Holdings LLC Page 99 of 143
                                 Section 11.1(a)
                           Business Names / Tradenames


   1.        Remington Brands




   2.
   3. REM
   4. REM ALL IN
   5. REM DRI
   6. REMINGTON
   7.




   8. REMINGTON COUNTRY
   9. REMINGTON COUNTRY (design)
   10. REMINGTON HTP HIGH TERMINAL PERFORMANCE REMINGTON UMC
   11. REMINGTON HYPERSONIC




   12.
   13. R-P



   14.
   15. RP


                                       C-36

Case 20-81688-CRJ11 Doc 821-4 Filed 09/27/20 Entered 09/27/20 08:34:20   Desc
            Exhibit Ex. D - Huntsman Holdings LLC Page 100 of 143
   16.




                                    C -37

Case 20-81688-CRJ11 Doc 821-4 Filed 09/27/20 Entered 09/27/20 08:34:20   Desc
            Exhibit Ex. D - Huntsman Holdings LLC Page 101 of 143
 Monday, April 27, 2020                                                                           Trademark List by Client                                                                           Page 1 of 117
                   Client: RA Brands, L.L.C.
                                     Case Number                                                                                 Application Number           Registration Number         Status
                                     Trademark                                                                                   Filing Date                  Registration Date           Next Renewal
Country



Australia                                00130                                                                                   Unknown                      18407                       Registered
                                         REMINGTON (Stylized and Underlined)                                                     04-Jun-1978                  04-Jun-1999                 04-Jun-2029
            Classes: 13 Int.
   Images/Links:
            Goods: Rifles and guns



Benelux                                  00137                                                                                   25648                        98650                       Registered
                                         REMINGTON                                                                               23-Dec-1991                  23-Dec-1991                 23-Dec-2021
            Classes: 07 Int., 08 Int.
   Images/Links:

            Goods: Powered chain saws (gasoline, pneumatic or electric), concrete rubbing machines, concrete vibrators, power trailers, concrete screeds,cut¬off saws and sail grinders,
                      drills, screwdrivers, put setters, impact wrenches, grinders, sanders and circular saws, terrazzo grinders, flexible shaft grinders, sanders, polishers, brushes, parts,
                      accessories and attachments for the aforesaid tools including chain saw guide bars, chain saw sprockets, saw chains, flexible shafts, spindles and electric motors but not
                      included wheels, blades, discs and similar devices which are abrasive coated; powder actuated stud drivers, hole punchers, livestock stunning tools and 8 gauge
                      industrial kiln guns, their parts, accessories and devices including studs, pins and mechanically held expansion bolts (not included in other classes); Hand manipulated
                      chain saws, concrete vibrators, power trailers, concrete screeds, cut-off saws and sail grinders, drills, screwdrivers, put setters, impact wrenches, grinders, sanders and
                      circular saws, terrazzo grinders, flexible shaft grinders, sanders, polishers, brushes, parts, accessories and attachments for the aforesaid tools including chain saw guide
                      bars, chain saw sprockets, saw chains, flexible shafts, spindles and electric motors but not included wheels, blades, discs and similar devices which are abrasive coated;
                      powder actuated stud drivers, hole punchers, livestock stunning tools and 8 gauge industrial kiln guns, their parts, accessories and devices including studs, pins and
                      mechanically held expansion bolts (not included in other classes)

Bolivia                                  00110                                                                                   Unknown                      65258-A                     Registered
                                         REMINGTON                                                                               09-Feb-1996                  09-Feb-1996                 28-Sep-2025


            Classes: 13 Int.
   Images/Links:
            Goods: Gunpowder and explosives for all use, including industrial use, fireworks, cartridges, projectiles and firearms and war material in general



Canada                                   REM0235                                                                                 1,471,923                    TMA826,670                  Registered
                                         ACR                                                                                     26-Feb-2010                  20-Jun-2012                 20-Jun-2027
   Classes: 13 Int.
   Images/Links:
            Goods: Firearms




                                         Case 20-81688-CRJ11 Doc 821-4 Filed 09/27/20 Entered 09/27/20 08:34:20                                                          Desc
                                                     Exhibit Ex. D - Huntsman Holdings LLC Page 102 of 143
 Monday, April 27, 2020                                                                      Trademark List by Client                                                             Page 2 of 117
                 Client: RA Brands, L.L.C.
                                   Case Number                                                                             Application Number        Registration Number   Status
                                   Trademark                                                                               Filing Date               Registration Date     Next Renewal
Country



Canada                               REM0192                                                                               1,412,769                 TMA805,337            Registered
                                     ARMORLOKT                                                                             24-Sep-2008               26-Aug-2011           26-Aug-2026



          Classes: 02 Int.
  Images/Links:
          Goods: Protective coating in the nature of a polymer sealant used to improve resistance to wear and marring for exterior use on firearms


Canada                               REM0249                                                                               1,478,549                 TMA849,550            Registered
                                     BACR                                                                                  16-Apr-2010               26-Apr-2013           26-Apr-2028

          Classes: 13 Int.
  Images/Links:
          Goods: Firearms



Canada                               REM0094                                                                               1,256,899                 TMA701,604            Registered
                                     BULLET DESIGN                                                                         02-May-2005               23-Nov-2007           23-Nov-2022



          Classes: 08 Int.
  Images/Links:
          Goods: Cutlery, namely, knives

Canada                               REM0138                                                                               1,319,822                 TMA720,656            Registered
                                     CUSTOM CARRY                                                                          03-Oct-2006               12-Aug-2008           12-Aug-2023



          Classes: 08 Int.
  Images/Links:
          Goods: Hunting knives; pocket knives




                                     Case 20-81688-CRJ11 Doc 821-4 Filed 09/27/20 Entered 09/27/20 08:34:20                                                   Desc
                                                 Exhibit Ex. D - Huntsman Holdings LLC Page 103 of 143
   Monday, April 27, 2020                                                Trademark List by Client                                                 Page 3 of 117
                   Client: RA Brands, L.L.C.
                                     Case Number                                               Application Number   Registration Number   Status
                                     Trademark                                                 Filing Date          Registration Date     Next Renewal
  Country
                                         REM0140                                               1,319,824            TMA730,154            Registered
  Canada
                                         ELITE HUNTER                                          03-Oct-2006          04-Dec-2008           04-Dec-2023


            Classes: 08 Int.
     Images/Links:
             Goods: Hunting knives; pocket knives


  Canada                                 REM0265                                               1,488,425            TMA814,526            Registered
                                         ERPC                                                  02-Jul-2010          21-Dec-2011           21-Dec-2026
            Classes: 13 Int.
     Images/Links:
             Goods: Firearms



  Canada                                 REM0141                                               1,319,825            TMA733,840            Registered
                                         EXCURSION                                             03-Oct-2006          03-Feb-2009           03-Feb-2024


            Classes: 08 Int.
     Images/Links:
             Goods: Hunting knives; pocket knives


  Canada                                 REM0125                                               1,296,267            TMA759,472            Registered
                                         F.A.S.T.                                              24-Mar-2006          15-Feb-2010           15-Feb-2025


            Classes: 08 Int.
     Images/Links:
             Goods: Cutlery, namely, knives

                                                                                               1,296,266            TMA759,917
  Canada                                 REM0126                                                                                          Registered
                                                                                               24-Mar-2006          19-Feb-2010
                                         FAST ACTION SOFT TOUCH                                                                           19-Feb-2025

            Classes: 08 Int.
     Images/Links:
             Goods: huning knives and pocket knives
                                         REM0139                                               1,319,823            TMA720,267            Registered 05-Aug-2023
  Canada                                 ECHO                                                  03-Oct-2006          05-Aug-2008
Classes: 08 Int.
Images/Links:
Goods: Knives, namely, tactical knives
                                         Case 20-81688-CRJ11 Doc 821-4 Filed 09/27/20 Entered 09/27/20 08:34:20              Desc
                                                     Exhibit Ex. D - Huntsman Holdings LLC Page 104 of 143
 Monday, April 27, 2020                                           Trademark List by Client                                      Page 4 of 117
                Client: RA Brands, L.L.C.
                                  REM0218                                               1,455,976     TMA867,719      Registered
Canada
                                  HANDI GRIP                                            14-Oct-2009   19-Dec-2013     19-Dec-2028


         Classes: 13 Int.
  Images/Links:
         Goods: Component of firearms, namely, buttstocks


Canada                            REM0644                                                                             Unfiled
                                  MODEL 700
        Classes:
  Images/Links:
         Goods:



Canada                            REM0647                                                                             Unfiled
                                  MODEL 870
        Classes:
  Images/Links:
         Goods:




                                  Case 20-81688-CRJ11 Doc 821-4 Filed 09/27/20 Entered 09/27/20 08:34:20       Desc
                                              Exhibit Ex. D - Huntsman Holdings LLC Page 105 of 143
   Monday, April 27, 2020                                                                   Trademark List by Client                                                 Page 5 of 117
                   Client: RA Brands, L.L.C.
  Country                            Case Number                                                                  Application Number   Registration Number   Status
                                     Trademark                                                                    Filing Date          Registration Date     Next Renewal



                                                                                                                 062059100             TMA361,998            Registered 03-Nov-2029
  Canada                             REM0281
                                                                                                                  02-Dec-1988          03-Nov-1989
                                     PARDNER
            Classes: 13 Int.
     Images/Links:
             Goods: Shotguns



                                                                                                                  856634               TMA497,716            Registered 24-Jul-2028
  Canada                               00507
                                                                                                                  22-Sep-1997          24-Jul-1998
                                       R (Stylized)
            Classes: 25 Nat.
     Images/Links:
             Goods: Clothing, namely, hats and shirts

                                       REM0070                                                                    1,226,643            TMA683,782
  Canada                                                                                                                                                     Registered
                                       REM DRI                                                                    06-Aug-2004          15-Mar-2007
                                                                                                                                                             15-Mar-2022

            Classes: 01 Nat.
     Images/Links:
             Goods: Dehumidifying desiccants for gun safes, gun cabinets, and gun closets


                                       00434                                                                      784,789              TMA468,948            Registered 17-Jan-2027
  Canada                                                                                                                               17-Jan-1997
                                       REMINGTON                                                                  09-Jun-1995

  Images/Links:
  Goods: Bed throws
Classes: 25 Int




                                        Case 20-81688-CRJ11 Doc 821-4 Filed 09/27/20 Entered 09/27/20 08:34:20                                  Desc
                                                    Exhibit Ex. D - Huntsman Holdings LLC Page 106 of 143
 Monday, April 27, 2020                                                                        Trademark List by Client                                                                          Page 6 of 117
                 Client: RA Brands, L.L.C.
                                   Case Number                                                                                 Application Number          Registration Number          Status
                                   Trademark                                                                                   Filing Date                 Registration Date            Next Renewal
Country
Canada                                                                                                                                                     TMA875,652
                                      REM0294                                                                                  1,498,478                                                Registered
                                                                                                                                                           14-Apr-2014                  14-Apr-2029
                                      REMINGTON                                                                                21-Sep-2010
          Classes: 25 Int.
  Images/Links:
          Goods: Clothing, namely, pants, shorts, T-shirts, sweatshirts, jackets, parkas, rainwear, hunting vests, shooting vests, safety vests for camouflage and reflective safety vests;
                   moisture management shirts and thermal bottoms; gloves and mittens; hats; balaclavas and face masks for hunting and outdoor recreation; neck gaiters; bandanas;
                   belts; clothing, namely, pants, jackets, moisture management shirts; shoes, namely hunting boots and hiking shoes
Canada                                REM0622                                                                                  1,626,427                   TMA907,567                   Registered
                                      REMINGTON                                                                                13-May-2013                 30-Jun-2015                  30-Jun-2030



          Classes: 08 Int.
  Images/Links:
          Goods: Sporting knives not for household use


Canada                                00438                                                                                    785,727                     TMA489,314                   Registered
                                      REMINGTON (Stylized)                                                                     21-Jun-1995                 04-Feb-1998                  04-Feb-2028



          Classes: 09 Nat., 28 Nat.
  Images/Links:
          Goods: Optical scopes or sights; Traps for throwing targets and archery products, namely bows, arrows, arrow rests, quivers and cases and accessories for the foregoing
Canada                                REM0032                                                                                  1,139,893                   TMA669,968                   Registered
                                      REMINGTON (Stylized)                                                                     06-May-2002                 15-Aug-2006                  15-Aug-2021


          Classes: 00 Nat.
  Images/Links:
          Goods: (1) Nonmedicated grooming preparations for dogs, namely, shampoo, detangler, deburr spray, and skunk deodorizer; (2) Medicated grooming preparations for dogs,
                   namely, flea & tick shampoo, flea & tick mists, flea & tick spot-on application, flea & tick dips, flea & tick foggers; first aid kits; veterinary medications for dogs, namely,
                   dewormer tablets, dewormer paste, and canine acetylsalicylic acid and vitamins; (3) Grooming supplies for dogs, namely, nail clippers; (4) Dog training equipment,
                   namely, whistles, call bells, dog training equipment, namely, electronic animal confinement systems comprising electric fencing using radio waves, and collars used in
                   connection therewith; prerecorded videos on dog training; (5) Dog collars, dog leads and leashes, dog braces, harnesses and check cords; dog clothing; namely, boots,
                   vests and sweaters; dog carriers; (6) Dog kennels and dog beds; (7) Grooming supplies for dogs, namely, brushes and combs; dog bowls; (8) Decoys for hunting and
                   fishing; animal scent lures; hunting game calls




                                      Case 20-81688-CRJ11 Doc 821-4 Filed 09/27/20 Entered 09/27/20 08:34:20                                                           Desc
                                                  Exhibit Ex. D - Huntsman Holdings LLC Page 107 of 143
 Monday, April 27, 2020                                                                       Trademark List by Client                                                                 Page 7 of 117
                 Client: RA Brands, L.L.C.
                                                Case Number                                                                  Application Number          Registration Number   Status
                                                Trademark                                                                    Filing Date                 Registration Date     Next Renewal
Country
                                     REM0071                                                                                 1,226,615                   TMA681,490            Registered
Canada
                                     REMINGTON (Stylized)                                                                    05-Aug-2004                 12-Feb-2007           12-Feb-2022
          Classes: 28 Int.
  Images/Links:
          Goods: Clay targets
Canada                               REM0110                                                                                 1,267,712                   TMA752,771            Registered
                                     REMINGTON (Stylized)                                                                    02-Aug-2005                 10-Nov-2009           10-Nov-2024
          Classes: 06 Int.
  Images/Links:
          Goods: Metal safes


                                     REM0087                                                                                 1,249,289                   TMA717,940            Registered 04-Jul-2023
Canada
                                     REMTECH 2.0                                                                             25-Feb-2005                 04-Jul-2008

          Classes: 25 Int.
  Images/Links:
          Goods: Clothing namely, knit shirts, shirts, sports shirts, t-shirts, tank tops, thermal underwear, underclothes,undergarments, undershirts, underwear


Canada                               REM0172                                                                                 1,360,858                   TMA784,901            Registered
                                     SHOOT LIKE A GIRL . . . IF YOU CAN !                                                    15-Aug-2007                 14-Dec-2010           14-Dec-2025

          Classes: 13 Int.
          Images/Links:
          Goods: Firearms




                                      Case 20-81688-CRJ11 Doc 821-4 Filed 09/27/20 Entered 09/27/20 08:34:20                                                       Desc
                                                  Exhibit Ex. D - Huntsman Holdings LLC Page 108 of 143
 Monday, April 27, 2020                                                                     Trademark List by Client                                                 Page 8 of 117
                Client: RA Brands, L.L.C.
                                  Case Number                                                                     Application Number   Registration Number   Status
  Country                                                                                                                              Registration Date     Next Renewal
                                  Trademark                                                                       Filing Date


                                    REM0307                                                                       1,505,888            TMA877,048
Canada                                                                                                                                                       Registered
                                    SOFT TECH                                                                     23-Nov-2010          05-May-2014
                                                                                                                                                             05-May-2029

         Classes: 13 Int.
  Images/Links:
         Goods: Recoil pads for firearms sold as an integral component of firearms; recoil pads for firearms


Canada                              REM0072                                                                       1.226,616            TMA681,491            Registered
                                    STS                                                                           05-Aug-2004          12-Feb-2007           12-Feb-2022

         Classes: 28 Int.
  Images/Links:
         Goods: Clay targets



Canada                              REM0609                                                                       1,624,976            TMA899,946            Registered
                                    SUPER CELL                                                                    01-May-2013          30-Mar-2015           30-Mar-2030

         Classes: 13 Int.
  Images/Links:
         Goods: Recoil pads



Canada                              REM0088                                                                       1,249,290            TMA698,747            Registered
                                    SWIFT-LOKT                                                                    25-Feb-2005          17-Oct-2007           17-Oct-2022

         Classes: 08 Int.
  Images/Links:
         Goods: Knives




                                    Case 20-81688-CRJ11 Doc 821-4 Filed 09/27/20 Entered 09/27/20 08:34:20                                      Desc
                                                Exhibit Ex. D - Huntsman Holdings LLC Page 109 of 143
 Monday, April 27, 2020                                                                       Trademark List by Client                                                                       Page 9 of 117
                 Client: RA Brands, L.L.C.
                                   Case Number                                                                              Application Number           Registration Number        Status
                                   Trademark                                                                                Filing Date                  Registration Date          Next Renewal
Country
                                     REM0143                                                                                 1319827                     TMA750,646                 Registered
Canada
                                     TANGO                                                                                   03-Oct-2006                 20-Oct-2009                20-Oct-2024



          Classes: 08 Int.
  Images/Links:
          Goods: Knives, namely, hunting knives, pocket knives, and tactical knives


Canada                               REM0180                                                                                 1,371,651                   TMA753,455                 Registered
                                     THE VETERAN                                                                             05-Nov-2007                 18-Nov-2009                18-Nov-2024



          Classes: 08 Int.
  Images/Links:
          Goods: Cutlery, namely, hunting knives, pocket knives, and tactical knives


Canada                               REM0084                                                                                 1,249,288                   TMA791,056                 Registered
                                     TRINYTE                                                                                 25-Feb-2005                 17-Feb-2011                17-Feb-2026



          Classes: 02 Int.
  Images/Links:
          Goods: Protective coating sold as an integral component of firearms,in the nature of an engineered metallurgical coating which is a combination of a base coat of plating with a
                   top coat of a metal material applied by vapour transport process to improve corrosion resistance and resistance to wear and marring for exterior and interior use on
                   firearms, excluding coil coatings


Canada                               REM0221                                                                                 1,455,975                   TMA834,026                 Registered
                                     VERSAMAX                                                                                14-Oct-2009                 10-Oct-2012                10-Oct-2027

          Classes: 13 Int.
  Images/Links:
          Goods: Firearms




                                      Case 20-81688-CRJ11 Doc 821-4 Filed 09/27/20 Entered 09/27/20 08:34:20                                                        Desc
                                                  Exhibit Ex. D - Huntsman Holdings LLC Page 110 of 143
 Monday, April 27, 2020                                                                     Trademark List by Client                                                                Page 10 of 117
                 Client: RA Brands, L.L.C.
                                   Case Number                                                                            Application Number          Registration Number   Status
                                   Trademark                                                                              Filing Date                 Registration Date     Next Renewal
Country
                                    REM0288                                                                               1,495,594                   TMA826,341            Registered
Canada
                                    VERSAPORT                                                                             31-Aug-2010                 14-Jun-2012           14-Jun-2027



          Classes: 13 Int.
  Images/Links:
          Goods: Component of firearms, namely, a gas operating system that regulates cycling pressure based on shell length


Canada                              00622                                                                                 1047991                     TMA555,666            Registered
                                    VORTEX                                                                                24-Feb-2000                 19-Dec-2001           19-Dec-2031



          Classes: 28 Int.
  Images/Links:
          Goods: Cleaning preparations for the cleaning and degreasing of mechanical assemblies, for gun barrels, gun parts and knives



Canada                              REM0201                                                                               1,430,568                   TMA799,817            Registered
                                    WINGMASTER                                                                            03-Mar-2009                 13-Jun-2011           13-Jun-2026



          Classes: 08 Int.
  Images/Links:
          Goods: Multi-function hand tool for hunters comprised of knives and one or more of shears, gut hooks, saws, wrenches, screwdrivers, rulers, and lights


Canada                              REM0134                                                                               1,299,774                   TMA774,728            Registered
                                    WOODSMASTER                                                                           30-Mar-2006                 17-Aug-2010           17-Aug-2025

          Classes: 13 Int.
  Images/Links:
          Goods: Firearms




                                     Case 20-81688-CRJ11 Doc 821-4 Filed 09/27/20 Entered 09/27/20 08:34:20                                                        Desc
                                                 Exhibit Ex. D - Huntsman Holdings LLC Page 111 of 143
 Monday, April 27, 2020                                                                         Trademark List by Client                                                                   Page 11 of 117
                  Client: RA Brands, L.L.C.
Country                             Case Number                                                                                 Application Number          Registration Number    Status
                                    Trademark                                                                                   Filing Date                 Registration Date      Next Renewal




Canada                                 REM0144                                                                                  1319828                     TMA750,647             Registered
                                       ZULU                                                                                     03-Oct-2006                 20-Oct-2009            20-Oct-2024


           Classes: 08 Int.
   Images/Links:
           Goods: Knives, namely, hunting knives, pocket knives, and tactical knives


China (People's Republic)              00152                                                                                    92011111                    630750                 Registered
                                       REMINGTON                                                                                20-Mar-1992                 20-Feb-1993            19-Feb-2023
           Classes: 18 Int.
   Images/Links:
           Goods: Backpacks


Colombia                               REM0398                                                                                  Unknown                     96068                  Registered
                                       MICRO-GROOVE                                                                             11-May-1981                 11-May-1981            11-May-2021
         Classes:
   Images/Links:
           Goods:



                                       00157                                                                                    1900-2174308                21743                  Registered
Costa Rica                             REMINGTON                                                                                12-Aug-1989                 12-Aug-1989            12-Aug-2029



           Classes: 07 Int.
   Images/Links:
           Goods: Powder actuated tools particularly arranged to drive or propel a driving penetrating or other element by explosion of a propellant charge driving and driven element,s
                    generators, pumps, trowels, earth borers, flexible shafts, spindles and accessories and attachments for such tools
European Union (Community)             REM0616                                                                                  011704608                   011704608              Registered
                                       1816                                                                                     02-Apr-2013                 13-Aug-2013            02-Apr-2023



           Classes: 25 Int.
   Images/Links:
           Goods: Clothing; button-down shirts; shirts; jackets; trousers; pants; polo shirts; scarves; shorts; sweaters; vests; footwear; boots; shoes; headgear; hats




                                       Case 20-81688-CRJ11 Doc 821-4 Filed 09/27/20 Entered 09/27/20 08:34:20                                                             Desc
                                                   Exhibit Ex. D - Huntsman Holdings LLC Page 112 of 143
 Monday, April 27, 2020                                                                         Trademark List by Client                                                                       Page 12 of 117
                   Client: RA Brands, L.L.C.
                                     Case Number                                                                               Application Number              Registration Number     Status
                                     Trademark                                                                                 Filing Date                     Registration Date       Next Renewal
Country
                                      REM0619                                                                                  011704558                       011704558               Registered
European Union (Community)
                                      FIRST IN THE FIELD                                                                       02-Apr-2013                     13-Aug-2013             02-Apr-2023


Classes: 25 Int.
Images/Links:
Goods: Clothing; button-down shirts; shirts; jackets; trousers; pants; polo shirts; scarves; shorts; sweaters; vests; footwear; boots; shoes; headgear; hats

                                                                                                                               009391525                       009391525               Registered 21-Sep-2020
European Union (Community)            REM0296
                                                                                                                               21-Sep-2010                     21-Sep-2010
                                      REMINGTON
          Classes: 18 Int., 25 Int.
   Images/Links:
          Goods: Leather and imitations of leather, and goods made of these materials and not included in other classes; animal skins, hides; trunks and travelling bags; umbrellas,
                    parasols and walking sticks; whips, harness and saddlery; bags; briefcases; shoulder bags; holdalls; rucksacks;duffel bags; ; Clothing; headgear; clothing, namely,
                    pants, shorts, T-shirts, sweatshirts, jackets, parkas, rainwear, hunting vests, shooting vests, and safety vests; moisture management shirts and thermal bottoms;
                    footwear; waders; gloves and mittens; hats; balaclavas and face masks for hunting and outdoor recreation; neck gaiters; bandanas; belts; suspenders; braces


European Union (Community)            REM0623                                                                                  011803806                       011803806               Registered
                                      REMINGTON                                                                                09-May-2013                     09-May-2013             09-May-2023



          Classes: 08 Int.
   Images/Links:
          Goods: Knives; hunting knives; knives for hobby use; pen knives; pocket knives


Japan                                 REM0085                                                                                  2005-026685                     4909352                 Registered
                                      TRINYTE                                                                                  28-Mar-2005                     18-Nov-2005             18-Nov-2025



          Classes: 02 Int.
   Images/Links:
          Goods: Protective coating for use in connection with firearms




                                       Case 20-81688-CRJ11 Doc 821-4 Filed 09/27/20 Entered 09/27/20 08:34:20                                                           Desc
                                                   Exhibit Ex. D - Huntsman Holdings LLC Page 113 of 143
   Monday, April 27, 2020                                                                             Trademark List by Client                                                                            Page 13 of 117
                    Client: RA Brands, L.L.C.
                                      Case Number                                                                                     Application Number            Registration Number           Status
                                      Trademark                                                                                       Filing Date                   Registration Date             Next Renewal
  Country




  Malaysia                                00390                                                                                       95/03574                      95/03574                      Registered
                                          REMINGTON                                                                                   18-Apr-1995                   23-Aug-2002                   18-Apr-2022



             Classes: 25 Int.
     Images/Links:
             Goods: Firing trousers, jeans, vests, socks, gloves, hats, leather belts, sports uniforms, t-shirts, dress shirts, sport shirts, polo shirts, sweatshirts, undershirts, body shirts, short
                      sleeve shirts, overcoats, short coats, raincoats, cloaks, jackets, parkas, shorts, sweatpants, track suits and slacks


  Mexico                                  REM0617                                                                                     1361316                       1386669                       Registered
                                          1816                                                                                        01-Apr-2013                   30-Jul-2013                   01-Apr-2023

Classes: 25 Int.
Images/Links:
Goods: Clothing, namely, button-down shirts, hats, shirts, jackets, pants, polo shirts, scarves, shirts, shorts, sweaters, and vests; boots and shoes


  Mexico                                  REM0642                                                                                     1396967                       1440090                       Registered
                                          CLAW                                                                                        26-Jul-2013                   19-Mar-2014                   26-Jul-2023



             Classes: 04 Int.

             Goods: Lubricant for firearms and outdoor sports and marine equipment; lubrication




                                          Case 20-81688-CRJ11 Doc 821-4 Filed 09/27/20 Entered 09/27/20 08:34:20                                                                Desc
                                                      Exhibit Ex. D - Huntsman Holdings LLC Page 114 of 143
   Monday, April 27, 2020                                                                          Trademark List by Client                                                           Page 14 of 117
                    Client: RA Brands, L.L.C.
  Country                             Case Number                                                                                  Application Number   Registration Number   Status
                                      Trademark                                                                                    Filing Date          Registration Date     Next Renewal



Mexico                                   REM0267                                                                                   1101716              1176692               Registered
                                         ERPC                                                                                      02-Jul-2010          27-Aug-2010           02-Jul-2020

            Classes: 13 Int.
     Images/Links:
             Goods: Firearms



  Mexico                                 REM0618                                                                                   1361315              1386668               Registered
                                         FIRST IN THE FIELD                                                                        01-Apr-2013          30-Jul-2013           01-Apr-2023
            Classes: 25 Int.
     Images/Links:

Goods: Clothing, namely, button-down shirts, hats, shirts, jackets, pants, polo shirts, scarves, shirts, shorts, sweaters, and vests; boots and shoes




                                         Case 20-81688-CRJ11 Doc 821-4 Filed 09/27/20 Entered 09/27/20 08:34:20                                                   Desc
                                                     Exhibit Ex. D - Huntsman Holdings LLC Page 115 of 143
 Monday, April 27, 2020                                               Trademark List by Client                                                   Page 15 of 117
                 Client: RA Brands, L.L.C.
                                   Case Number                                              Application Number   Registration Number   Status
                                   Trademark                                                Filing Date          Registration Date     Next Renewal
Country



Mexico                               REM0548                                                1352370              1368619               Registered
                                     LAREDO                                                 26-Feb-2013          20-May-2013           26-Feb-2023



          Classes: 13 Int.
  Images/Links:
          Goods: Accessories for firearms, namely grips for pistols


Mexico                               REM0549                                                1352371              1368620               Registered
                                     LARIAT                                                 26-Feb-2013          20-May-2013           26-Feb-2023



          Classes: 13 Int.
  Images/Links:
          Goods: Accessories for firearms, namely grips for pistols


Mexico                               REM0646                                                                                           Unfiled
                                     MODEL 700

        Classes:
  Images/Links:
          Goods:




                                     Case 20-81688-CRJ11 Doc 821-4 Filed 09/27/20 Entered 09/27/20 08:34:20               Desc
                                                 Exhibit Ex. D - Huntsman Holdings LLC Page 116 of 143
 Monday, April 27, 2020                                           Trademark List by Client                                                   Page 16 of 117
                 Client: RA Brands, L.L.C.
                                   Case Number                                          Application Number   Registration Number   Status
                                   Trademark                                            Filing Date          Registration Date     Next Renewal
Country
                                 REM0649                                                                                           Unfiled
Mexico
                                 MODEL 870


        Classes:
  Images/Links:
          Goods:




Mexico                           REM0665                                                1458267              1462538               Registered
                                 NESIKA                                                 18-Feb-2014          16-Jun-2014           18-Feb-2024

          Classes: 13 Int.
  Images/Links:
          Goods: Firearms




                                  Case 20-81688-CRJ11 Doc 821-4 Filed 09/27/20 Entered 09/27/20 08:34:20              Desc
                                              Exhibit Ex. D - Huntsman Holdings LLC Page 117 of 143
 Monday, April 27, 2020                                                                      Trademark List by Client                                                                         Page 17 of 117
                 Client: RA Brands, L.L.C.
                                   Case Number                                                                              Application Number          Registration Number         Status
                                   Trademark                                                                                Filing Date                 Registration Date           Next Renewal
Country
                                     REM0614                                                                                1370230                     1388649                     Registered
Mexico
                                     R DEFENSE Logo                                                                         02-May-2013                 08-Aug-2013                 02-May-2023


          Classes: 13 Int.
  Images/Links:




                     R DEFENSE LOGO Drawing
          Goods: Firearms



Mexico                               REM0295                                                                                1120858                     1317867                     Registered
                                     REMINGTON                                                                              21-Sep-2010                 03-Oct-2012                 21-Sep-2020


          Classes: 25 Int.
  Images/Links:
          Goods: Clothing, namely, pants, shorts, T-shirts, sweatshirts, jackets, parkas, rainwear, hunting vests, shooting vests, and safety vests; moisture management shirts and thermal
                   bottoms; footwear; waders; gloves and mittens; hats; balaclavas and face masks for hunting and outdoor recreation; neck gaiters; bandanas; belts; suspenders




                                      Case 20-81688-CRJ11 Doc 821-4 Filed 09/27/20 Entered 09/27/20 08:34:20                                                       Desc
                                                  Exhibit Ex. D - Huntsman Holdings LLC Page 118 of 143
 Monday, April 27, 2020                                                  Trademark List by Client                                                Page 18 of 117
                 Client: RA Brands, L.L.C.
                                   Case Number                                                 Application Number   Registration Number   Status
                                   Trademark                                                   Filing Date          Registration Date     Next Renewal
Country
                                    REM0624                                                    1371911              1468535               Registered
Mexico
                                    REMINGTON                                                  09-May-2013          08-Jul-2014           09-May-2023


          Classes: 08 Int.
  Images/Links:
          Goods: Knives




Mexico                              REM0309                                                    1137068              1201600               Registered
                                    SOFT TECH                                                  24-Nov-2010          24-Nov-2010           24-Nov-2020



          Classes: 13 Int.
  Images/Links:
          Goods: Recoil pads for firearms


Mexico                              REM0611                                                    1370229              1396697               Registered
                                    SUPER CELL                                                 02-May-2013          11-Sep-2013           02-May-2023

          Classes: 13 Int.
  Images/Links:
          Goods: Recoil pads



Mexico                              REM0290                                                    1116192              1194717               Registered
                                    VERSAPORT                                                  31-Aug-2010          15-Dec-2010           31-Aug-2020



          Classes: 13 Int.
  Images/Links:
          Goods: Component of firearms, namely, a gas operating system




                                    Case 20-81688-CRJ11 Doc 821-4 Filed 09/27/20 Entered 09/27/20 08:34:20                    Desc
                                                Exhibit Ex. D - Huntsman Holdings LLC Page 119 of 143
 Monday, April 27, 2020                                                                        Trademark List by Client                                                 Page 19 of 117
                   Client: RA Brands, L.L.C.
                                     Case Number                                                                     Application Number   Registration Number   Status
                                     Trademark                                                                       Filing Date          Registration Date     Next Renewal
Country
                                       REM0550                                                                       1352372              1368618               Registered
Mexico
                                       VETERAN                                                                       26-Feb-2013          20-May-2013           26-Feb-2023



            Classes: 13 Int.
   Images/Links:
            Goods: Accessories for firearms, namely grips for pistols


Nicaragua                              REM0400                                                                       Unknown              45308                 Registered
                                       MICRO-GROOVE                                                                  06-Aug-1999          24-Nov-2000           24-Nov-2020

            Classes: 13 Int.
   Images/Links:
            Goods: Firearms



Poland                                 00394                                                                         Z-143423             R-98155               Registered
                                       REMINGTON                                                                     13-Feb-1995          17-Mar-1998           13-Feb-2025
            Classes: 13 Int.
   Images/Links:
            Goods: Firearms

Portugal
                                       00224                                                                         Unknown 07-Jun-      160158                Registered 07-Jun-2020
                                       REMINGTON                                                                     1990                 07-Jun-1990


            Classes: 13 Int.
   Images/Links:
            Goods: Hunting guns, rifles, metallic shells, card shells for shots and cap guns




                                        Case 20-81688-CRJ11 Doc 821-4 Filed 09/27/20 Entered 09/27/20 08:34:20                                     Desc
                                                    Exhibit Ex. D - Huntsman Holdings LLC Page 120 of 143
 Monday, April 27, 2020                                                                       Trademark List by Client                                                 Page 20 of 117
                   Client: RA Brands, L.L.C.
                                     Case Number                                                                    Application Number   Registration Number   Status
                                     Trademark                                                                      Filing Date          Registration Date     Next Renewal
Country
                                       00228                                                                        41062                T67/41062J            Registered
Singapore
                                       REMINGTON in Circle                                                          14-Feb-1981          14-Feb-1988           14-Feb-2022


            Classes: 07 Int.
   Images/Links:
            Goods: Power operated tools
Singapore                              00229                                                                        41063                T67/41063I            Registered
                                       REMINGTON in Circle                                                          14-Feb-1967          14-Feb-1967           14-Feb-2022


            Classes: 08 Int.
   Images/Links:
            Goods: Hand tools and instruments, except electric shaving instruments and parts thereof



Spain                                  00233                                                                        Unknown              107312                Registered
                                       REMINGTON                                                                    24-Jan-1936          10-Jun-1976           24-Jan-2026


            Classes: 13 Int.
   Images/Links:
            Goods: Shotguns, pistols and rifles



Ukraine                                00404                                                                        95030591/T           12980                 Registered
                                       REMINGTON                                                                    01-Mar-1995          19-Jul-1999           01-Mar-2025
            Classes: 13 Int.
   Images/Links:
            Goods: Firearms




                                       Case 20-81688-CRJ11 Doc 821-4 Filed 09/27/20 Entered 09/27/20 08:34:20                                      Desc
                                                   Exhibit Ex. D - Huntsman Holdings LLC Page 121 of 143
                                    EXHIBIT 1

                              Bidding Procedures Order




Case 20-81688-CRJ11 Doc 821-4 Filed 09/27/20 Entered 09/27/20 08:34:20   Desc
            Exhibit Ex. D - Huntsman Holdings LLC Page 122 of 143
                         IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE NORTHERN DISTRICT OF ALABAMA
                                    NORTHERN DIVISION

    In re:
                                                              Chapter 11
    REMINGTON OUTDOOR COMPANY,
    INC., et al., 1                                           Case No. 20-81688-11

                        Debtors.                              Joint Administration Requested


                 ORDER ESTABLISHING BIDDING PROCEDURES RELATING
              TO THE SALES OF ALL OR A PORTION OF THE DEBTORS’ ASSETS

             This matter having come before the Court upon the motion (the “Motion”) 2 by Remington

Outdoor Company, Inc., (“Remington” or the “Company”), and its affiliated debtors and debtors

in possession (collectively the “Debtors”) in the above-captioned Chapter 11 cases (collectively,

the “Chapter 11 Cases”), seeking entry of this order (this “Bidding Procedures Order”) (i)

approving the proposed bidding procedures attached hereto as Exhibit 1 (the “Bidding

Procedures”) by which the Debtors will solicit and select the highest or otherwise best offer for

the sale of substantially all or a portion of their assets (the “Acquired Assets”) through one or

more sales of the Acquired Assets (each, a “Sale Transaction” or “Sale”); (ii) establishing

procedures for the assumption and assignment of executory contracts and unexpired leases,

including notice of proposed cure amounts (the “Assumption and Assignment Procedures”);




1
  The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number, as
applicable, are: Remington Outdoor Company, Inc. (4491); FGI Holding Company, LLC (9899); FGI Operating
Company, LLC (9774); Remington Arms Company, LLC (0935); Barnes Bullets, LLC (8510); TMRI, Inc. (3522);
RA Brands, L.L.C. (1477); FGI Finance, Inc. (0109); Remington Arms Distribution Company, LLC (4655);
Huntsville Holdings LLC (3525); 32E Productions, LLC (2381); Great Outdoors Holdco, LLC (7744); and Outdoor
Services, LLC (2405). The Debtors’ corporate headquarters is located at 100 Electronics Blvd SW, Huntsville,
Alabama 35824.
2
  Capitalized terms used but not otherwise defined herein have the meanings given to them in the Motion or the
Bidding Procedures, as applicable.




OMM_US:78645958.8
Case 20-81688-CRJ11 Doc 821-4 Filed 09/27/20 Entered 09/27/20 08:34:20                                        Desc
            Exhibit Ex. D - Huntsman Holdings LLC Page 123 of 143
(iii) approving the form and manner of notice with respect to certain procedures, protections,

schedules, and agreements described herein and attached hereto, including the procedures for the

Debtors’ selection of one or more stalking horse bidders (each, a “Stalking Horse Bidder”), if

any, and the provision of Bid Protections (as defined below) to such Stalking Horse Bidder, if

necessary; (iv) scheduling (a) an auction (the “Auction”) if the Debtors receive two (2) or more

timely and acceptable Qualified Bids (as defined below), and (b) a final hearing (the “Sale

Hearing”) to approve one or more Sales of the Acquired Assets; and (v) granting related relief;

and it appearing that the relief requested is in the best interests of the Debtors’ estates, their

creditors, and other parties-in-interest; and it appearing that this Court has jurisdiction over this

matter pursuant to 28 U.S.C. §§ 157 and 1334; and it appearing that the Motion is a core proceeding

pursuant to 28 U.S.C. § 157; and adequate notice of the Motion and opportunity for objection

having been given, with no objections having been filed, or all objections having been resolved or

overruled, as the case may be; and it appearing that no other notice need be given; and after due

deliberation and sufficient cause therefor,

IT IS HEREBY FOUND AND DETERMINED THAT:

        A.      This Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334,

and the General Order of Reference of the United States District Court for the Northern District

of Alabama dated July 16, 1984, as amended on July 17, 1984. This matter is a core proceeding

pursuant to 28 U.S.C. § 157(b)(2). The predicates for the relief granted herein are Sections 105,

363, and 365 of the Bankruptcy Code and Bankruptcy Rules 2002, 6004, and 6006. Venue in this

Court is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

        B.      The legal and factual bases set forth in the Motion establish just cause for the relief

granted herein. Entry of this Bidding Procedures Order is in the best interests of the Debtors and

their respective estates, creditors, and all other parties in interest.

                                                    2
OMM_US:78645958.8

Case 20-81688-CRJ11 Doc 821-4 Filed 09/27/20 Entered 09/27/20 08:34:20                           Desc
            Exhibit Ex. D - Huntsman Holdings LLC Page 124 of 143
           C.   The notice of the Motion, the Bidding Procedures Hearing, and the proposed entry

of this Bidding Procedures Order was adequate and sufficient under the circumstances of the

Chapter 11 Cases, and such notice complied with all applicable requirements of the Bankruptcy

Code, the Bankruptcy Rules, and the Local Rules. Accordingly, no further notice of the Motion,

the Bidding Procedures Hearing, or this Bidding Procedures Order is necessary or required.

           D.   The Debtors have demonstrated a compelling and sound business justification for

the Court to grant the relief requested in the Motion, including, without limitation, to (i) approve

the Bidding Procedures, including the procedures for selecting one or more Stalking Horse Bidders

and the provision of the Bid Protections to be determined, (ii) establish the Assumption and

Assignment Procedures, (iii) approve the form and manner of notice of all procedures, protections,

schedules, and agreements described in the Motion and attached hereto, (iv) schedule a date for

the (a) Auction and (b) Sale Hearing; and (v) grant related relief as set forth herein. Such

compelling and sound business justification, which was set forth in the Motion and on the record

at the Bidding Procedures Hearing, including the Declaration of Bradley C. Meyer in Support of

Debtors’ Cash Collateral Motion and Bidding Procedures Motion (the “Meyer Declaration”) and

the Declaration of Colin M. Adams in Support of Debtors’ Cash Collateral Motion and Bidding

Procedures Motion (the “Adams Declaration”) are incorporated herein by reference and, among

other things, form the basis for the findings of fact and conclusions of law set forth herein.

           E.   The Bidding Procedures, substantially in the form attached hereto as Exhibit 1 and

incorporated herein by reference as if fully set forth in this Bidding Procedures Order, are fair,

reasonable and appropriate and represent the best method for maximizing the value of the Debtors’

estates.




                                                  3
OMM_US:78645958.8

Case 20-81688-CRJ11 Doc 821-4 Filed 09/27/20 Entered 09/27/20 08:34:20                           Desc
            Exhibit Ex. D - Huntsman Holdings LLC Page 125 of 143
        F.      The Debtors are authorized to pay the break-up fee and expense reimbursement

comprising the Bid Protections. The Bid Protections, to the extent payable under any Stalking

Horse APA, (a)(x) are actual and necessary costs and expenses of preserving the Debtors’ estate

within the meaning of Section 503(b) of the Bankruptcy Code, and (y) shall be treated as allowed

administrative claims against the Debtors’ estates pursuant to Sections 105(a) and 364(c)(1) of the

Bankruptcy Code, are commensurate to the real and material benefits conferred upon the Debtors’

estates by the Stalking Horse Bidders, and (c) are fair, reasonable and appropriate, including in

light of the size and nature of the Sale Transaction, the necessity to announce a sale transaction for

the Acquired Assets, and the efforts that have been and will be expended by the Stalking Horse

Bidders. The Bid Protections are a material inducement for, and condition of, each Stalking Horse

Bidder’s execution of the applicable Stalking Horse APA. Unless it is assured that the Bid

Protections will be available, the Stalking Horse Bidders are unwilling to remain obligated to

consummate the Sale Transaction or otherwise be bound under its Stalking Horse APA (including

the obligations to maintain its committed offer while such offer is subject to higher or better offers

as contemplated by the Bidding Procedures).

        G.      The Sale Notice and the Publication Notice, substantially in the forms attached

hereto as Exhibit 2 and Exhibit 3, respectively, and incorporated herein by reference as if fully set

forth in this Bidding Procedures Order, are appropriate and reasonably calculated to provide all

interested parties with timely and proper notice of the sale of Acquired Assets, including the sale

of Acquired Assets free and clear of all liens, claims, and encumbrances, the Sale Transaction(s),

the Bidding Procedures, the Auction and the Sale Hearing, and no other or further notice is

required.




                                                  4
OMM_US:78645958.8

Case 20-81688-CRJ11 Doc 821-4 Filed 09/27/20 Entered 09/27/20 08:34:20                          Desc
            Exhibit Ex. D - Huntsman Holdings LLC Page 126 of 143
        H.       The Post-Auction Notice, substantially in the form attached hereto as Exhibit 4 and

incorporated herein by reference as if fully set forth in this Bidding Procedures Order, is

appropriate and reasonably calculated to provide all interested parties with timely and proper

notice of the Successful Bidder(s), and no other or further notice is required.

        I.       The Assumption and Assignment Notice, substantially in the form attached hereto

as Exhibit 5 and incorporated herein by reference as if fully set forth in this Bidding Procedures

Order, is appropriate and reasonably calculated to provide all interested parties with timely and

proper notice of the potential assumption and assignment of the Designated Contracts in

connection with the sale of the Acquired Assets and the related Cure Costs, and no other or further

notice is required.

        J.       The findings of fact and conclusions of law herein constitute the Court’s findings

of fact and conclusions of law for the purposes of Bankruptcy Rule 7052, made applicable pursuant

to Bankruptcy Rule 9014. To the extent any findings of facts are conclusions of law, they are

adopted as such. To the extent any conclusions of law are findings of fact, they are adopted as

such.

IT IS HEREBY ORDERED, ADJUDGED, AND DECREED THAT:

        1.       The Motion is granted as set forth herein. 3

        2.       All objections to the relief requested in the Motion that have not been withdrawn,

waived, or settled as announced to the Court at the Bidding Procedures Hearing or by stipulation

filed with the Court are overruled except as otherwise set forth herein.




3
  Notwithstanding anything to the contrary herein, the consummation of any Sale Transaction(s) is subject to entry of
the Sale Order(s).


                                                         5
OMM_US:78645958.8

Case 20-81688-CRJ11 Doc 821-4 Filed 09/27/20 Entered 09/27/20 08:34:20                                         Desc
            Exhibit Ex. D - Huntsman Holdings LLC Page 127 of 143
I.      The Timeline for the Sale

        3.      The Debtors are authorized to proceed with the Sale Transaction(s) in accordance

with the Bidding Procedures and are authorized to take any and all actions reasonably necessary

or appropriate to implement the Bidding Procedures in accordance with the following timeline:

        4.      Deadline                                                 Action

                                                        Hearing to consider approval of the
 August 18, 2020 at 10:00 a.m. (prevailing Central
                                                        Bidding Procedures and entry of the
 Time)
                                                        Bidding Procedures Order
 August 21, 2020                                        Sale Notice Mailing Date
                                                        Assumption and Assignment Service
 August 21, 2020
                                                        Date
                                                        Sale Objection Deadline (defined
                                                        below) excluding any objection based
                                                        on identity of Stalking Horse Bidders,
 September 1, 2020 at 4:00 p.m. (prevailing Central
                                                        Successful Bidder or Backup Bidder or
 Time)
                                                        the form or substance of the Stalking
                                                        Horse Bid, Successful Bid or Backup
                                                        Bid
 September 4, 2020 at 5:00 p.m. (prevailing Central
                                                        Bid Deadline
 Time)
 September 8, 2020 at 12:00 p.m. (prevailing Central
                                                        Reply Deadline (defined below)
 Time)
                                                        Assumption and Assignment
                                                        Objection Deadline (defined below)
 September 8, 2020 by 4:00 p.m. (prevailing Central     excluding any objection related to
 Time) or 14 days following service of the              adequate assurance of future
 Supplemental Notice of Assumption and Assignment       performance of any Stalking Horse
                                                        Bidder, Successful Bidder or Backup
                                                        Bidder
 September 17, 2020 at 10:00 a.m. (prevailing Central
                                                        Auction
 Time)
 September 21, 2020                                     Post-Auction Notice
 September 23, 2020 at 10:00 a.m. (prevailing Central
                                                        Sale Hearing
 Time)




                                                6
OMM_US:78645958.8

Case 20-81688-CRJ11 Doc 821-4 Filed 09/27/20 Entered 09/27/20 08:34:20                     Desc
            Exhibit Ex. D - Huntsman Holdings LLC Page 128 of 143
        5.      For the avoidance of doubt, the Debtors reserve the right, and are authorized to,

modify the above timeline and the Bidding Procedures (the “Modifications”) in accordance with

the provisions of the Bidding Procedures; provided, however, that the Debtors shall consult with

the Consultation Parties or, to the extent provided therein, the Bid Consultation Parties, with

respect to any Modifications. The Committee’s right to request an extension of the above timeline

for cause is expressly reserved.

II.     The Bidding Procedures

        6.      The Bidding Procedures are approved in their entirety. The Debtors are authorized

to take any and all actions reasonably necessary or appropriate to implement the Bidding

Procedures in accordance therewith. The failure to specifically include or reference a particular

provision of the Bidding Procedures in this Bidding Procedures Order shall not diminish or impair

the effectiveness of such provision.

        7.      The Debtors are authorized, in accordance with the Bidding Procedures, to require

Diligence Parties to submit written indications of interest specifying, among other things, the

Acquired Assets proposed to be acquired, the amount and type of consideration to be offered, and

any other material terms to be included in a bid by such party.

        8.      The process and requirements associated with submitting a Qualified Bid are

approved as fair, reasonable, appropriate and designed to maximize recoveries for the benefit of

the Debtors’ estates, creditors, and other parties in interest. As further described in the Bidding

Procedures, the Bid Deadline shall be September 4, 2020 at 5:00 p.m. (prevailing Central

Time). Any disputes or objections to the selection of Qualified Bid(s), Successful Bid(s), or

Backup Bid(s) (all as defined in the Bidding Procedures) shall be resolved by this Court at the Sale

Hearing as set forth herein.



                                                 7
OMM_US:78645958.8

Case 20-81688-CRJ11 Doc 821-4 Filed 09/27/20 Entered 09/27/20 08:34:20                         Desc
            Exhibit Ex. D - Huntsman Holdings LLC Page 129 of 143
        9.      The Debtors are authorized to conduct the Auction in accordance with the Bidding

Procedures. The Auction shall take place on September 17, 2020 at 10:00 a.m. (prevailing

Central Time) virtually via video conferencing technology, or at such other place and time as the

Debtors shall notify all Qualified Bidders and the Consultation Parties.

        10.     The Prepetition Secured Creditors shall have the right, subject in all respects to the

Bankruptcy Code and other applicable law and the satisfaction in cash or assumption of claims

secured by senior liens, to credit bid all or any portion of their allowed secured claims pursuant to

Section 363(k) of the Bankruptcy Code or other applicable law, in accordance with the applicable

provisions of the Prepetition Credit Documents and any such credit bid shall be deemed a Qualified

Bid subject to the Intercreditor Agreement (as defined in the D’Arcy Declaration); provided,

however, that nothing herein or in the Bidding Procedures shall affect or in any way limit the right

or ability of any party in interest, including the Committee, to object to the Prepetition Secured

Creditors’ right to credit bid, including the nature, amount, or scope of such credit bid, subject to

the (a) applicable provisions of the Court’s Interim Order Pursuant To 11 U.S.C. §§ 105, 361, 362,

363, 364, 503 and 507 (I) Authorizing Use Of Cash Collateral, (II) Granting Adequate Protection,

(III) Modifying Automatic Stay, (IV) Granting Related Relief, and (V) Scheduling A Final Hearing

Docket No. 90, including paragraph 20 and the Challenge Period (as defined therein), as the same

may be modified in accordance with its terms and (b) Sale Objection Deadline (as defined below).

III.    Stalking Horse Bidder and Bid Protections

        11.     In accordance with the Bidding Procedures, the Debtors may designate one or more

Stalking Horse Bidders for the various segments of their business and may enter into an asset

purchase agreement with each Stalking Horse Bidder (each, a “Stalking Horse APA”), subject to

higher or otherwise better offers at the Auction, which establishes a minimum Qualified Bid at the

Auction with respect to the assets that are the subject thereof.

                                                  8
OMM_US:78645958.8

Case 20-81688-CRJ11 Doc 821-4 Filed 09/27/20 Entered 09/27/20 08:34:20                          Desc
            Exhibit Ex. D - Huntsman Holdings LLC Page 130 of 143
        12.     Absent further order of the Court, the Stalking Horse APA shall (i) limit the break-

up fee in favor of the Stalking Horse Bidder in the amount of no more than 3.5% of the cash

consideration proposed to be paid at closing by the Stalking Horse Bidder under the applicable

Stalking Horse APA (the “Break-Up Fee”); (ii) limit any reimbursement for the Stalking Horse

Bidder’s and its attorneys’, accountants’, investment bankers’ and representatives’ documented

fees and expenses actually and reasonably incurred in negotiating and documenting the Stalking

Horse APA, and in preserving and protecting Stalking Horse Bidder’s rights and interests as buyer

and lender in connection with the Chapter 11 Cases to an amount not to exceed 1.0% of the cash

consideration proposed to be paid by at closing the Stalking Horse Bidder under the applicable

Stalking Horse APA (the “Expense Reimbursement”); and/or (iii) set the initial overbid

protection (the “Minimum Overbid Increment” and, together with the Break-Up Fee and the

Expense Reimbursement, the “Bid Protections”) in amounts to be determined by the Debtors in

accordance with the Bidding Procedures. In the event that the Debtors determine that the Bid

Protections must exceed the amounts set forth herein, the Court shall hold a hearing on the approval

of any such greater Bid Protections on an expedited basis, upon the request of the Debtors.

        13.     The Bid Protections, to the extent payable under the Stalking Horse APAs, shall (a)

constitute an allowed administrative expense claim against the Debtors pursuant to Sections 105(a)

and 364(c)(1) of the Bankruptcy Code. Subject to the foregoing, the Bid Protections shall be paid

(i) in cash from the proceeds of any approved Sale or (ii) credited against the purchase price if,

after an Auction, the Stalking Horse Bid, as enhanced at the Auction, is the Successful Bid and the

Sale contemplated by the Stalking Horse APA (as enhanced at the auction) is consummated.

        14.     In the event that the Debtors select one or more parties to serve as a Stalking Horse

Bidder, upon such selection, the Debtors shall provide, to all parties on the Rule 2002 List, all



                                                  9
OMM_US:78645958.8

Case 20-81688-CRJ11 Doc 821-4 Filed 09/27/20 Entered 09/27/20 08:34:20                          Desc
            Exhibit Ex. D - Huntsman Holdings LLC Page 131 of 143
parties expressing an interest in the Acquired Assets and all parties holding liens on such Acquired

Assets, three (3) business days’ notice and an opportunity to object to the determination of such

Stalking Horse Bidder and disclosure of the Bid Protections set forth in the Stalking Horse APA,

and absent objection, the Debtors selection of such Stalking Horse Bidder shall be deemed

designated without further order of the Court. To the extent necessary, the Debtors’ right to seek

this Court’s approval of one or more Stalking Horse Bidders, with notice and a hearing, is hereby

preserved.

IV.     Notice Procedures

        15.     The form of Sale Notice substantially in the form attached hereto as Exhibit 2 is

approved.

        16.     Within seven (7) days after the entry of this Bidding Procedures Order or as soon

as reasonably practicable thereafter, the Debtors shall serve the Sale Notice and this Bidding

Procedures Order, including the Bidding Procedures by first-class mail, postage prepaid, or, for

those parties who have consented to receive notice by the Electronic Case Files (“ECF”) system,

by ECF, upon (i) all entities reasonably known to have expressed an interest in a transaction with

respect to all or part of the Acquired Assets within the past two years; (ii) any parties identified by

AlixPartners as potential bidders; (iii) all entities known to have asserted any lien, claim, interest,

or encumbrance in or upon or with respect to any of the Acquired Assets; (iv) all federal, state,

and local regulatory or taxing authorities or recording offices which have a reasonably known

interest in the relief granted herein; (v) counsel for the Committee; (vi) counsel to Cantor

Fitzgerald Securities, as Priority Term Loan Agent under the Debtors’ prepetition Priority Term

Loan Credit Agreement; (vii) counsel to Ankura Trust Company, LLC, as FILO Agent under the

Debtors’ prepetition FILO Term Loan Agreement, and as Exit Term Loan Agent under the

Debtors’ prepetition Exit Term Loan Agreement; (viii) counsel to FILO Lenders; (ix) counsel to

                                                  10
OMM_US:78645958.8

Case 20-81688-CRJ11 Doc 821-4 Filed 09/27/20 Entered 09/27/20 08:34:20                           Desc
            Exhibit Ex. D - Huntsman Holdings LLC Page 132 of 143
the Stalking Horse Bidder, if any; (x) counsel to Whitebox Advisors LLC; (xi) counsel for the

Restructuring Committee; (xii) counsel to the Huntsville Note holder; (xiii) the Bankruptcy

Administrator; (xiv) the Securities and Exchange Commission; (xv) the Internal Revenue Service;

(xvi) counsel to the United Mine Workers of America; and (xvii) all known creditors of the

Debtors, including their contract counterparties; provided, however, that to the extent email

addresses are available, parties referenced in this paragraph 15 may be served by email.

        17.     Service of the Sale Notice as described above shall be sufficient and proper notice

of the Sale Transaction with respect to known interested parties.

        18.     The Publication Notice, substantially in the form attached hereto as Exhibit 3, is

approved. The Debtors are directed to publish the Sale Notice, as modified for publication, in the

New York Times, on one occasion on the Mailing Date or as soon as reasonably practicable

thereafter. In addition, the Debtors are authorized, but not directed, to (i) publish the Sale Notice

in additional publications as the Debtors deem appropriate and (ii) cause the Sale Notice to be

posted on their case information website at https://cases.primeclerk.com/RemingtonOutdoor.

        19.     Service of the Publication Notice as described above shall be sufficient and proper

notice of the Sale Transaction with respect to all unknown parties.

        20.     The form of the Post-Auction Notice, substantially in the form attached hereto as

Exhibit 4 is approved. As soon as reasonably practicable after the conclusion of the Auction, the

Debtors shall file on the docket, but not serve, the Post-Auction Notice identifying any Successful

Bidder(s).

V.      Assumption and Assignment Procedures

        21.     The Assumption and Assignment Procedures, as detailed in the Motion and

incorporated herein by reference as if fully set forth in this Bidding Procedures Order, are

approved.

                                                 11
OMM_US:78645958.8

Case 20-81688-CRJ11 Doc 821-4 Filed 09/27/20 Entered 09/27/20 08:34:20                          Desc
            Exhibit Ex. D - Huntsman Holdings LLC Page 133 of 143
        22.     The Notice of Assumption and Assignment, substantially in the form attached

hereto as Exhibit 5 is approved.

        23.     On or before August 21, 2020 (any such date, the “Assumption and Assignment

Service Date”), the Debtors shall file with the Court, and post on the Case Website at

https://cases.primeclerk.com/RemingtonOutdoor, the Notice of Assumption and Assignment and

Designated Contracts List. If no Cure Cost is listed on the Designated Contracts List, the Debtors

believe that there is no Cure Cost, as of the date of such notice. On the Assumption and

Assignment Service Date, the Debtors shall serve, via first-class mail, a customized version of the

Notice of Assumption and Assignment that contains the DCL Instructions and Necessary Notice

Information, but omits the Designated Contracts List, on all counterparties to the Designated

Contracts. In addition, the Debtors shall serve, via first-class mail, a modified version of the Notice

of Assumption and Assignment that contains the DCL Instructions and Necessary Notice

Information, but omits the Designated Contracts List on all parties on the Rule 2002 Notice List.

Service of such Notice of Assumption and Assignment as set forth herein shall be deemed proper,

due, timely, good and sufficient notice of, among other things, the proposed assumption and

assignment of the Designated Contracts and rights thereunder, the Cure Costs, and the procedures

for objecting thereto, and no other or further notice is necessary.

        24.     Any objection by a counterparty to a Designated Contract (which does not, for the

avoidance of doubt, include any objection regarding the adequate assurance of future performance

of any Stalking Horse Bidder, Successful Bidder or the Backup Bidder) (a “Designated Contract

Objection”) must (i) be to the proposed assumption and assignment of the applicable Designated

Contract or Cure Costs, if any; (ii) state, with specificity, the legal and factual basis thereof as well

as what Cure Costs such objecting party believes are required, if any; and (iii) include appropriate



                                                   12
OMM_US:78645958.8

Case 20-81688-CRJ11 Doc 821-4 Filed 09/27/20 Entered 09/27/20 08:34:20                             Desc
            Exhibit Ex. D - Huntsman Holdings LLC Page 134 of 143
documentation in support thereof. All Designated Contract Objections must be filed and served

on (i) counsel for the Debtors, O’Melveny & Myers LLP, 400 South Hope Street, 18th Floor, Los

Angeles, CA         90071, Attn:      Steve Warren (swarren@omm.com) and Jennifer Taylor

(jtaylor@omm.com); (ii) co-counsel for the Debtors, Burr & Forman LLP, 420 North 20th Street,

Suite 3400, Birmingham, Alabama 35203, Attn: Derek Meek (dmeek@burr.com) and Hanna Lahr

(hlahr@burr.com); (iii) counsel for the Restructuring Committee, Akin Gump Strauss Hauer &

Feld LLP, 2300 N. Field Street, Suite 1800, Dallas, TX 75201, Attn: Sarah Schultz

(sschultz@akingump.com); (iv) counsel for the Committee, Fox Rothschild LLP, 345 California

Street,   Suite     2200,   San    Francisco,   California   94104,   Attn:    Michael    A.   Sweet

(msweet@foxrothschild.com) and Baker Donelson Bearman Caldwell & Berkowitz, P.C., 420 20th

Street North, Birmingham, Alabama 35203, Attn: Matthew Cahill (mcahill@bakerdonelson.com)

and Rita Hullett (rhullett@bakerdonelson.com); (v) the Bankruptcy Administrator, 400 Well

Street, Decatur, Alabama 35602, Attn: Richard Blythe (richard_blythe@alnba.uscourts.gov); (vi)

counsel to the Stalking Horse Bidder, if any; (vii) counsel to the FILO Lenders, Pillsbury Winthrop

Shaw Pittman LLP, Four Embarcadero Center, 22nd Floor, San Francisco, CA 94111-5998,

Attn: Joshua D.       Morse   (joshua.morse@pillsburylaw.com)         and     Andrew     V.    Alfano

(andrew.alfano@pillsburylaw.com); (viii) counsel to Whitebox Advisors LLC, Brown Rudnick

LLP, One Financial Center, Boston, Massachusetts 02111, Attn: Andreas Andromalos

(aandromalos@brownrudnick.com) and Tia C. Wallach (twallach@brownrudnick.com); (ix) all

parties that have requested notice in the Chapter 11 Cases (collectively (i)–(ix), the “Objection

Recipients”); and (x) counsel to any Successful Bidder(s), if known on the Sale Objection

Deadline no later than 4:00 p.m. (prevailing Central Time) fourteen (14) days following the




                                                  13
OMM_US:78645958.8

Case 20-81688-CRJ11 Doc 821-4 Filed 09/27/20 Entered 09/27/20 08:34:20                          Desc
            Exhibit Ex. D - Huntsman Holdings LLC Page 135 of 143
Assumption and Assignment Service Date (the “Assumption and Assignment Objection

Deadline”).

        25.     If a Designated Contract Objection is not consensually resolved before the Sale

Hearing, the amount to be paid or reserved with respect to such objection shall be determined at

the Sale Hearing, such later hearing date that the Debtors determine in their discretion, or such

other date determined by this Court.

        26.     Any time after the Assumption and Assignment Service Date and before the closing

of a Sale Transaction, the Debtors reserve the right, and are authorized but not directed, to

(i) supplement the Designated Contracts List with previously omitted Designated Contracts in

accordance with the definitive agreement for a Sale Transaction, (ii) remove a Designated Contract

from the list of contracts that a Successful Bidder proposes be assumed and assigned to it in

connection with a Sale Transaction, or (iii) modify the previously stated Cure Cost associated with

any Designated Contract.

        27.     In the event the Debtors exercise any of the rights listed above, the Debtors shall

promptly serve the Supplemental Notice of Assumption and Assignment by electronic

transmission, hand delivery, or overnight mail on the counterparty (and its attorney, if known) to

each Designated Contract listed on the Supplemental Notice of Assumption and Assignment at the

last known address available to the Debtors. Each Supplemental Notice of Assumption and

Assignment shall set forth (i) the name and address of the counterparty to the Designated Contract

listed thereon; (ii) the proposed effective date of the assignment (subject to the right of the

applicable Successful Bidder, if any, to withdraw such request for assumption and assignment of

that Designated Contract prior to the closing of the applicable Sale Transaction); (iii) sufficient

information to identify the Designated Contract; (iv) the Cure Costs, if any; and (v) proposed



                                                14
OMM_US:78645958.8

Case 20-81688-CRJ11 Doc 821-4 Filed 09/27/20 Entered 09/27/20 08:34:20                        Desc
            Exhibit Ex. D - Huntsman Holdings LLC Page 136 of 143
adequate assurance, if known on the Assumption and Assignment Service Date. The Debtors are

authorized, but not directed, to modify the Supplemental Notice of Assumption and Assignment

as necessary and appropriate to provide customized individual notice to each Designated Contract

counterparty.       In addition, the Debtors are authorized, but not directed, to supplement the

Designated Contract List on the Case Website with any additional Designated Contracts as the

Debtors deem appropriate in their discretion. Service of such Supplemental Notice of Assumption

and Assignment as set forth herein shall be deemed proper, due, timely, good and sufficient notice

of, among other things, the proposed assumption and assignment of the Designated Contracts and

rights thereunder, the Cure Costs, and the procedures for objecting thereto, and no other or further

notice is necessary.

        28.     Any objection by a counterparty to a Designated Contract listed on a Supplemental

Notice of Assumption and Assignment (which does not, for the avoidance of doubt, include any

objection regarding the adequate assurance of future performance of any Stalking Horse Bidder,

Successful Bidder or the Backup Bidder) (a “Supplemental Designated Contract Objection”)

must (i) be to the proposed assumption and assignment of the applicable Designated Contract or

the proposed Cure Costs, if any; (ii) state, with specificity, the legal and factual basis thereof as

well as what Cure Costs such objecting party believes are required, if any; (iii) include appropriate

documentation in support of the objection; and (iv) be filed and served on the Objection Recipients

no later than fourteen (14) days from the date of service of such Supplemental Notice of

Assumption and Assignment.

        29.     If a Supplemental Designated Contract Objection is not consensually resolved by

the proposed effective date of assignment of the Designated Contract that is the subject of a

Supplemental Designated Contract Objection, the Debtors shall seek an expedited hearing before



                                                 15
OMM_US:78645958.8

Case 20-81688-CRJ11 Doc 821-4 Filed 09/27/20 Entered 09/27/20 08:34:20                          Desc
            Exhibit Ex. D - Huntsman Holdings LLC Page 137 of 143
the Court (a “Supplemental Designated Contract Hearing”) to determine the Cure Costs, if any,

and approve the assumption of the relevant Designated Contracts. If there is no such objection,

then the Debtors shall obtain an order of this Court, including by filing a certification of no

objection, (a “Supplemental Designated Contract Order”) fixing the Cure Costs and approving

the assumption of any Designated Contract listed on a Supplemental Notice of Assumption and

Assignment.

        30.        Absent the filing of a Designated Contract Objection or Supplemental Designated

Contract Objection and a subsequent order of the Court establishing an alternative Cure Cost, the

Cure Costs, if any, set forth in the Notice of Assumption and Assignment (or Supplemental Notice

of Assumption and Assignment) shall be controlling, notwithstanding anything to the contrary in

any Designated Contract or any other document, and the counterparty to the Designated Contract

will be deemed to have consented to the assumption, assignment, and sale of the Designated

Contract and the Cure Costs, if any, and will be forever barred from asserting any other claims

related to such Designated Contract against the Debtors or the applicable Successful Bidder, or the

property of any of them, except with respect to adequate assurance of future performance by such

Successful Bidder. For the avoidance of doubt, any objections to the proposed form of adequate

assurance of future performance of any Successful Bidder (other than a Stalking Horse Bidder)

must be raised at the Sale Hearing or Supplemental Designated Contract Hearing, as applicable,

and will be resolved at the hearing at which it is raised or, in the Debtors’ discretion, adjourned to

a later hearing.

        31.        The inclusion of a Designated Contract on the Notice of Assumption and

Assignment (or Supplemental Notice of Assumption and Assignment) will not (a) obligate the

Debtors to assume any Designated Contract listed thereon nor the Successful Bidder(s) to take



                                                  16
OMM_US:78645958.8

Case 20-81688-CRJ11 Doc 821-4 Filed 09/27/20 Entered 09/27/20 08:34:20                          Desc
            Exhibit Ex. D - Huntsman Holdings LLC Page 138 of 143
assignment of such Designated Contract or (b) constitute any admission or agreement of the

Debtors that such Designated Contract is an “executory” contract.           Only those Designated

Contracts that are included on a schedule of assumed and Acquired Contracts attached to the final

purchase agreement with the Successful Bidder(s) (each, an “Acquired Contract”) will be

assumed and assigned to the Successful Bidder(s).

        32.     Assignment by the Debtors to the Successful Bidder of a contract, lease or any other

liability assumed under Section 365 of the Bankruptcy Code or otherwise relieves the Debtors and

their estates from any such liability so assigned.

VI.     The Sale Hearing

        33.     A Sale Hearing to (i) approve a sale of a portion or substantially all of the Acquired

Assets to the Successful Bidder(s) and (ii) authorize the assumption and assignment of certain

executory contracts and unexpired leases shall be held on September 23, 2020 at 10:00 a.m.

(prevailing Central Time), and may be adjourned or rescheduled without notice, subject to

paragraph 4 of this Bidding Procedures Order. At the Sale Hearing, the Debtors will seek

Bankruptcy Court approval of the Successful Bid(s) and the Backup Bid(s) (if any). Unless the

Bankruptcy Court orders otherwise, the Sale Hearing shall be an evidentiary hearing on matters

relating to the Sale Transaction(s) and there will be no further bidding at the Sale Hearing. In the

event that the Successful Bidder(s) cannot or refuses to consummate the Sale(s) because of the

breach or failure on the part of such Successful Bidder, the Debtors may, in accordance with the

Bidding Procedures, designate the Backup Bid to be the new Successful Bid and the Backup Bidder

to be the new Successful Bidder, and the Debtors shall be authorized, but not required, to

consummate the applicable transaction with the Backup Bidder without further order of the

Bankruptcy Court.



                                                 17
OMM_US:78645958.8

Case 20-81688-CRJ11 Doc 821-4 Filed 09/27/20 Entered 09/27/20 08:34:20                          Desc
            Exhibit Ex. D - Huntsman Holdings LLC Page 139 of 143
        34.     Any and all objections, if any, to any Sale Transaction (but excluding any objection

based on the specific identity of any Stalking Horse Bidder, the form or substance of any Stalking

Horse APA, the specific identity of the Successful Bidder or the Backup Bidder, or the form or

substance of the Successful Bid or the Backup Bid) must be filed no later than September 1, 2020

at 4:00 p.m. (prevailing Central Time) (the “Sale Objection Deadline”). Any and all such

objections must be served on the Objection Recipients and counsel to any Successful Bidder(s), if

known on the Sale Objection Deadline. All replies to such objections must be filed by September

8, 2020 at 12:00 p.m. (prevailing Central Time) (the “Reply Deadline”).

        35.     Any party failing to timely file an objection to any Sale Transaction will be forever

barred from objecting and will be deemed to have consented to any Sale Transaction, including

the transfer of the Debtors’ right, title and interest in, to, and under the Debtors’ Acquired Assets

free and clear of any and all liens, claims, encumbrances and other interests in accordance with a

definitive agreement for any Sale Transaction.

        36.     Promptly following the Auction, the Debtors shall serve the Post-Auction Notice.

The Debtors propose that any objections regarding the adequate assurance of future performance

of the Successful Bidder or the Backup Bidder (other than the Stalking Horse Bidder) may be

raised at the Sale Hearing.

VII.    Other Provisions

        37.     Notwithstanding anything herein or in the Bidding Procedures to the contrary, the

Debtors shall not be permitted to modify the consultation rights of the Consultation Parties or the

Bid Consultation Parties in the Bidding Procedures absent further order of this Court or the consent

of any affected Consultation or Bid Consultation Parties.

        38.     Oneida’s rights and priority in connection with any security interests it held in any

assets of the Debtors pre-petition are hereby preserved and retained by Oneida to the extent they

                                                 18
OMM_US:78645958.8

Case 20-81688-CRJ11 Doc 821-4 Filed 09/27/20 Entered 09/27/20 08:34:20                          Desc
            Exhibit Ex. D - Huntsman Holdings LLC Page 140 of 143
existed pre-petition and any such security interests shall attach to proceeds of such assets with the

same priority, extent, validity, avoidability and enforceability. Nothing herein shall constitute a

finding or ruling by this Court that any such security interests are valid, senior, enforceable,

perfected or non-avoidable. Moreover, nothing shall prejudice the rights of any party in interest

including, but not limited to, the Debtors and any Committee to challenge the validity, priority,

enforceability, seniority, avoidability, perfection or extent of any such security interest.

         39.      The Debtors are authorized and empowered to take such action as may be necessary

to implement and effect the terms and requirements established under this Bidding Procedures

Order.

         40.      This Bidding Procedures Order shall be binding on and inure to the benefit of the

Debtors, including any Chapter 7 or Chapter 11 trustee or other fiduciary appointed for the estates

of the Debtors.

         41.      This Bidding Procedures Order shall constitute the findings of fact and conclusions

of law and shall take immediate effect upon execution hereof.

         42.      To the extent this Bidding Procedures Order is inconsistent with any prior order or

pleading with respect to the Motion in these cases, the terms of this Bidding Procedures Order

shall govern.

         43.      To the extent any of the deadlines set forth in this Bidding Procedures Order do not

comply with the Local Rules, such Local Rules are waived and the terms of this Bidding

Procedures Order shall govern.

         44.      Notwithstanding the possible applicability of Bankruptcy Rules 6004(h), 6006(d),

7062, 9014, or otherwise, this Court, for good cause shown, orders that the terms and conditions

of this Bidding Procedures Order shall be immediately effective and enforceable upon its entry.



                                                   19
OMM_US:78645958.8

Case 20-81688-CRJ11 Doc 821-4 Filed 09/27/20 Entered 09/27/20 08:34:20                           Desc
            Exhibit Ex. D - Huntsman Holdings LLC Page 141 of 143
        45.     This Court shall retain jurisdiction with respect to all matters arising from or related

to the implementation or interpretation of this Bidding Procedures Order, including, but not limited

to, any matter, claim, or dispute arising from or relating to the Bidding Procedures, any Stalking

Horse APA, and the implementation of this Bidding Procedures Order.



Dated: ___________________, 2020

                                       _______________________________________________
                                       UNITED STATES BANKRUPTCY JUDGE




                                                  20
OMM_US:78645958.8

Case 20-81688-CRJ11 Doc 821-4 Filed 09/27/20 Entered 09/27/20 08:34:20                            Desc
            Exhibit Ex. D - Huntsman Holdings LLC Page 142 of 143
                                  Exhibit 1

                              Bidding Procedures




OMM_US:78645958.8
Case 20-81688-CRJ11 Doc 821-4 Filed 09/27/20 Entered 09/27/20 08:34:20   Desc
            Exhibit Ex. D - Huntsman Holdings LLC Page 143 of 143
